Exhibit 10

 

EXECUTION VERSION

 

 

 

Published CUSIP Number: 29100YAF0

Revolving Credit CUSIP Number: 29100YAG8

Term Loan CUSIP Number: 29100YAH6

 

$1,050,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of October 15, 2018,

 

by and among

 

EMERGENT BIOSOLUTIONS INC.,

as Borrower,

 

the Lenders referred to herein,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender

 

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A.,

PNC CAPITAL MARKETS LLC

and

RBC CAPITAL MARKETS*,

as Joint Lead Arranger and Joint Bookrunner

 

JPMORGAN CHASE BANK, N.A., PNC BANK, NATIONAL ASSOCIATION and

ROYAL BANK OF CANADA,

as Syndication Agents

 

REGIONS BANK, SUNTRUST BANK, BANK OF MONTREAL, CAPITAL ONE, NATIONAL
ASSOCIATION, CITIZENS BANK, NATIONAL ASSOCIATION, MUFG UNION BANK, N.A. and THE
HUNTINGTON NATIONAL BANK,

as Documentation Agents

 

--------------------------------------------------------------------------------

*  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

SECTION 1.1

Definitions

1

SECTION 1.2

Other Definitions and Provisions

40

SECTION 1.3

Accounting Terms

40

SECTION 1.4

UCC Terms

41

SECTION 1.5

Rounding

41

SECTION 1.6

References to Agreement and Laws

41

SECTION 1.7

Times of Day

41

SECTION 1.8

Letter of Credit Amounts

42

SECTION 1.9

Guarantees/Earn Outs

42

SECTION 1.10

Covenant Compliance Generally

42

SECTION 1.11

Exchange Rates; Currency Equivalents

42

SECTION 1.12

Change of Currency

42

SECTION 1.13

Additional Alternative Currencies

43

SECTION 1.14

Limited Condition Acquisitions

44

SECTION 1.15

Rates

45

 

 

 

ARTICLE II

REVOLVING CREDIT FACILITY

45

 

 

 

SECTION 2.1

Revolving Credit Loans

45

SECTION 2.2

Swingline Loans

46

SECTION 2.3

Procedure for Advances of Revolving Credit Loans and Swingline Loans

47

SECTION 2.4

Repayment and Prepayment of Revolving Credit and Swingline Loans

48

SECTION 2.5

Permanent Reduction of the Revolving Credit Commitment

50

SECTION 2.6

Termination of Revolving Credit Facility

50

 

 

 

ARTICLE III

LETTER OF CREDIT FACILITY

50

 

 

 

SECTION 3.1

L/C Facility

50

SECTION 3.2

Procedure for Issuance of Letters of Credit

51

SECTION 3.3

Commissions and Other Charges

52

SECTION 3.4

L/C Participations

52

SECTION 3.5

Reimbursement Obligation of the Borrower

53

SECTION 3.6

Obligations Absolute

54

SECTION 3.7

Effect of Letter of Credit Application

55

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

SECTION 3.8

Resignation of Issuing Lenders

55

SECTION 3.9

Reporting of Letter of Credit Information and L/C Commitment

55

SECTION 3.10

Letters of Credit Issued for Subsidiaries

56

 

 

 

ARTICLE IV

TERM LOAN FACILITY

56

 

 

 

SECTION 4.1

Initial Term Loan

56

SECTION 4.2

Procedure for Advance of Term Loan

56

SECTION 4.3

Repayment of Term Loans

56

SECTION 4.4

Prepayments of Term Loans

57

 

 

 

ARTICLE V

GENERAL LOAN PROVISIONS

59

 

 

 

SECTION 5.1

Interest

59

SECTION 5.2

Notice and Manner of Conversion or Continuation of Loans

60

SECTION 5.3

Fees

61

SECTION 5.4

Manner of Payment

62

SECTION 5.5

Evidence of Indebtedness

63

SECTION 5.6

Sharing of Payments by Lenders

63

SECTION 5.7

Administrative Agent’s Clawback

64

SECTION 5.8

Changed Circumstances

65

SECTION 5.9

Indemnity for Losses

66

SECTION 5.10

Increased Costs

67

SECTION 5.11

Taxes

68

SECTION 5.12

Mitigation Obligations; Replacement of Lenders

72

SECTION 5.13

Incremental Loans

73

SECTION 5.14

Cash Collateral

76

SECTION 5.15

Defaulting Lenders

77

 

 

 

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

79

 

 

 

SECTION 6.1

Conditions to Closing and Initial Extensions of Credit

79

SECTION 6.2

Conditions to All Extensions of Credit

82

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

83

 

 

 

SECTION 7.1

Existence, Qualification and Power

83

SECTION 7.2

Authorization; No Contravention

83

SECTION 7.3

Governmental Authorization; Other Consents

83

SECTION 7.4

Binding Effect

84

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

SECTION 7.5

Financial Statements; No Material Adverse Effect

84

SECTION 7.6

Litigation

85

SECTION 7.7

No Default

85

SECTION 7.8

Ownership of Property; Liens; Investments

85

SECTION 7.9

Environmental Compliance

86

SECTION 7.10

Insurance

86

SECTION 7.11

Taxes

86

SECTION 7.12

ERISA Compliance

87

SECTION 7.13

Subsidiaries; Equity Interests; Credit Parties

88

SECTION 7.14

Margin Regulations; Investment Company Act

88

SECTION 7.15

Disclosure

88

SECTION 7.16

Compliance with Laws

89

SECTION 7.17

Intellectual Property; Licenses, Etc.

90

SECTION 7.18

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

91

SECTION 7.19

Solvency

91

SECTION 7.20

Casualty, Etc.

91

SECTION 7.21

Collateral Documents

91

SECTION 7.22

Material Contracts

91

 

 

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

93

 

 

 

SECTION 8.1

Financial Statements and Budgets

93

SECTION 8.2

Certificates; Other Reports

94

SECTION 8.3

Notice of Litigation and Other Matters

96

SECTION 8.4

Payment of Taxes

97

SECTION 8.5

Preservation of Existence, Etc.

97

SECTION 8.6

Maintenance of Properties

97

SECTION 8.7

Maintenance of Insurance

97

SECTION 8.8

Compliance with Laws

97

SECTION 8.9

Books and Records

98

SECTION 8.10

Inspection Rights

98

SECTION 8.11

Use of Proceeds

98

SECTION 8.12

Covenant to Guarantee Secured Obligations and Give Security

98

SECTION 8.13

Compliance With Environmental Laws

100

 

iii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

SECTION 8.14

Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions

100

SECTION 8.15

Further Assurances

100

SECTION 8.16

Compliance with Terms of Material Contracts

100

SECTION 8.17

Cash Management

100

SECTION 8.18

Post-Closing Matters

101

 

 

 

ARTICLE IX

NEGATIVE COVENANTS

101

 

 

 

SECTION 9.1

Liens

101

SECTION 9.2

Investments

103

SECTION 9.3

Indebtedness

105

SECTION 9.4

Fundamental Changes

108

SECTION 9.5

Dispositions

109

SECTION 9.6

Restricted Payments

111

SECTION 9.7

Change in Nature of Business

112

SECTION 9.8

Transactions with Affiliates

112

SECTION 9.9

Burdensome Agreements

113

SECTION 9.10

Use of Proceeds

113

SECTION 9.11

Financial Covenants

113

SECTION 9.12

Amendments to Organizational Documents and Adapt Purchase Agreement

114

SECTION 9.13

Accounting Changes

114

SECTION 9.14

Payments, Etc. of Indebtedness

114

SECTION 9.15

Amendments, Etc. of Indebtedness

115

SECTION 9.16

Use of Proceeds

115

 

 

 

ARTICLE X

DEFAULT AND REMEDIES

115

 

 

 

SECTION 10.1

Events of Default

115

SECTION 10.2

Remedies

118

SECTION 10.3

Rights and Remedies Cumulative; Non-Waiver; etc.

118

SECTION 10.4

Crediting of Payments and Proceeds

119

SECTION 10.5

Administrative Agent May File Proofs of Claim

120

SECTION 10.6

Credit Bidding

120

 

 

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

121

 

 

 

SECTION 11.1

Appointment and Authority

121

 

iv

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

SECTION 11.2

Rights as a Lender

122

SECTION 11.3

Exculpatory Provisions

122

SECTION 11.4

Reliance by the Administrative Agent

123

SECTION 11.5

Delegation of Duties

123

SECTION 11.6

Resignation of Administrative Agent

123

SECTION 11.7

Non-Reliance on Administrative Agent and Other Lenders

124

SECTION 11.8

No Other Duties, Etc.

124

SECTION 11.9

Collateral and Guaranty Matters

125

SECTION 11.10

Secured Hedge Agreements and Secured Cash Management Agreements

125

 

 

 

ARTICLE XII

MISCELLANEOUS

126

 

 

 

SECTION 12.1

Notices

126

SECTION 12.2

Amendments, Waivers and Consents

128

SECTION 12.3

Expenses; Indemnity

130

SECTION 12.4

Right of Setoff

132

SECTION 12.5

Governing Law; Jurisdiction, Etc.

133

SECTION 12.6

Waiver of Jury Trial

134

SECTION 12.7

Reversal of Payments

134

SECTION 12.8

Injunctive Relief

134

SECTION 12.9

Successors and Assigns; Participations

134

SECTION 12.10

Treatment of Certain Information; Confidentiality

138

SECTION 12.11

Performance of Duties

139

SECTION 12.12

All Powers Coupled with Interest

139

SECTION 12.13

Survival

139

SECTION 12.14

Titles and Captions

140

SECTION 12.15

Severability of Provisions

140

SECTION 12.16

Counterparts; Integration; Effectiveness; Electronic Execution

140

SECTION 12.17

Term of Agreement

140

SECTION 12.18

USA PATRIOT Act; Anti-Money Laundering Laws

140

SECTION 12.19

Independent Effect of Covenants

141

SECTION 12.20

No Advisory or Fiduciary Responsibility

141

SECTION 12.21

Inconsistencies with Other Documents

141

SECTION 12.22

Judgment Currency

142

 

v

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

SECTION 12.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

142

SECTION 12.24

Amendment and Restatement; No Novation

142

SECTION 12.25

Certain ERISA Matters

143

 

vi

--------------------------------------------------------------------------------



 

EXHIBITS

 

 

Exhibit A-1

-

Form of Revolving Credit Note

Exhibit A-2

-

Form of Swingline Note

Exhibit A-3

-

Form of Term Loan Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Notice of Account Designation

Exhibit D

-

Form of Notice of Prepayment

Exhibit E

-

Form of Notice of Conversion/Continuation

Exhibit F

-

Form of Compliance Certificate

Exhibit G

-

Form of Assignment and Assumption

Exhibit H-1

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit H-2

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit H-3

-

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit H-4

-

Form of U.S. Tax Compliance Certificate (Foreign Lender Participant
Partnerships)

Exhibit I

-

Form of Immaterial Subsidiary Guarantor Termination Notice

Exhibit J

-

Form of Solvency Certificate

 

 

 

SCHEDULES

 

 

Schedule 1.1(a)

-

Existing Letters of Credit

Schedule 1.1(b)

-

Existing Hedge Agreements

Schedule 1.1(c)

-

Commitments and Commitment Percentages

Schedule 1.1(d)

-

Specified Candidate Programs

Schedule 7.8(b)

-

Existing Liens

Schedule 7.8(c)

-

Owned Real Property

Schedule 7.8(d)

-

Existing Investments

Schedule 7.9

-

Environmental Matters

Schedule 7.13

-

Subsidiaries and Other Equity Investments; Credit Parties

Schedule 8.18

-

Post-Closing Matters

Schedule 9.3

-

Existing Indebtedness

Schedule 9.9

-

Burdensome Agreements

 

vii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 15, 2018, by and
among EMERGENT BIOSOLUTIONS INC., a Delaware corporation (the “Borrower”), the
lenders who are party to this Agreement and the lenders who may become a party
to this Agreement pursuant to the terms hereof, as Lenders, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent for the Lenders.

 

STATEMENT OF PURPOSE

 

WHEREAS, the Borrower, certain financial institutions party thereto and Wells
Fargo Bank, National Association, as administrative agent, are parties to that
certain Credit Agreement dated as of September 29, 2017 (as amended, modified,
restated or supplemented immediately prior to the date hereof, the “Existing
Credit Agreement”). The Borrower has requested, and the Administrative Agent and
Lenders have agreed, to amend and restate the Existing Credit Agreement pursuant
to the terms hereof.

 

WHEREAS, the Borrower has requested, and subject to the terms and conditions set
forth in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, a term loan facility and a revolving credit facility to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1                                             Definitions.  The
following terms when used in this Agreement shall have the meanings assigned to
them below:

 

“Account Control Agreements” means each Deposit Account Control Agreement,
Securities Account Control Agreement and each other account control agreement
entered into pursuant to the terms of this Agreement or any other Loan Document,
in each case, in form and substance reasonably satisfactory to Administrative
Agent.

 

“Acquired EBITDA” means, with respect to any Person or business acquired
pursuant to a Permitted Acquisition for any period, the amount for such period
of Consolidated EBITDA of any such Person or business so acquired (determined
using such definitions as if references to the Borrower and its Subsidiaries
therein were to such Person or business), as calculated by the Borrower in good
faith and which shall be factually supported by historical financial statements;
provided, that, notwithstanding the foregoing to the contrary, in determining
Acquired EBITDA for any Person or business that does not have historical
financial accounting periods which coincide with that of the financial
accounting periods of the Borrower and its Subsidiaries (a) references to
Measurement Period in any applicable definitions shall be deemed to mean the
same relevant period as the applicable period of determination for the Borrower
and its Subsidiaries and (b) to the extent the commencement of any such
Measurement Period shall occur during a fiscal quarter of such acquired Person
or business (such that only a portion of such fiscal quarter shall be included
in such Measurement Period), Acquired EBITDA for the portion of such fiscal
quarter so included in such Measurement Period shall be deemed to be an amount
equal to (x) Acquired EBITDA otherwise attributable to the entire fiscal quarter
(determined in a manner consistent with the terms set forth above) multiplied by
(y) a fraction, the numerator of which shall be the number of months of such
fiscal quarter included in the relevant Measurement Period and the denominator
of which shall be actual months in such fiscal quarter.

 

--------------------------------------------------------------------------------



 

“Acquired Interest Charges” means, with respect to any Person or business
acquired pursuant to a Permitted Acquisition for any period, the amount for such
period of Consolidated Interest Charges of any such Person or business so
acquired (determined using such definitions as if references to the Borrower and
its Subsidiaries therein were to such Person or business), as calculated by the
Borrower in good faith and which shall be factually supported by historical
financial statements; provided, that, notwithstanding the foregoing to the
contrary, in determining Acquired Interest Charges for any Person or business
that does not have historical financial accounting periods which coincide with
that of the financial accounting periods of the Borrower and its Subsidiaries
(a) references to Measurement Period in any applicable definitions shall be
deemed to mean the same relevant period as the applicable period of
determination for the Borrower and its Subsidiaries and (b) to the extent the
commencement of any such Measurement Period shall occur during a fiscal quarter
of such acquired Person or business (such that only a portion of such fiscal
quarter shall be included in such Measurement Period), Acquired Interest Charges
for the portion of such fiscal quarter so included in such Measurement Period
shall be deemed to be an amount equal to (x) Acquired Interest Charges otherwise
attributable to the entire fiscal quarter (determined in a manner consistent
with the terms set forth above) multiplied by (y) a fraction, the numerator of
which shall be the number of days of such fiscal quarter included in the
relevant Measurement Period and the denominator of which shall be actual days in
such fiscal quarter.

 

“Acquisition” means (a) the PaxVax Acquisition and (b) any other transaction, or
any series of related transactions, consummated on or after the date of this
Agreement (including the Adapt Acquisition), by which any Credit Party or any of
its Subsidiaries (x) acquires any going business or all or substantially all of
the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (y) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of members of the board of directors
or the equivalent governing body (other than securities having such power only
by reason of the happening of a contingency) or a majority (by percentage or
voting power) of the outstanding ownership interests of a partnership or limited
liability company.

 

“Adapt Acquisition” means the acquisition of all of the Equity Interests of the
Adapt Target by the Borrower pursuant to the Adapt Purchase Agreement.

 

“Adapt Acquisition Investment” means any direct or indirect equity
contributions, loans (including the EI/Adapt Intercompany Loan and the Irish
Newco/Adapt Intercompany Loan) or Investments by the Borrower or a direct or
indirect Wholly-Owned Domestic Subsidiary thereof to one or more direct or
indirect Wholly-Owned Foreign Subsidiaries of the Borrower to finance all or a
portion of the consideration for the Adapt Acquisition and related costs and
expenses; provided that aggregate amount of such equity contributions, loans or
Investments in the initial principal amount of not less than the initial
principal amount of the Initial Term Loan is evidenced by the Irish Newco/Adapt
Intercompany Loan and pledged as Collateral.

 

“Adapt Canada” means Adapt Pharma Canada Ltd., a company incorporated under the
laws of British Columbia.

 

“Adapt Material Adverse Effect” means any change, event, circumstance or
occurrence that, individually or in the aggregate, (a) has had or would
reasonably be expected to have a material adverse effect on the business,
properties, assets, condition (financial or otherwise) or results of operations
of the Adapt Target and its Subsidiaries, taken as a whole, or (b) prevents or
materially delays, or is reasonably likely to prevent or materially delay, the
consummation of the transaction contemplated hereby; provided, however, that in
determining whether there has been an Adapt Material Adverse Effect or whether a
Adapt Material Adverse Effect could or would reasonably be expected to occur
pursuant to clause (a), any change,

 

2

--------------------------------------------------------------------------------



 

event, circumstance or occurrence principally attributable to, arising out of,
or resulting from any of the following shall be disregarded: (i) general
economic, business, industry or credit financial or capital market conditions
(whether in the United States, Ireland or internationally), including conditions
affecting generally the industries or markets in which the Adapt Target and its
Subsidiaries operate; (ii) the taking of any action required by the Adapt
Purchase Agreement or the Related Agreements (other than actions taken solely to
comply with the first sentence of Section 6.2 of the Adapt Purchase Agreement);
(iii) the negotiation, entry into or public announcement of the Adapt Purchase
Agreement or pendency of the transactions contemplated by the Adapt Purchase
Agreement, including any suit, action or proceeding in connection with the
transactions contemplated by the Adapt Purchase Agreement (it being understood
that the exceptions in this clause (iii) shall not apply with respect to any
representation or warranty contained in the Adapt Purchase Agreement the purpose
of which is to address the consequences resulting from the execution, delivery
and performance of the Adapt Purchase Agreement  or any of the Related
Agreements or the consummation of the transactions contemplated hereby or
thereby); (iv) the breach of the Adapt Purchase Agreement or any Related
Agreement by Buyer (as defined in the Adapt Purchase Agreement); (v) the taking
of any action with the written consent of the Borrower; (vi) pandemics,
earthquakes, tornados, hurricanes, floods, acts of God and other force majeure
events; (vii) acts of war (whether declared or not declared), sabotage,
terrorism, military actions or the escalation thereof; (viii) any changes in
applicable Law, regulations or accounting rules, including IFRS or
interpretations thereof, or any changes after the date hereof in the
interpretation or enforcement of any of the foregoing by a Governmental
Authority; (ix) any decision, judgment, result, ruling, outcome, settlement,
order or other outcome of any Action disclosed in Section 4.13 of the Company
Disclosure Schedule; (x) the failure by the Adapt Target or its Subsidiaries to
meet any projections, estimates or budgets for any period prior to, on or after
the date of the Adapt Purchase Agreement (provided that, any change, event,
circumstance or occurrence underlying such failure shall not, except as
otherwise provided in this definition, be excluded); and (xi) the matter
described on Section 1.1(a) of the Company Disclosure Schedule; provided,
however, that, with respect to clauses (i), (vi), (vii) or (viii), such change,
event, circumstance or occurrence shall not be disregarded to the extent it has
a material and disproportionate adverse effect on the Adapt Target and its
Subsidiaries relative to other participants in the industry and geographies in
which the Adapt Target operates. For purposes of this definition only, the terms
“Action”, “Company Disclosure Schedule”, “Governmental Authorities”, “Law” and
“Related Agreements” have the respective meanings specified in the Adapt
Purchase Agreement without giving effect to any amendment, restatement,
supplement or other modification thereof.

 

“Adapt Purchase Agreement” means the Share Purchase Agreement dated as of
August 28, 2018, by and among the Adapt Target, the Adapt Sellers, Seamus
Mulligan, an individual, as representative for the Adapt Sellers, and the
Borrower.

 

“Adapt Sellers” means the parties identified on Schedule I to the Adapt Purchase
Agreement.

 

“Adapt Target” means Adapt Pharma Limited, an Irish private company limited by
shares.

 

“Adapt US” means Adapt Pharma Inc., a Delaware corporation.

 

“Adapt US/Canada Integration” means, on or after the Closing Date, the
contemporaneous (a) assignment, transfer, dividend or distribution of all of the
Adapt US/Canada Shares by the Adapt Target to the Irish Newco Subsidiary,
(b) assignment, transfer, dividend or distribution of the Adapt US/Canada Shares
by Irish Newco Subsidiary to Emergent International, (c) assignment, transfer,
dividend or distribution of the Adapt US/Canada Shares by Emergent International
to the Borrower and (d) related interim or series of related transactions, such
that, after the consummation of each of the foregoing transactions, the Borrower
shall own all of the Adapt US/Canada Shares.

 

3

--------------------------------------------------------------------------------



 

“Adapt US/Canada Shares” means the issued and outstanding Equity Interests (or
other ownership interests) of Adapt US and Adapt Canada from time to time.

 

“Additional Guarantor Trigger Event” has the meaning assigned thereto in
Section 8.12.

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

 

“Administrative Agent Fee Letter” means the separate letter agreement of even
date herewith between the Borrower and Wells Fargo.

 

“Administrative Agent’s Office” means, with respect to any currency, the office
of the Administrative Agent specified in or determined in accordance with the
provisions of Section 12.1(c), with respect to such currency.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning assigned thereto in Section 12.1(e).

 

“Agreement” means this Amended and Restated Credit Agreement.

 

“Alternative Currency” means (a) each of Euro, Sterling, and Canadian Dollars
and (b) each other currency (other than Dollars) that is approved in accordance
with Section 1.13, in each case to the extent such currencies are (i) readily
available and freely transferable and convertible into Dollars, (ii) dealt with
in the London interbank deposit market and (iii) for which no central bank or
other governmental authorization in the country of issue of such currency is
required to give authorization for the use of such currency by any Revolving
Credit Lender for making Loans unless such authorization has been obtained and
remains in full force and effect.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency or Alternative L/C Currency as determined by the
Administrative Agent or the Issuing Lender, as applicable, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency or Alternative L/C Currency
with Dollars.

 

“Alternative Currency Sublimit” means the lesser of (a) the Revolving Credit
Commitments and (b) $50,000,000.

 

“Alternative L/C Currency” means (a) each of Euro, Sterling, and Canadian
Dollars and (b) each other currency (other than Dollars) that is approved by the
applicable Issuing Lender in accordance with Section 1.13, in each case to the
extent such currencies are (i) readily available and freely transferable and
convertible into Dollars, (ii) dealt with in the London interbank deposit market
and (iii) for which no central bank or other governmental authorization in the
country of issue of such currency is required to give authorization for the use
of such currency by any Issuing Lender for issuing Letters of Credit unless such
authorization has been obtained and remains in full force and effect.

 

4

--------------------------------------------------------------------------------



 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party or its Subsidiaries related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses, approvals
and orders of Governmental Authorities and all orders and decrees of all courts
and arbitrators.

 

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Net Leverage Ratio:

 

Pricing
Level

 

Consolidated Net Leverage Ratio

 

Commitment
Fee

 

Eurocurrency
Rate +

 

Base
Rate +

 

I

 

Less than 2.00 to 1.00

 

0.150

%

1.25

%

0.25

%

II

 

Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00

 

0.200

%

1.50

%

0.50

%

III

 

Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00

 

0.250

%

1.75

%

0.75

%

IV

 

Greater than or equal to 3.00 to 1.00

 

0.300

%

2.00

%

1.00

%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides a Compliance
Certificate pursuant to Section 8.2(a) for the most recently ended fiscal
quarter of the Borrower (each such date, a “Calculation Date”); provided that
(a) the Applicable Margin shall be based on Pricing Level III until the
Calculation Date following the first full fiscal quarter of the Borrower
occurring after the Closing Date and, thereafter the Pricing Level shall be
determined by reference to the Consolidated Net Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, and (b) if the Borrower fails to provide a
Compliance Certificate when due as required by Section 8.2(a) for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Compliance
Certificate was required to have been delivered shall be based on Pricing Level
IV until such time as an appropriate Compliance Certificate is delivered, at
which time the Pricing Level shall be determined by reference to the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding such Calculation Date.  The applicable
Pricing Level shall be effective from one Calculation Date until the next
Calculation Date.  Any adjustment in the Pricing Level shall be applicable to
all Extensions of Credit then existing or subsequently made or issued.

 

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is shown to
be inaccurate (regardless of whether (i) this Agreement is in effect, (ii) any
Commitments are in effect, or (iii) any Extension of Credit is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (B) the Applicable
Margin for such Applicable Period shall be determined as

 

5

--------------------------------------------------------------------------------



 

if the Consolidated Net Leverage Ratio in the corrected Compliance Certificate
were applicable for such Applicable Period, and (C) the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
the accrued additional interest and fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 5.4.  Nothing in
this paragraph shall limit the rights of the Administrative Agent and Lenders
with respect to Sections 5.1(b) and 10.2 nor any of their other rights under
this Agreement or any other Loan Document.  The Borrower’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder. The Applicable Margin with respect
to any Incremental Term Loan shall be set forth in the applicable Incremental
Facility Amendment.

 

“Applicable Time” means, with respect to any borrowings or draws and payments in
any Alternative Currency or Alternative L/C Currency, the local time in the
place of settlement for such Alternative Currency or Alternative L/C Currency as
may be determined by the Administrative Agent or the Issuing Lender, as the case
may be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A., PNC
Capital Markets LLC and RBC Capital Markets*, each in their capacity as a joint
lead arranger and joint bookrunner.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease and (c) all
Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

6

--------------------------------------------------------------------------------



 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.ss.

 

“BARDA Contract” means that certain ASPR-BARDA (Contract No. HHSO100201700007C),
effective March 16, 2017, between Emergent BioDefense Operations Lansing LLC and
HHS / OS / ASPR / BARDA, as the same may be amended, restated, supplemented as
otherwise modified from time to time.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the Eurocurrency Rate for an Interest
Period of one month plus 1%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or the Eurocurrency Rate (provided that clause (c) shall not
be applicable during any period in which the Eurocurrency Rate is unavailable or
unascertainable). Notwithstanding the foregoing, in no event shall the Base Rate
be less than 0.00% per annum.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).  All Base Rate Loans shall be denominated in
Dollars.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“BioThrax” means BioThrax® (Anthrax Vaccine Absorbed), a vaccine indicated for
the active immunization for the prevention of disease caused by Bacillus
anthracis.

 

“BioThrax Contract” means that certain CDC BioThrax Procurement Contract
(Contract No. 200- 2017- 92634), effective December 8, 2016, between Emergent
BioDefense Operations Lansing LLC and the Centers for Disease Control and
Prevention, as the same may be amended, restated, supplemented, replaced,
substituted for, renewed, or otherwise modified from time to time.

 

“BioThrax Receivables Account” means that certain deposit account of the
Borrower ending —1874 maintained with PNC Bank, National Association (including
any successor account thereto or replacement account thereof) and any other
account in which payments from the Federal Government (or any subdivision or
agency thereof) on account of the BioThrax Contracts are made or deposited.

 

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

 

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

 

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina, and New York, New York, are open for
the conduct of their commercial banking business and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any London Banking Day;

 

7

--------------------------------------------------------------------------------



 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means any
TARGET Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

 

“Canadian Dollar” or “C$” means the lawful currency of Canada.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), all as determined in accordance with GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, such Issuing Lender and the
Swingline Lender, as applicable.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than (x) Liens created under the Collateral Documents and (y) to
the extent incurred in the ordinary course of business and not securing any
Indebtedness, customary Liens (including rights of setoff) of banking
institutions arising as a matter of law with respect to deposits maintained with
such Person):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof;

 

8

--------------------------------------------------------------------------------



 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a
Lender or (B) is organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States of
America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System, (ii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(c)                                  commercial paper issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof; and

 

(d)                                 Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with the Borrower or any of its Subsidiaries, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent, or (b) at the time it (or its Affiliate) becomes a
Lender or the Administrative Agent (including on the Closing Date), is a party
to a Cash Management Agreement with the Borrower or any of its Subsidiaries, in
each case in its capacity as a party to such Cash Management Agreement.

 

“Casualty Event” means the receipt by any Credit Party or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective Property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means (a) a Foreign Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, or (b) at the election of the Borrower, any
Domestic Subsidiary substantially all the assets of which consist of Equity
Interests in Foreign Subsidiaries that constitute CFCs.  As of the Closing Date,
the Borrower has elected that Emergent International Inc., a Delaware
corporation, shall not constitute a CFC under clause (b) of the immediately
forgoing sentence.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person

 

9

--------------------------------------------------------------------------------



 

or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan, Initial Term Loan or Incremental Term
Loan and, when used in reference to any Commitment, whether such Commitment is a
Revolving Credit Commitment, Term Loan Commitment or an Incremental Term Loan
Commitment.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Collateral Documents.

 

“Collateral Agreement” means the Amended and Restated Collateral Agreement of
even date herewith executed by the Credit Parties in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, which shall be in form
and substance reasonably acceptable to the Administrative Agent.

 

“Collateral Documents” means the collective reference to the Collateral
Agreement and each other agreement or writing pursuant to which any Credit Party
pledges or grants a security interest to the Administrative Agent or its agent
in any Property or assets securing the Secured Obligations.

 

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

 

10

--------------------------------------------------------------------------------


 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

 

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate of the chief financial officer or
the treasurer of the Borrower substantially in the form attached as Exhibit F.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated Debt Service Coverage Ratio” means, as of any date of
determination, the ratio of (a) the result of (i) Consolidated EBITDA for the
most recently ended Measurement Period minus (ii) aggregate amount of
Maintenance CapEx during such Measurement Period to (b) the sum of
(i) Consolidated Interest Charges payable in cash for such Measurement Period
plus (ii) the aggregate principal amount of all regularly scheduled principal
payments on Consolidated Funded Indebtedness for such Measurement Period.

 

“Consolidated EBITDA” means, for any Measurement Period, for the Borrower and
its Subsidiaries on a Consolidated basis, an amount equal to:

 

(a)                                 Consolidated Net Income for such period plus

 

(b)                                 without duplication, the sum of following to
the extent deducted in calculating such Consolidated Net Income (other than as
set forth in clause (vi)(E)) in accordance with GAAP for such period:

 

(i)                                     Consolidated Interest Charges for such
period;

 

(ii)                                  the provision for Federal, state, local
and foreign income taxes payable by the Borrower and its Subsidiaries;

 

(iii)                               depreciation and amortization expense;

 

(iv)                              other non-cash expenses, excluding any
non-cash expense that represents an accrual for a cash expense to be taken in a
future period and any non-cash expense that relates to the write-down or
write-off of accounts receivable or inventory;

 

(v)                                 all transaction fees, charges and other
amounts related to the Transactions and any amendment or other modification to
the Loan Documents, in each case to the extent paid within six (6) months of the
Closing Date or the effectiveness of such amendment or other modification;

 

(vi)                              (A) costs and expenses in connection with any
Acquisitions (including, without limitation, any financing fees, merger and
acquisition fees, legal fees and expenses, due diligence

 

11

--------------------------------------------------------------------------------



 

fees or any other fees and expenses in connection therewith), whether or not
consummated, (B) other unusual and non-recurring cash expenses or charges,
(C) to the extent incurred in connection with a Permitted Acquisition, one-time
non-recurring severance charges incurred within twelve (12) months of such
Permitted Acquisition, (D) cash restructuring charges with respect to Permitted
Acquisitions or otherwise and (E) synergies, operating expense reductions and
other net cost savings and integration costs projected by the Borrower in
connection with Permitted Acquisitions that have been consummated during the
applicable Measurement Period (calculated on a pro forma basis as though such
synergies, expense reductions and cost savings had been realized on the first
day of the period for which consolidated EBITDA is being determined), net of the
amount of actual benefits realized during such period from such actions;
provided that (i) such synergies, expense reductions and cost savings are
reasonably identifiable, factually supportable, expected to have a continuing
impact on the operations of the Borrower and its subsidiaries and have been
determined by the Borrower in good faith to be reasonably anticipated to be
realizable within 12 months following any such Permitted Acquisition as set
forth in reasonable detail on a certificate of a responsible officer of the
Borrower delivered to the Administrative Agent and (ii) no such amounts shall be
added pursuant to this clause to the extent duplicative of any expenses or
charges otherwise added to consolidated EBITDA, whether through a pro forma
adjustment or otherwise;

 

(vii)                           to the extent covered by insurance and actually
reimbursed, expenses with respect to liability or casualty events or business
interruption;

 

(viii)                        any net after-tax effect of loss for such period
attributable to the early extinguishment of any Hedge Agreement; minus

 

(c)                                  without duplication, the following to the
extent included in calculating such Consolidated Net Income:

 

(i)                                     Federal, state, local and foreign income
tax credits of the Borrower and its Subsidiaries for such period;

 

(ii)                                  all non-cash items increasing Consolidated
Net Income for such period;

 

(iii)                               any net after-tax effect of income for such
period attributable to the early extinguishment of any Hedge Agreement; and

 

(iv)                              any cash expense made during such period which
represents the reversal of any non-cash expense that was added in a prior period
pursuant to clause (b)(iv) above.

 

Notwithstanding the foregoing to the contrary, (w) the aggregate amount added
pursuant to clause (b)(vi) contained in this definition above for any period
shall in no event exceed 20% of Consolidated EBITDA for such period (calculated
prior to any such add-backs pursuant to clause (b)(vi)), (x) there shall be
included in determining Consolidated EBITDA for any period, without duplication,
the Acquired EBITDA of any Person or business, or attributable to any property
or asset, acquired by the Borrower or any Subsidiary during such period (but not
the Acquired EBITDA of any related Person or business or any Acquired EBITDA
attributable to any assets or property, in each case to the extent not so
acquired) in connection with a Permitted Acquisition to the extent not
subsequently sold, transferred, abandoned or otherwise disposed by the Borrower
or such Subsidiary, based on the actual Acquired EBITDA of such acquired entity
or business for such period (including the portion thereof occurring prior to
such acquisition or conversion), (y) there shall be excluded in determining
Consolidated EBITDA for any period, without duplication, the Disposed EBITDA of
any Person or business, or attributable to any property or asset, Disposed of by
the Borrower or any Subsidiary during such period in connection with a Specified

 

12

--------------------------------------------------------------------------------



 

Disposition or discontinuation of operations, based on the Disposed EBITDA of
such Disposed entity or business or discontinued operations for such period
(including the portion thereof occurring prior to such Disposition or
discontinuation) and (z) Consolidated EBITDA for the fiscal quarters ended
September 30, 2017, December 31, 2017, March 31, 2018 and June 30, 2018 is
$64,700,000, $74,190,000, $12,580,000 and $87,010,000, respectfully.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under standby letters of credit, bankers’ acceptances, bank guaranties,
surety bonds and similar instruments (in the case of surety bonds and similar
instruments, to the extent included as a liability on the Consolidated balance
sheet of the Borrower and its Subsidiaries in accordance with GAAP), (d) all
obligations in respect of the deferred purchase price of property or services
(including, without limitation, in the form of earnouts, milestones and other
contingent payment obligations to the extent included as a liability on the
Consolidated balance sheet of the Borrower and its Subsidiaries in accordance
with GAAP) (other than trade accounts payable in the ordinary course of
business), provided that royalties (and other contingent payment obligations in
the nature of a royalty payment (including those calculated based on a
percentage of sales)) shall only be included in “Consolidated Funded
Indebtedness” to the extent such liability exceeds the corresponding intangible
item included on the Consolidated balance sheet of the Borrower and its
Subsidiaries, provided that any such corresponding intangible item shall be
discernible and reasonably identifiable, (e) all Attributable Indebtedness in
respect of Capitalized Leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.

 

“Consolidated Interest Charges” means, for any Measurement Period, for the
Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP
(excluding customary arrangement, upfront, administrative agency and amendment
fees (in each case, to the extent not in the nature of interest charges)
incurred in connection with the Credit Facility or the Convertible Senior Notes)
and (b) the portion of rent expense of the Borrower and its Subsidiaries under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Subsidiaries on a Consolidated basis for
such Measurement Period.  Notwithstanding the foregoing, during any Measurement
Period in which any Permitted Acquisition is consummated (x) Consolidated
Interest Charges for such Measurement Period shall be calculated on a pro forma
basis as if such Permitted Acquisition had been consummated on the first day of
such Measurement Period and (y) there shall be included in determining the
Consolidated Interest Charges for such period, without duplication, the Acquired
Interest Charges of any Person or business, or attributable to any property or
asset, acquired by the Borrower or any Subsidiary during such period (but not
the Acquired Interest Charges of any related Person or business or any Acquired
Interest Charges attributable to any assets or property, in each case to the
extent not so acquired) in connection with such Permitted Acquisition to the
extent not subsequently sold, transferred, abandoned or otherwise disposed by
the Borrower or such Subsidiary, based on the actual Acquired Interest Charges
of such acquired entity or business for such period (including the portion
thereof occurring prior to such acquisition or conversion).

 

13

--------------------------------------------------------------------------------



 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period, determined in accordance with GAAP;
provided that Consolidated Net Income shall exclude (a) non-cash extraordinary
gains and extraordinary losses for such Measurement Period, (b) the net income
of any Subsidiary during such Measurement Period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Applicable Law applicable to such
Subsidiary during such Measurement Period, except that the Borrower’s equity in
any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income, and (c) any income (or loss)
for such Measurement Period of any Person if such Person is not a Subsidiary,
except that the Borrower’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the net
amount of cash actually received by the Borrower or a Subsidiary from such
Person during such Measurement Period as a dividend or other distribution (and
in the case of a dividend or other distribution to a Subsidiary, such Subsidiary
is not precluded from further distributing such amount to the Borrower as
described in clause (b) of this proviso).

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) (i) Consolidated Funded Indebtedness as of such date minus (ii) all
Unrestricted Cash and Cash Equivalents as of such date, to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

 

“Consolidated Secured Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, all Consolidated
Funded Indebtedness as of such date that is secured by a Lien on any assets of
the Borrower or any of its Subsidiaries.

 

“Consolidated Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Secured Indebtedness as of such
date minus (ii) all Unrestricted Cash and Cash Equivalents as of such date, to
(b) Consolidated EBITDA for the most recently completed Measurement Period.

 

“Consolidated Tangible Assets” means, at any time, the total assets of the
Borrower and its Subsidiaries determined on a Consolidated basis at such time
less the amount of all intangible assets at such time, including, without
limitation, all goodwill, customer lists, franchises, licenses, computer
software, patents, trademarks, trade names, copyrights, service marks, brand
names, unamortized deferred charges, unamortized debt discount and capitalized
research and development costs.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and each of the applicable Issuing
Lenders that is entitled to Cash Collateral hereunder at the time such control
agreement is executed.

 

“Convertible Senior Notes” means the 2.875% Convertible Senior Notes due 2021,
issued by the Borrower pursuant to the Convertible Senior Notes Indenture.

 

14

--------------------------------------------------------------------------------



 

“Convertible Senior Notes Indenture” means the Indenture dated as of January 29,
2014 between the Borrower, as issuer, and Wells Fargo, as trustee.

 

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility, the L/C Facility.

 

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations, participations in Swingline Loans or, if
applicable, any Term Loans required to be funded by it hereunder within two
Business Days of the date such Loans or participations were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent Borrower that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent Borrower thereof by a Governmental Authority so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 5.15(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Lender, the Swingline Lender and each
Lender.

 

15

--------------------------------------------------------------------------------



 

“Deposit Account Control Agreement” shall mean an agreement in form and
substance reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s “control” (as such term is defined in Section 9-104 of
the UCC) with respect to, or otherwise perfecting (in any comparable manner with
respect to any non-U.S. jurisdiction) the Administrative Agent’s Lien on, any
deposit account.

 

“Disposed EBITDA” shall mean, with respect to any Person or business Disposed of
for any period, the amount for such period of Consolidated EBITDA of any such
Person or business so Disposed (determined using such definitions as if
references to the Borrower and its Subsidiaries therein were to such Person or
business), as calculated by the Borrower in good faith.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including by a division of a limited liability company, and
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person that, by its terms (or by the terms of any security or
other Equity Interest into which it is convertible or for which it is
exchangeable) or upon the happening of any event or condition or pursuant to any
agreement, (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a Change of Control or asset sale so long as any rights
of the holders thereof upon the occurrence of a Change of Control or asset sale
event shall be subject to the prior repayment in full in cash of the Loans,
Obligations (including, without limitation contingent reimbursement obligations)
in respect of Letters of Credit and all other Obligations (other than contingent
indemnification obligations as to which no claim has been made) and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests) (except as a result
of a Change of Control or asset sale so long as any rights of the holders
thereof upon the occurrence of a Change of Control or asset sale event shall be
subject to the prior repayment in full in cash of the Loans, Obligations
(including, without limitation contingent reimbursement obligations) in respect
of Letters of Credit and all other Obligations (other than contingent
indemnification obligations as to which no claim has been made) and the
termination of the Commitments), in whole or in part, (c) provides for the
scheduled payments of dividends in cash or (d) is or may be convertible into or
exchangeable for Indebtedness or any other Equity Interest that would constitute
Disqualified Equity Interests, in each case, prior to the date that is
ninety-one (91) days after the latest scheduled maturity date of the Loans and
Commitments; provided that Equity Interests issued pursuant to a plan for the
benefit of employees of Borrower or its Subsidiaries or by any such plan to such
employees shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or Alternative L/C Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or an Issuing Lender, as applicable, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency or Alternative L/C Currency.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States, but excluding any Subsidiary of the
Borrower directly or indirectly owned by a Subsidiary organized under the laws
of any political subdivision outside than the United States.

 

16

--------------------------------------------------------------------------------



 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

 

“EI/Adapt Intercompany Loan” has the meaning assigned thereto in Section 9.3(t).

 

“EI/PaxVax Intercompany Loan” has the meaning assigned thereto in
Section 9.3(v).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

 

“Emergent International” means Emergent International Inc., a Delaware
corporation.

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the EMU for the introduction
of, changeover to or operation of a single or unified European currency.

 

“Engagement Letter” means the separate letter agreement dated August 28, 2018
among the Borrower and the Lead Arranger.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.

 

17

--------------------------------------------------------------------------------



 

“Environmental Laws” means all Federal, state, local, and foreign statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions to the extent relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; or (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

18

--------------------------------------------------------------------------------



 

“Eurocurrency Rate” means, subject to the implementation of a Replacement Rate
in accordance with Section 5.8(c), with respect to any Extension of Credit:

 

(a)                                 denominated in a LIBOR Currency, the rate of
interest per annum determined on the basis of the rate for deposits in such
LIBOR Currency for a period equal to the applicable Interest Period as published
by the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor quoting service approved by the Administrative Agent
(or, if applicable, the Replacement Rate in accordance with Section 5.8(c)), at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period (or if, for any reason, such rate is
not so published, the rate determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in such LIBOR
Currency would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the first day of the applicable Interest Period
for a period equal to such Interest Period);

 

(b)                                 denominated in Canadian Dollars, the rate
per annum equal to the Canadian Dealer Offered Rate for a period equal to the
applicable Interest Period, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Thomson
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on first day of the applicable
Interest Period, or, if such date is not a Business Day, then the immediately
preceding Business Day with a term equivalent to such Interest Period;

 

(c)                                  with respect to a Credit Extension
denominated in any other Non-LIBOR Currency, the rate per annum as designated
with respect to such Alternative Currency at the time such Alternative Currency
is approved by the Administrative Agent and the Revolving Credit Lenders
pursuant to Section 1.13(a); and

 

(d)                                 for any rate calculation with respect to a
Base Rate Loan on any date, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for an Interest Period equal to one
month (commencing on the date of determination of such interest rate) as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by the Administrative
Agent (or, if applicable, the Replacement Rate in accordance with
Section 5.8(c)), at approximately 11:00 a.m. (London time) on such date of
determination, or, if such date is not a Business Day, then the immediately
preceding Business Day (or if, for any reason, such rate is not so published,
the rate determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination);

 

Each calculation by the Administrative Agent of the Eurocurrency Rate shall be
conclusive and binding for all purposes, absent manifest error.  Notwithstanding
the foregoing, if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

Notwithstanding the foregoing, (x) in no event shall the Eurocurrency Rate
(including, without limitation, any Replacement Rate with respect thereto) be
less than 0% and (y) unless otherwise specified in any amendment to this
Agreement entered into in accordance with Section 5.8(c), in the event that a
Replacement Rate with respect to the Eurocurrency Rate under clause (a) or
clause (d) above is implemented then all references herein to the Eurocurrency
Rate for such Extensions of Credit shall be deemed references to such
Replacement Rate.

 

19

--------------------------------------------------------------------------------



 

“Eurocurrency Rate Loan” means any Loan bearing interest at a rate based upon
the Eurocurrency Rate as provided in Section 5.1(a).  Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency.

 

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions in the
Guaranty Agreement).  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) any CFC and
(c) any direct or indirect Domestic Subsidiary of a Foreign Subsidiary that is a
CFC.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrower under Section 5.12(b)) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 5.11, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 5.11(g) and (d) any United States federal withholding Taxes imposed
under FATCA.

 

“Existing Credit Agreement” has the meaning assigned thereto in the Statement of
Purpose.

 

“Existing Letter of Credit” means each of those letters of credit existing on
the Closing Date and identified on Schedule 1.1(a).

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding,

 

20

--------------------------------------------------------------------------------


 

(iii) such Lender’s Revolving Credit Commitment Percentage of the Swingline
Loans then outstanding and (iv) the aggregate principal amount of Term Loans, if
any, made by such Lender then outstanding, or (b) the making of any Loan or
participation in any Letter of Credit by such Lender, as the context requires.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FDA” means the U.S. Food and Drug Administration (or analogous foreign, state
or local Governmental Authority) and any successor thereto.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent. 
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” means the separate letter agreement dated August 28, 2018 among the
Borrower, Wells Fargo and the Lead Arranger.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

 

“Foreign Government Scheme or Arrangement” has the meaning assigned thereto in
Section 7.12(d).

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Plan” has the meaning assigned thereto in Section 7.12(d).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

21

--------------------------------------------------------------------------------



 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Government Furnished Property” has the meaning assigned thereto in
Section 7.8(a).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, (d) as an account
party in respect of any letter of credit or letter of guaranty issued to support
such Indebtedness or obligation or (e) for the purpose of assuming in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (whether in whole or in part).

 

“Guarantors” means, collectively, the Domestic Subsidiaries of the Borrower
(other than an Excluded Subsidiary) listed on Part (c) of Schedule 7.13 that is
identified as a “Guarantor” and each other Domestic Subsidiary of the Borrower
that shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 8.12.  The Guarantors as of the Closing Date are listed on
Part (c) of Schedule 7.13.

 

“Guaranty Agreement” means, collectively, (a) the Amended and Restated Guaranty
Agreement of even date herewith made by the Guarantors and the Borrower in favor
of the Administrative Agent for the benefit of the Secured Parties and (b) each
other guaranty and guaranty supplement delivered pursuant to Section 8.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or

 

22

--------------------------------------------------------------------------------



 

forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with the Borrower or any of its Subsidiaries permitted under
Article IX, is a Lender, an Affiliate of a Lender, the Administrative Agent or
an Affiliate of the Administrative Agent or (b) at the time it (or its
Affiliate) becomes a Lender or the Administrative Agent (including on the
Closing Date), is a party to a Hedge Agreement with the Borrower or any of its
Subsidiaries, in each case in its capacity as a party to such Hedge Agreement.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Immaterial Subsidiary” means any Domestic Subsidiary of the Borrower that
(a) together with its Domestic Subsidiaries, (i) contributed less than five
percent (5%) of the total revenues of the Borrower and its Domestic
Subsidiaries, on a Consolidated basis, during the most recent Measurement Period
and (ii) as of any applicable date of determination has assets that constitute
less than five percent (5%) of the aggregate net book value of the assets of the
Borrower and its Domestic Subsidiaries, on a Consolidated basis (each of which
calculations, for any Immaterial Subsidiary organized or acquired since the end
of such period or such date, as the case may be, shall be determined on a pro
forma basis as if such Subsidiary were in existence or acquired on such date),
(b) does not own any other Subsidiaries (other than Excluded Subsidiaries) and
(c) has been designated as such on Schedule 7.13 (as supplemented from time to
time pursuant to the terms hereof) or by the Borrower in a written notice
delivered to the Administrative Agent (other than any such Subsidiary as to
which the Borrower has revoked such designation by written notice to the
Administrative Agent).  Notwithstanding the foregoing, in no event shall any
Domestic Subsidiary be designated as an Immaterial Subsidiary if it (x) is an
obligor or guarantor of (i) any unsecured Indebtedness with an aggregate
principal amount in excess of the Threshold Amount, (ii) any Subordinated
Indebtedness or (iii) any Indebtedness that is secured on a junior basis to the
Secured Obligations, (y) owns, or otherwise licenses or has the right to use,
intellectual property material to the operation of the Borrower and its
Subsidiaries or (z) owns the Equity Interests of a Subsidiary that is not an
Immaterial Subsidiary.

 

“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Facilities Limit” means, with respect to any proposed incurrence of
additional Indebtedness under Section 5.13, an amount equal to the sum of
(a) the amount of additional Indebtedness that would cause the Consolidated
Secured Net Leverage Ratio as of the most recently ended fiscal quarter prior to
the incurrence of such additional Indebtedness (or in the case of any additional
Indebtedness, the proceeds of which will finance a Limited Condition
Acquisition, the date determined pursuant to Section 1.14) for which financial
statements have been delivered to the Administrative Agent hereunder, calculated
on a pro forma basis after giving effect to the incurrence of such additional
Indebtedness and any Limited Condition Acquisition to be consummated using the
proceeds of such additional Indebtedness and assuming that any proposed
Incremental Revolving Credit Increase is fully drawn at such time and after
giving effect to the use of proceeds thereof, not to exceed 2.50 to 1.00 plus
(b) $200,000,000 less the total aggregate initial principal amount (as of the
date of incurrence thereof) of all Incremental Loan Commitments and

 

23

--------------------------------------------------------------------------------



 

Incremental Loans previously incurred under this clause (b).  Unless the
Borrower otherwise notifies the Administrative Agent, if all or any portion of
any Incremental Loans would be permitted under clause (a) above on the
applicable date of incurrence, such Incremental Loans (or the relevant portion
thereof) shall be deemed to have been incurred in reliance on clause (a) above
prior to the utilization of any amount available under clause (b) above.

 

“Incremental Facility Amendment” shall have the meaning assigned to such term in
Section 5.13(a).

 

“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).

 

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).

 

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit, bankers’ acceptances, bank guaranties,
surety bonds and similar instruments (excluding letters of credit issued in
respect of trade payables);

 

(c)                                  net obligations of such Person under any
Hedge Agreement;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price (including, without limitation, in the form of earnouts,
milestones and other contingent payment obligations but not until such
obligations become a liability on the consolidated balance sheet of such Person
in accordance with GAAP) of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than 60 days after the date on which such trade account payable was
created);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person and all
Synthetic Debt of such Person;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests of such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or

 

24

--------------------------------------------------------------------------------



 

involuntary liquidation preference plus accrued and unpaid dividends, in each
case to the extent required to be included as a liability on the consolidated
balance sheet of the Borrower and its Subsidiaries in accordance with GAAP; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person (x) shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and (y) shall not include (i) prepaid or
deferred revenue arising in the ordinary course of business and
(ii) endorsements of checks or drafts arising in the ordinary course of
business.  The amount of any net obligation under any Hedge Agreement on any
date shall be deemed to be the Swap Termination Value thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned thereto in Section 12.3(b).

 

“Information” has the meaning assigned thereto in Section 12.10.

 

“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3), or six (6) months thereafter, in each case as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion/Continuation and
subject to availability; provided that:

 

(a)                                 the Interest Period shall commence on the
date of advance of or conversion to any Eurocurrency Rate Loan and, in the case
of immediately successive Interest Periods, each successive Interest Period
shall commence on the date on which the immediately preceding Interest Period
expires;

 

(b)                                 if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided that if any Interest Period with
respect to a Eurocurrency Rate Loan would otherwise expire on a day that is not
a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

 

(c)                                  any Interest Period with respect to a
Eurocurrency Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the relevant calendar month at the end of such Interest Period;

 

(d)                                 no Interest Period shall extend beyond the
Revolving Credit Maturity Date or the maturity date with respect to any Term
Loan, as applicable; and

 

(e)                                  there shall be no more than six
(6) Interest Periods in effect at any time.

 

25

--------------------------------------------------------------------------------



 

“Investment” means, with respect to any Person, that such Person (a) purchases,
owns, invests in or otherwise acquires (in one transaction or a series of
transactions), directly or indirectly, any Equity Interests, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness, any going business
or substantially all of the assets of any other Person (or a division thereof)
or any other investment or interest whatsoever in any other Person, (b) makes
any Acquisition or (c) makes or permits to exist, directly or indirectly, any
loans, advances or extensions of credit to, or any investment in cash or by
delivery of Property in, any Person.

 

“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).

 

“Investment Policy” means the investment policy of the Borrower and its
Subsidiaries as of the Closing Date, as the same may be amended or otherwise
modified from time to time.

 

“IP Rights” has the meaning assigned thereto in Section 7.17.

 

“Irish Newco/Adapt Intercompany Loan” has the meaning assigned thereto in
Section 9.3(u).

 

“Irish Newco Subsidiary” means Emergent Acquisition Limited, an Irish private
company limited by shares, an indirect foreign subsidiary of the Borrower.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means (a) solely with respect to the Existing Letters of
Credit, the issuers thereof as set forth on Schedule 1.1(a), (b) the initial
Issuing Lenders referenced on Schedule 1.1(c) and (c) any other Lender to the
extent it has agreed in its sole discretion to act as an “Issuing Lender”
hereunder and that has been approved in writing by the Borrower and the
Administrative Agent (such approval by the Administrative Agent not to be
unreasonably delayed or withheld) as an “Issuing Lender” hereunder, in each case
in its capacity as issuer of any Letter of Credit.  No Issuing Lender set forth
in clause (a) above shall have any obligation or commitment to reissue, renew,
extend or amend any Existing Letter of Credit issued thereby. Any Issuing Lender
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Lender, in which case the term “Issuing Lender”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower from time to
time in an aggregate amount equal to (a) for each of the initial Issuing
Lenders, the amount set forth opposite the name of each such initial Issuing
Lender on Schedule 1.1(c) and (b) for any other Issuing Lender becoming an
Issuing Lender after the Closing Date, such amount as separately agreed to in a
written agreement between the Borrower and such Issuing Lender (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution), in each case of clauses (a) and (b) above, any such amount may be
changed after the Closing Date in a written agreement between the Borrower and
such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution).

 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

26

--------------------------------------------------------------------------------



 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

 

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

 

“L/C Sublimit” means the lesser of (a) the Revolving Credit Commitments and
(b) $50,000,000.

 

“Lead Arranger” means Wells Fargo Securities, LLC.

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit, which office may, to the extent
the applicable Lender notifies the Administrative Agent in writing, include an
office or any Affiliate of such Lender or any domestic or foreign branch of such
Lender or Affiliate.

 

“Letter of Credit Application” means an application requesting such Issuing
Lender to issue a Letter of Credit and a reimbursement agreement, in each case
in the form specified by the applicable Issuing Lender from time to time.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.  Letters of Credit
may be issued in Dollars or an Alternative L/C Currency.

 

“Leverage Ratio Increase” has the meaning assigned thereto in Section 9.11(b).

 

“LIBOR Currency” means each of Dollars, Euro, Sterling, Japanese yen and Swiss
franc, in each case as long as there is a published rate with respect thereto in
the London interbank market.

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capitalized Lease or other title retention agreement relating to such asset.

 

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted under this Agreement that is not conditioned on the
availability of, or on obtaining, third-party financing.

 

“Liquidity” means, at any time of determination, an amount equal to the amount
of domestic unencumbered, unrestricted cash and Cash Equivalents of the Credit
Parties.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Guaranty
Agreement, the Letter of Credit Applications, the Collateral Documents, the
Engagement Letter, the Fee Letter, the Administrative Agent Fee Letter, each
Incremental Facility Amendment and each other document, instrument, certificate
and agreement executed and delivered by the Credit Parties or any of their
respective

 

27

--------------------------------------------------------------------------------



 

Subsidiaries in favor of or provided to the Administrative Agent or any Secured
Party in connection with this Agreement or otherwise referred to herein or
contemplated hereby (excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement) and designated as a “Loan Document”.

 

“Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and the Term Loans, and “Loan” means any of such Loans.

 

“London Banking Day” means any day on which dealings in Dollar or Alternative
Currency, as applicable, deposits are conducted by and between banks in the
London interbank Eurodollar market.

 

“Maintenance CapEx” means, for any period, the aggregate amount of Capital
Expenditures made during such period for the purpose of maintaining, or
extending the useful life of, any capital asset (which do not otherwise
constitute normal replacements and maintenance which are properly charged to
current operations).

 

“Material Adverse Effect” means (a) a material adverse effect on the operations,
business assets, properties, liabilities (actual or contingent) or financial
condition of the Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of the ability of any Credit Party to perform its obligations under
the Loan Documents to which it is a party, (c) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document or (d) an impairment of the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party; provided that a termination of any Specified Candidate Program shall not
constitute a Material Adverse Effect.

 

“Material Contract” means, with respect to the Borrower and its Subsidiaries,
(a) the BioThrax Contract, (b) the NuThrax Contract and (c) each contract to
which such Person is a party involving aggregate consideration payable to or by
such Person of $50,000,000 or more in any year; provided, however,
notwithstanding the foregoing, (i) the NuThrax Contract shall not constitute a
“Material Contract” unless NuThrax has obtained either (1) full FDA approval or
(2) FDA emergency use authorization pursuant to Section 564 of the FFDCA and
(ii) in no event shall the BARDA Contract constitute a “Material Contract”.

 

“Material Government Contract” means, with respect to the Borrower and its
Subsidiaries, the BioThrax Contract, the NuThrax Contract and each other
government contract to which such Person is a party involving aggregate
consideration which may be payable to such Person of $50,000,000 or more in any
year; provided, however, notwithstanding the foregoing, (i) the NuThrax Contract
shall not constitute a “Material Government Contract” unless NuThrax has
obtained either (1) full FDA approval or (2) FDA emergency use authorization
pursuant to Section 564 of the FFDCA and (ii) in no event shall the BARDA
Contract constitute a “Material Government Contract”.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

 

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

 

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

 

28

--------------------------------------------------------------------------------



 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the Issuing Lenders with
respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 10.2(b), an amount equal
to 105% of the aggregate outstanding amount of all L/C Obligations and
(c) otherwise, an amount determined by the Administrative Agent and each of the
applicable Issuing Lenders that is entitled to Cash Collateral hereunder at such
time in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any Employee Benefit Plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means (a) with respect to each Disposition and Casualty
Event, the gross cash proceeds received by the Borrower or any of its
Subsidiaries in respect of such event (including any cash or cash equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) net of the sum of
(i) all fees and expenses incurred in connection with such event by the Borrower
or any of its Subsidiaries, (ii) the amount of all payments required to be made
by the Borrower or any of its Subsidiaries as a result of such event to repay
indebtedness secured by such assets, (iii) the amount of all taxes paid (or
reasonably estimated by the Borrower to be payable; provided that, if such
estimated taxes exceed the amount of actual taxes required to be paid in cash in
respect of such event, the amount of such excess shall constitute Net Cash
Proceeds) by the Borrower or any of its Subsidiaries in connection with such
event, and (iv) the amount of any reserves established by the Borrower or any of
its Subsidiaries in accordance with GAAP to fund purchase price adjustments,
indemnification and similar contingent liabilities, the amount of which are
reasonably ascertainable on or prior to the consummation of such event; provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds and (b) with respect to
the incurrence of Indebtedness by the Borrower or any of its Subsidiaries not
permitted pursuant to Section 9.3, the cash proceeds received by the Borrower or
any of its Subsidiaries from such incurrence, net of all fees and expenses
incurred in connection with such event by the Borrower or any of its
Subsidiaries, including attorneys’ fees, investment banking fees, accountants’
fees and underwriting discounts and commissions.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.

 

“Non-LIBOR Currency” means any Alternative Currency other than a LIBOR Currency.

 

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

 

29

--------------------------------------------------------------------------------



 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“NPL” means the National Priorities List under CERCLA.

 

“NuThrax” means NuThrax™ (BioThrax® (Anthrax Vaccine Adsorbed) in combination
with a novel immunostimulatory compound, CPG 7909).

 

“NuThrax Contract” means the provisions relating to the manufacturing
development and procurement of AV7909 set forth in that certain BARDA
development and procurement contract (Contract No. HHSO100201600030C), effective
September 30, 2016, between Emergent Product Development Gaithersburg Inc. and
the Biomedical Advanced Research & Development Administration, as the same may
be amended, restated, supplemented, replaced, substituted for, renewed, or
otherwise modified from time to time.

 

“NuThrax Receivables Account” means any account in which payments from the
Federal Government (or any subdivision or agency thereof) on account of the
NuThrax Contract are made or deposited.

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any

 

30

--------------------------------------------------------------------------------


 

other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document.

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Issuing Lender, or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

 

“Panama Merger Sub” means Panama Merger Sub, Ltd., an exempt company
incorporated with limited liability in the Cayman Islands and a Wholly-Owned
indirect subsidiary of the Borrower, including its successors.

 

“Participant” has the meaning assigned thereto in Section 12.9(d).

 

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

 

“Participating Member State” means each member state of the European Union that
has the Euro as its lawful currency so described in any EMU Legislation.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PaxVax Acquisition” means the acquisition consummated on October 4, 2018 by the
Panama Merger Sub, by merger, of the PaxVax Target Company and its subsidiaries,
which commercialize typhoid fever (Vivotif®) and cholera (Vaxchora®) vaccines in
the United States and, with respect to Vivotif®, certain other countries.

 

“PaxVax Acquisition Investment” means any direct or indirect equity
contributions, loans (including the EI/PaxVax Intercompany Loan and the PaxVax
Intercompany Loan) or Investments by the Borrower or a direct or indirect
Wholly-Owned Domestic Subsidiary thereof to one or more direct or indirect
Wholly-Owned Foreign Subsidiaries of the Borrower to finance all or a portion of
the consideration for the PaxVax Acquisition and related costs and expenses.

 

“PaxVax Intercompany Loan” has the meaning assigned thereto in Section 9.3(w).

 

“PaxVax Target” means PaxVax Holding Company Ltd., an exempted company
incorporated with limited liability in the Cayman Islands.

 

“PaxVax US” means PaxVax, Inc., a Delaware corporation.

 

31

--------------------------------------------------------------------------------



 

“PaxVax US Integration” means, on or after the Closing Date, the contemporaneous
(a) assignment, transfer, dividend or distribution of all of the PaxVax US
Shares by the PaxVax Target to Emergent International in exchange for the
forgiveness, cancellation or reduction in the principal amount of the PaxVax
Intercompany Loan by an amount equal to the fair market value of PaxVax US,
(b) assignment, transfer, dividend or distribution of the PaxVax US Shares by
Emergent International to the Borrower in exchange for the forgiveness,
cancellation or reduction in the principal amount of the EI/PaxVax Intercompany
Loan by an amount equal to the fair market value of PaxVax US and (c) related
interim or series of related transactions, such that, after the consummation of
each of the foregoing transactions, the Borrower shall own all of the PaxVax US
Shares.

 

“PaxVax US Shares” means the issued and outstanding Equity Interests of PaxVax
US.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan), that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is covered by Title IV of ERISA and
is subject to the minimum funding standards under Section 412 of the Code.

 

“Permitted Acquisition” has the meaning assigned thereto in Section 9.2(g).
Notwithstanding anything to the contrary in this Agreement, the Adapt
Acquisition and the PaxVax Acquisition shall each constitute a Permitted
Acquisition under this Agreement.

 

“Permitted Liens” means the Liens permitted pursuant to Section 9.1.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

32

--------------------------------------------------------------------------------



 

“Public Lenders” has the meaning assigned thereto in Section 8.2.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

 

“Register” has the meaning assigned thereto in Section 12.9(c).

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning assigned thereto in Section 11.6(b).

 

“Replacement Rate” has the meaning assigned thereto in Section 5.8(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposure
representing more than 50% of the Total Credit Exposure of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
having unused Revolving Credit Commitments and Revolving Credit Exposure
representing more than 50% of the aggregate unused Revolving Credit Commitments
and Revolving Credit Exposure of all Revolving Credit Lenders.  The unused
Revolving Credit Commitment of, and Revolving Credit Exposure held or deemed
held by, any Defaulting Lender shall be disregarded in determining Required
Revolving Credit Lenders at any time.

 

“Resignation Effective Date” has the meaning assigned thereto in
Section 11.6(a).

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, manager or executive manager (in the case of
any limited liability company), treasurer, assistant treasurer or controller of
a Credit Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 6.1, the secretary or any assistant secretary of a Credit
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Credit Party so designated by any of
the foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such

 

33

--------------------------------------------------------------------------------



 

capital stock or other Equity Interest, or on account of any return of capital
to the Borrower’s stockholders, partners or members (or the equivalent Person
thereof).

 

“Revaluation Date” means:

 

(a)                                 with respect to any Loan, each date of a
borrowing or continuation of a Eurocurrency Rate Loan denominated in an
Alternative Currency and such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and

 

(b)                                 with respect to any Letter of Credit,
(i) each date of issuance of a Letter of Credit denominated in an Alternative
L/C Currency (or an amendment of any such Letter of Credit having the effect of
increasing the amount thereof), (ii) each date of any payment by an Issuing
Lender under any Letter of Credit denominated in an Alternative L/C Currency and
(iii) such additional dates as the Administrative Agent or an Issuing Lender
shall determine or the Required Lenders shall require.

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal Dollar Amount at
any time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on the Register, as such Dollar amount may be modified at
any time or from time to time pursuant to the terms hereof (including, without
limitation, Section 5.13) and (b) as to all Revolving Credit Lenders, the
aggregate commitment of all Revolving Credit Lenders to make Revolving Credit
Loans, as such Dollar Amount may be modified at any time or from time to time
pursuant to the terms hereof (including, without limitation, Section 5.13).  The
aggregate Revolving Credit Commitment of all the Revolving Credit Lenders on the
Closing Date shall be $600,000,000.  The Revolving Credit Commitment of each
Revolving Credit Lender on the Closing Date is set forth opposite the name of
such Lender on Schedule 1.1(c).

 

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment.  If the Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.  The initial Revolving
Credit Commitment Percentage of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 1.1(c).

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase established pursuant to
Section 5.13).

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

34

--------------------------------------------------------------------------------



 

“Revolving Credit Maturity Date” means the earliest to occur of (a) October 13,
2023, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

 

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the Dollar Equivalent amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans and Swingline
Loans, as the case may be, occurring on such date; plus (b) with respect to any
L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount thereof on such date after giving effect to any Extensions of
Credit occurring on such date and any other changes in the aggregate amount of
the L/C Obligations as of such date, including as a result of any reimbursements
of outstanding unpaid drawings under any Letters of Credit or any reductions in
the maximum amount available for drawing under Letters of Credit taking effect
on such date.

 

“S&P” means Standard & Poor’s Rating Service, a division of S&P Global Inc. and
any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency or an Alternative L/C Currency, same day or
other funds as may be determined by the Administrative Agent or an Issuing
Lender, as applicable, to be customary in the place of disbursement or payment
for the settlement of international banking transactions in the relevant
Alternative Currency or Alternative L/C Currency.

 

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, as of the Closing
Date, Cuba, Iran, North Korea, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, any European member state,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country, except to the extent
licensed or otherwise approved and not prohibited by the applicable authority
imposing such Sanctions, or (c) any Person owned or Controlled by any such
Person or Persons described in clauses (a) and (b), including a Person that is
deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Peron(s).

 

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
any European member state, Her Majesty’s Treasury, or other relevant sanctions
authority with jurisdiction over any Lender, the Borrower or any of its
Subsidiaries.

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

35

--------------------------------------------------------------------------------



 

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among the Borrower or any of its Subsidiaries and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedge Agreement between or among the
Borrower or any of its Subsidiaries and any Hedge Bank, including, without
limitation, the Hedge Agreements set forth on Schedule 1.1(b) (it being
acknowledged that this Agreement shall constitute the Loan Agreement referenced
therein).

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement;
provided that the “Secured Obligations” of a Credit Party shall exclude any
Excluded Swap Obligations with respect to such Credit Party.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

 

“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).

 

“Securities Account Control Agreement” shall mean an agreement substantially in
form and substance reasonably satisfactory to the Administrative Agent
establishing the Administrative Agent’s “control” (as such term is defined in
Section 9-104 of the UCC) with respect to, or otherwise perfecting (in any
comparable manner as required under the laws of any applicable non-U.S.
jurisdiction) the Administrative Agent’s Lien on, any securities account.

 

“Social Security Act” means the Social Security Act of 1965.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Special Notice Currency” means at any time an Alternative Currency or
Alternative L/C Currency, other than the currency of a country that is a member
of the Organization for Economic Cooperation and Development at such time
located in North America or Europe.

 

“Specified Candidate Program” means each of the drug candidate programs
identified on Schedule 1.1(d).

 

“Specified Disposition” means any Disposition having gross sales proceeds in
excess of the Threshold Amount.

 

36

--------------------------------------------------------------------------------



 

“Specified Representations” means the representations and warranties set forth
in Section 7.1(a), Section 7.1(b)(ii) and Section 7.2(a) (in each case with
respect to Sections 7.1(a), 7.1(b)(ii) and 7.2(a), relating to the entering into
and performance of the Loan Documents and the incurrence of the Initial Term
Loan), Section 7.4, Section 7.14, Section 7.18, Section 7.19 (as of the Closing
Date and after giving effect to the Transactions) and Section 7.21.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or an Issuing Lender, as the case may be, may obtain such
spot rate from another financial institution designated by the Administrative
Agent or such Issuing Lender if the Person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency;
provided further that an Issuing Lender may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative L/C Currency.

 

“Sterling” or “£” means the lawful currency of the United Kingdom.

 

“Subject Indebtedness” has the meaning assigned thereto in Section 9.14.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is contractually
subordinated in right and time of payment to the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Secured Hedge
Agreement, after taking into account the effect of any legally enforceable
netting agreement relating to such Secured Hedge Agreements, (a) for any date on
or after the date such Secured Hedge Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Secured Hedge
Agreements, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Secured Hedge
Agreements (which may include a Lender or any Affiliate of a Lender).

 

“Swingline Commitment” means the lesser of (a) $37,500,000 and (b) the Revolving
Credit Commitment.

 

37

--------------------------------------------------------------------------------



 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

 

“Swingline Participation Amount” has the meaning assigned thereto in
Section 2.2(b)(iii).

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrower hereunder
on the Closing Date (in the case of the Initial Term Loan) or the applicable
borrowing date (in the case of any Incremental Term Loan) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1(c), as such amount may be increased, reduced or otherwise
modified at any time or from time to time pursuant to the terms hereof and
(b) as to all Term Loan Lenders, the aggregate commitment of all Term Loan
Lenders to make such Term Loans.  The aggregate Term Loan Commitment with
respect to the Initial Term Loan of all Term Loan Lenders on the Closing Date
shall be $450,000,000.  The Term Loan Commitment of each Term Loan Lender as of
the Closing Date is set forth opposite the name of such Term Loan Lender on
Schedule 1.1(c).

 

“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.13).

 

38

--------------------------------------------------------------------------------



 

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

 

“Term Loan Maturity Date” means the first to occur of (a) October 13, 2023, and
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a).

 

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

 

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.  The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1(c).

 

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

 

“Threshold Amount” means $25,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

 

“Transactions” means, collectively, (a) the Adapt Acquisition, (b) the
refinancing of certain indebtedness of the Borrower and its Subsidiaries,
including Indebtedness under the Existing Credit Agreement, (c) the initial
Extensions of Credit, and (d) the payment of fees, commissions, transaction
costs and expenses incurred in connection with each of the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“UCP” means the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance.

 

“Uninsured Liabilities” shall mean any losses, damages, costs, expenses and/or,
liabilities (including any losses, damages, costs, expenses or liabilities
resulting from property damage or casualty, general liability, workers’
compensation claims and business interruption) incurred by the Borrower or any
Subsidiary which are not covered by insurance, but with respect to which
insurance coverage is commercially available in the ordinary course of business
to Persons engaged in the same or similar business as the Borrower and its
Subsidiaries.

 

“United States” means the United States of America.

 

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the sum of (a) 100% of all cash and Cash Equivalents held by the Borrower and
its Subsidiaries in deposit accounts or securities accounts located within the
United States and (b) 80% of  all cash and Cash Equivalents held by the Borrower
and its Subsidiaries in deposit accounts or securities accounts located outside
of the United States, in each case that are unrestricted and not subject to any
Lien (other than a Lien in favor of the Administrative Agent or a Lien permitted
under Section 9.1(l)).

 

39

--------------------------------------------------------------------------------



 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.2                                             Other Definitions and
Provisions.  With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(f) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (g) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form and (j) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”.

 

SECTION 1.3                                             Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 If at any time any change in GAAP (including
the adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower

 

40

--------------------------------------------------------------------------------


 

or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP;
provided, further that any obligations of a Person under a lease (whether
existing on the Closing Date or entered into thereafter) that is not (or would
not be) required to be classified and accounted for as a Capitalized Lease under
GAAP as in effect on the Closing Date shall not be treated as a Capitalized
Lease solely as a result of changes in the application of GAAP that become
effective after the Closing Date (including, without limitation, any such
changes described in the Accounting Standards Update to Leases (Topic 842)
issued in February 2016 by the Financial Accounting Standards Board).

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to Consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a Consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.

 

(d)                                 Leverage Ratio Increase.  Any provision of
this Agreement that requires compliance on a pro forma basis with the
Consolidated Net Leverage Ratio set forth in Section 9.11, including in
connection with a Limited Condition Acquisition pursuant to Section 1.14, shall
be deemed to include any Leverage Ratio Increase then in effect pursuant to
Section 9.11(b).

 

SECTION 1.4                                             UCC Terms.  Terms
defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.

 

SECTION 1.5                                             Rounding.  Any financial
ratios required to be maintained pursuant to this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio or
percentage is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

SECTION 1.6                                             References to Agreement
and Laws.  Unless otherwise expressly provided herein, (a) any definition or
reference to formation documents, governing documents, agreements (including the
Loan Documents) and other contractual documents or instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, Anti-Corruption Laws, Anti-Money Laundering Laws,
the Bankruptcy Code, the Code, the Commodity Exchange Act, ERISA, the Exchange
Act, the PATRIOT Act, the Securities Act, the UCC, the Investment Company Act,
the Trading with the Enemy Act of the United States or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

 

SECTION 1.7                                             Times of Day.  Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable).

 

41

--------------------------------------------------------------------------------



 

SECTION 1.8                                             Letter of Credit
Amounts.  Unless otherwise specified, all references herein to the amount of a
Letter of Credit at any time shall be deemed to mean the maximum face amount of
such Letter of Credit after giving effect to all increases thereof contemplated
by such Letter of Credit or the Letter of Credit Application therefor (at the
time specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

 

SECTION 1.9                                             Guarantees/Earn Outs. 
Unless otherwise specified, (a) the amount of any Guarantee shall be the lesser
of the amount of the obligations guaranteed and still outstanding and the
maximum amount for which the guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guarantee and (b) the amount of any
earn-out or similar obligation shall be the amount of such obligation as
reflected on the balance sheet of such Person in accordance with GAAP.

 

SECTION 1.10                                      Covenant Compliance
Generally.  For purposes of determining compliance under Sections 9.1, 9.2, 9.3,
9.5 and 9.6, any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in calculating Consolidated Net
Income in the most recent annual financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 8.1(a).  Notwithstanding the
foregoing, for purposes of determining compliance with Sections 9.1, 9.2 and
9.3, with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no breach of any basket contained in such Sections shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that for the avoidance of doubt, the foregoing provisions of this Section 1.10
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.

 

SECTION 1.11                                      Exchange Rates; Currency
Equivalents.

 

(a)                                 The Administrative Agent or the applicable
Issuing Lender shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Extensions of Credit and
Revolving Credit Outstandings and Revolving Credit Exposure denominated in
Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur. 
Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein (including, without limitation, Section 1.10), the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the applicable Issuing Lender.

 

(b)                                 Wherever in this Agreement in connection
with a borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum, a required maximum or multiple amount, is expressed
in Dollars, but such Eurocurrency Rate Loan or Letter of Credit is denominated
in an Alternative Currency or an Alternative L/C Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable Issuing
Lender, as applicable.

 

SECTION 1.12                                      Change of Currency.

 

(a)                                 The obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date

 

42

--------------------------------------------------------------------------------



 

hereof shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation).  If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such borrowing, at the end of the then
current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

SECTION 1.13                                      Additional Alternative
Currencies.

 

(a)                                 The Borrower may from time to time request
that (i) Eurocurrency Rate Loans be made in a currency other than those
specifically listed in the definition of “Alternative Currency” and/or
(ii) Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative L/C Currency”; provided that such
requested currency is (A) a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars (B) dealt with in
the London interbank deposit market and (C) for which no central bank or other
governmental authorization in the country of issue of such currency is required
to give authorization for the use of such currency by any Revolving Credit
Lender for making Loans unless such authorization has been obtained and remains
in full force and effect.  In the case of any such request with respect to the
making of Eurocurrency Rate Loans, such request shall be subject to the approval
of the Administrative Agent and the Revolving Credit Lenders; and in the case of
any such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent, the Revolving
Credit Lenders and the applicable Issuing Lender or Issuing Lenders.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., (i) with respect to a request
for an additional Alternative Currency, 20 Business Days prior to the date of
the desired Extension of Credit (or such other time or date as may be agreed by
the Administrative Agent in its sole discretion) or (ii) with respect to a
request for an additional Alternative L/C Currency, 5 Business Days prior to the
date of the desired Letter of Credit (or such other time or date as may be
agreed by the applicable Issuing Lender, in its sole discretion).  In the case
of any such request pertaining to Eurocurrency Rate Loans, the Administrative
Agent shall promptly notify each Revolving Credit Lender thereof; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the Issuing Lender thereof.  Each Revolving Credit
Lender (in the case of any such request pertaining to Eurocurrency Rate Loans)
shall notify the Administrative Agent, not later than 11:00 a.m., ten Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Loans in such requested currency.  The
applicable Issuing Lender (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., three
Business Days after receipt of such request whether it consents, in its sole
discretion, to the issuance of Letters of Credit in such requested currency.

 

43

--------------------------------------------------------------------------------



 

(c)                                  Any failure by a Revolving Credit Lender or
the applicable Issuing Lender, as the case may be, to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Lender or the applicable Issuing Lender, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency.  If the Administrative Agent and all the Revolving
Credit Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent, all the Revolving Credit Lenders and the
applicable Issuing Lender consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
L/C Currency hereunder for purposes of any Letter of Credit issuances by such
Issuing Lender.  If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.13, the Administrative
Agent shall promptly so notify the Borrower.  Any specified currency of an
Existing Letter of Credit that is neither Dollars nor one of the Alternative L/C
Currencies specifically listed in the definition of “Alternative L/C Currency”
shall be deemed an Alternative L/C Currency with respect to such Existing Letter
of Credit only.

 

SECTION 1.14                                      Limited Condition
Acquisitions.  In the event that the Borrower notifies the Administrative Agent
in writing that any proposed Acquisition is a Limited Condition Acquisition and
that the Borrower wishes to test the conditions to such Acquisition and the
incurrence and availability of the Indebtedness (other than a Revolving Credit
Loan, Swingline Loan or Letter of Credit) that is to be used to finance such
Acquisition in accordance with this Section, then the following provisions shall
apply notwithstanding anything to the contrary in this Agreement or any other
Loan Documents:

 

(a)                                 any condition to such Acquisition or the
incurrence or availability of such Indebtedness that requires that no Default or
Event of Default shall have occurred and be continuing at the time of such
Acquisition or the incurrence or initial availability of such Indebtedness,
shall be satisfied if (i) no Default or Event of Default shall have occurred and
be continuing at the time of the execution of the definitive purchase agreement,
merger agreement or other acquisition agreement governing such Acquisition and
(ii) no Event of Default under any of Sections 10.1(a) or 10.1(f) shall have
occurred and be continuing both before and after giving effect to such
Acquisition and any Indebtedness incurred in connection therewith (including
such additional Indebtedness);

 

(b)                                 any condition to such Acquisition or the
incurrence and availability of such Indebtedness that the representations and
warranties in this Agreement and the other Loan Documents shall be true and
correct at the time of such Acquisition or the incurrence or initial
availability of such Indebtedness shall be subject to customary “SunGard” or
other customary applicable “certain funds” conditionality provisions (including,
without limitation, a condition that the representations and warranties under
the relevant agreements relating to such Limited Condition Acquisition as are
material to the lenders providing such Indebtedness shall be true and correct,
but only to the extent that the Borrower or its applicable Subsidiary has the
right to terminate its obligations under such agreement as a result of a breach
of such representations and warranties or the failure of those representations
and warranties to be true and correct) as determined, with respect to any
Incremental Term Loan to finance such Limited Condition Acquisition, by the
Lenders providing any Incremental Term Loan, so long, in each case, as all
representations and warranties in this Agreement and the other Loan Documents
are true and correct at the time of execution of the definitive purchase
agreement, merger agreement or other acquisition agreement governing such
Acquisition;

 

(c)                                  any financial ratio test or condition, may
upon the written election of the Borrower delivered to the Administrative Agent
prior to the execution of the definitive agreement for such Acquisition, be
tested either (i) upon the execution of the definitive agreement with respect to
such Limited Condition Acquisition or (ii) upon the consummation of the Limited
Condition Acquisition and related

 

44

--------------------------------------------------------------------------------



 

incurrence of Indebtedness, in each case, after giving effect to the relevant
Limited Condition Acquisition and related incurrence of Indebtedness, on a pro
forma basis; provided that the failure to deliver a notice under this
Section 1.14(c) prior to the date of execution of the definitive agreement for
such Limited Condition Acquisition shall be deemed an election to test the
applicable financial ratio under subclause (ii) of this Section 1.14(c); and

 

(d)                                 if the Borrower has made an election with
respect to any Limited Condition Acquisition to test a financial ratio test or
condition at the time specified in clause (c)(i) of this Section, then, except
as provided in the next sentence, in connection with any subsequent calculation
of any ratio or basket on or following the relevant date of execution of the
definitive agreement with respect to such Limited Condition Acquisition and
prior to the earlier of (i) the date on which such Limited Condition Acquisition
is consummated or (ii) the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such ratio or basket shall be required to be
satisfied (x) on a pro forma basis assuming such Limited Condition Acquisition
and other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have been consummated and (y) assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
the incurrence or assumption of Indebtedness) have not been consummated. 
Notwithstanding the foregoing, any calculation of a ratio in connection with
determining the Applicable Margin and determining whether or not the Borrower is
in compliance with the requirements of Section 9.11 shall, in each case be
calculated assuming such Limited Condition Acquisition and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have not been consummated.

 

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested.

 

SECTION 1.15                                      Rates.  The Administrative
Agent does not warrant or accept responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the rates in the definition of “Eurocurrency Rate”.

 

ARTICLE II

 

REVOLVING CREDIT FACILITY

 

SECTION 2.1                                             Revolving Credit Loans. 
Subject to the terms and conditions of this Agreement, each Revolving Credit
Lender severally agrees to make Revolving Credit Loans to the Borrower in
Dollars or one or more Alternative Currencies from time to time from the Closing
Date to, but not including, the Revolving Credit Maturity Date as requested by
the Borrower in accordance with the terms of Section 2.3; provided, that (a) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment,
(b) the Revolving Credit Exposure of any Revolving Credit Lender shall not at
any time exceed such Revolving Credit Lender’s Revolving Credit Commitment and
(c) the aggregate principal amount of all outstanding Revolving Credit Loans
denominated in Alternative Currencies and Letters of Credit denominated in
Alternative L/C Currencies shall not exceed the Alternative Currency Sublimit. 
Each Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion.  Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

 

45

--------------------------------------------------------------------------------



 

SECTION 2.2                                             Swingline Loans.

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement, including, without limitation, Section 6.2 of this
Agreement, the Swingline Lender may, in its sole discretion, make Swingline
Loans in Dollars to the Borrower from time to time from the Closing Date to, but
not including, the Revolving Credit Maturity Date; provided, that (i) after
giving effect to any amount requested, the Revolving Credit Outstandings shall
not exceed the Revolving Credit Commitment and (ii) the aggregate principal
amount of all outstanding Swingline Loans (after giving effect to any amount
requested) shall not exceed the Swingline Commitment.

 

(b)                                 Refunding.

 

(i)                                     The Swingline Lender, at any time and
from time to time in its sole and absolute discretion may, on behalf of the
Borrower (which hereby irrevocably directs the Swingline Lender to act on its
behalf), by written notice given no later than 11:00 a.m. on any Business Day
request each Revolving Credit Lender to make, and each Revolving Credit Lender
hereby agrees to make, a Revolving Credit Loan as a Base Rate Loan in an amount
equal to such Revolving Credit Lender’s Revolving Credit Commitment Percentage
of the aggregate amount of the Swingline Loans outstanding on the date of such
notice, to repay the Swingline Lender.  Each Revolving Credit Lender shall make
the amount of such Revolving Credit Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such notice.  The proceeds of such
Revolving Credit Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Swingline Loans.  No Revolving Credit Lender’s obligation to
fund its respective Revolving Credit Commitment Percentage of a Swingline Loan
shall be affected by any other Revolving Credit Lender’s failure to fund its
Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.

 

(ii)                                  The Borrower shall pay to the Swingline
Lender on demand, and in any event on the Revolving Credit Maturity Date, in
immediately available funds the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. 
In addition, the Borrower irrevocably authorizes the Administrative Agent to
charge any account maintained by the Borrower with the Swingline Lender (up to
the amount available therein) in order to immediately pay the Swingline Lender
the amount of such Swingline Loans to the extent amounts received from the
Revolving Credit Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded.  If any portion of any
such amount paid to the Swingline Lender shall be recovered by or on behalf of
the Borrower from the Swingline Lender in bankruptcy or otherwise, the loss of
the amount so recovered shall be ratably shared among all the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages.

 

(iii)                               If for any reason any Swingline Loan cannot
be refinanced with a Revolving Credit Loan pursuant to Section 2.2(b)(i), each
Revolving Credit Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.2(b)(i), purchase
for cash an undivided participating interest in the then outstanding Swingline
Loans by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to such Revolving Lender’s Revolving Credit Commitment Percentage
of the aggregate principal amount of Swingline Loans then outstanding.  Each
Revolving Credit Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its Swingline Participation Amount. 
Whenever, at any time after the Swingline Lender has received from any Revolving

 

46

--------------------------------------------------------------------------------



 

Credit Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make the Revolving Credit Loans referred to in Section  2.2(b)(i) and to
purchase participating interests pursuant to Section 2.2(b)(iii) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Credit Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article VI, (C) any adverse
change in the condition (financial or otherwise) of the Borrower, (D) any breach
of this Agreement or any other Loan Document by the Borrower, any other Credit
Party or any other Revolving Credit Lender or (E) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(v)                                 If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swingline Lender
any amount required to be paid by such Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.2(b) by the time specified in
Section 2.2(b)(i) or 2.2(b)(iii), as applicable, the Swingline Lender shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Federal  Funds Rate, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing.  If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Revolving Credit Loan or Swingline Participation Amount, as the case
may be.  A certificate of the Swingline Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(c)                                  Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Agreement, this Section 2.2 shall be
subject to the terms and conditions of Section 5.14 and Section 5.15.

 

SECTION 2.3                                             Procedure for Advances
of Revolving Credit Loans and Swingline Loans.

 

(a)                                 Requests for Borrowing.  The Borrower shall
give the Administrative Agent irrevocable prior written notice substantially in
the form of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on
the same Business Day as each Base Rate Loan and each Swingline Loan, (ii) at
least three (3) Business Days before each Eurocurrency Rate Loan denominated in
Dollars and (iii) at least four (4) Business Days (or five (5) Business Days in
the case of a Special Notice Currency) before each Eurocurrency Rate Loan
denominated in an Alternative Currency, of its intention to borrow, specifying
(A) the date of such borrowing, which shall be a Business Day, (B) the amount of
such borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount

 

47

--------------------------------------------------------------------------------



 

of $500,000 or a whole multiple of $100,000 in excess thereof, (y) with respect
to Eurocurrency Rate Loans in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and (z) with respect to Swingline
Loans in an aggregate principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof, (C) whether such Loan denominated in Dollars is to
be a Revolving Credit Loan or Swingline Loan, (D) in the case of a Revolving
Credit Loan whether such Revolving Credit Loan is to be a Eurocurrency Rate Loan
or Base Rate Loan, (E) in the case of a Eurocurrency Rate Loan, the duration of
the Interest Period applicable thereto and (F) in the case of a Eurocurrency
Rate Loan, the applicable currency in which such Revolving Credit Loan is to be
denominated.  If the Borrower fails to specify a type of Revolving Credit Loan
in a Notice of Borrowing, then the applicable Revolving Credit Loans shall be
made as Base Rate Loans.  If the Borrower fails to specify a currency in a
Notice of Borrowing requesting a Eurocurrency Rate Loan, then the Eurocurrency
Rate Loan so requested shall be made in Dollars.  A Notice of Borrowing received
after 11:00 a.m. shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing.

 

(b)                                 Disbursement of Revolving Credit and
Swingline Loans.  Not later than 1:00 p.m., in the case of any Loan denominated
in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan denominated in an Alternative
Currency, in each case on the proposed borrowing date, (i) each Revolving Credit
Lender will make available to the Administrative Agent, for the account of the
Borrower, in Same Day Funds at the Administrative Agent’s Office for the
applicable currency, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, in Same Day Funds at the Administrative Agent’s
Office, the Swingline Loans to be made on such borrowing date.  The Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of each borrowing requested pursuant to this Section in Same Day Funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time.  Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan. 
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Revolving Credit Lenders as provided in Section 2.2(b).

 

SECTION 2.4                                             Repayment and Prepayment
of Revolving Credit and Swingline Loans.

 

(a)                                 Repayment on Termination Date.  The Borrower
hereby agrees to repay the outstanding principal amount of (i) all Revolving
Credit Loans made to the Borrower in full on the Revolving Credit Maturity Date,
and (ii) all Swingline Loans made to the Borrower in accordance with
Section 2.2(b) (but, in any event, no later than the earlier to occur of (x) the
date that is seven (7) days after such Loan is made and (y) Revolving Credit
Maturity Date), together, in each case, with all accrued but unpaid interest
thereon.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Extensions
of Credit in an amount equal to such excess with each such repayment applied
first, to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then

 

48

--------------------------------------------------------------------------------



 

outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Revolving Credit Lenders, in
an amount equal to such excess (such Cash Collateral to be applied in accordance
with Section 10.2(b)).

 

(ii)                                  If at any time the Administrative Agent
notifies the Borrower that aggregate principal amount of Revolving Credit
Outstandings denominated in Alternative Currencies exceeds an amount equal to
the Minimum Collateral Amount of the Alternative Currency Sublimit then in
effect, the Borrower agrees to repay within two (2) Business Days after receipt
of such notice, by payment to the Administrative Agent for the account of the
Lenders, Revolving Credit Loans denominated in Alternative Currencies in an
aggregate amount thereof sufficient to reduce such outstanding amount as of such
date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect.

 

(c)                                  Optional Prepayments.  The Borrower may at
any time and from time to time prepay Revolving Credit Loans and Swingline
Loans, in whole or in part, without premium or penalty, with irrevocable prior
written notice from the Borrower to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan, (ii) at least three (3) Business Days before each Eurocurrency
Rate Loan denominated in Dollars and (iii) at least four (4) Business Days (or
five (5) Business Days, in the case of prepayment of Revolving Credit Loans
denominated in Special Notice Currencies) before each Eurocurrency Rate Loan
denominated in an Alternative Currency, specifying the date and amount of
prepayment and whether the prepayment is of Eurocurrency Rate Loans, Base Rate
Loans, Swingline Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each.  Upon receipt of such notice, the
Administrative Agent shall promptly notify each Revolving Credit Lender.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice.  Partial prepayments shall be in
an aggregate amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans), $5,000,000
or a whole multiple of $1,000,000 in excess thereof with respect to Eurocurrency
Rate Loans denominated in Dollars, $5,000,000 or a whole multiple of $1,000,000
in excess thereof with respect to Eurocurrency Rate Loans denominated in
Alternative Currencies and $500,000 or a whole multiple of $100,000 in excess
thereof with respect to Swingline Loans.  A Notice of Prepayment received after
11:00 a.m. shall be deemed received on the next Business Day.  Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.  Notwithstanding the foregoing, any Notice of a Prepayment
delivered in connection with any refinancing of all of the Credit Facility with
the proceeds of such refinancing or of any incurrence of Indebtedness or the
occurrence of some other identifiable event or condition, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence or occurrence of such other identifiable event or condition and may
be revoked by the Borrower in the event such contingency is not met (provided
that the failure of such contingency shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9).

 

(d)                                 Limitation on Prepayment of Eurocurrency
Rate Loans.  The Borrower may not prepay any Eurocurrency Rate Loan on any day
other than on the last day of the Interest Period applicable thereto unless such
prepayment is accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.

 

(e)                                  Hedge Agreements.  No repayment or
prepayment of the Loans pursuant to this Section shall affect any of the
Borrower’s obligations under any Hedge Agreement entered into with respect to
the Loans.

 

49

--------------------------------------------------------------------------------



 

SECTION 2.5                                             Permanent Reduction of
the Revolving Credit Commitment.

 

(a)                                 Voluntary Reduction.  The Borrower shall
have the right at any time and from time to time, upon at least five
(5) Business Days prior irrevocable written notice from the Borrower to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $3,000,000 or any whole multiple of $1,000,000 in excess thereof.  Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage.  All Commitment Fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.  Notwithstanding the foregoing, any notice
to reduce the Revolving Credit Commitment delivered in connection with any
refinancing of all of the Credit Facility with the proceeds of such refinancing
or of any incurrence of Indebtedness or the occurrence of some other
identifiable event or condition, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence or occurrence
of such identifiable event or condition and may be revoked by the Borrower in
the event such contingency is not met (provided that the failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9).

 

(b)                                 Corresponding Payment.  Each permanent
reduction permitted pursuant to this Section shall be accompanied by a payment
of principal sufficient to reduce the aggregate outstanding Revolving Credit
Loans, Swingline Loans and L/C Obligations, as applicable, after such reduction
to the Revolving Credit Commitment as so reduced and if the aggregate amount of
all outstanding Letters of Credit exceeds the Revolving Credit Commitment as so
reduced, the Borrower shall be required to deposit Cash Collateral in a Cash
Collateral account opened by the Administrative Agent in an amount equal to such
excess.  Such Cash Collateral shall be applied in accordance with
Section 10.2(b).  Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral reasonably satisfactory to
the Administrative Agent for all L/C Obligations or other arrangements
satisfactory to the respective Issuing Lenders) and shall result in the
termination of the Revolving Credit Commitment, the Swingline Commitment, the
Alternative Currency Sublimit and the Revolving Credit Facility.  If the
reduction of the Revolving Credit Commitment requires the repayment of any
Eurocurrency Rate Loan, such repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.

 

SECTION 2.6                                             Termination of Revolving
Credit Facility.  The Revolving Credit Facility and the Revolving Credit
Commitments shall terminate on the Revolving Credit Maturity Date.

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

SECTION 3.1                                             L/C Facility.

 

(a)                                 Availability.  Subject to the terms and
conditions hereof, each Issuing Lender, in reliance on the agreements of the
Revolving Credit Lenders set forth in Section 3.4(a), agrees to issue standby
Letters of Credit in Dollars or one or more Alternative L/C Currencies in an
aggregate amount not to exceed its L/C Commitment for the account of the
Borrower or, subject to Section 3.10, any Subsidiary thereof.  Letters of Credit
may be issued on any Business Day from the Closing Date to, but not including
the thirtieth (30th) Business Day prior to the Revolving Credit Maturity Date in
such form as may be approved from time to time by the applicable Issuing Lender;
provided, that no Issuing Lender shall issue any Letter of Credit if, after
giving effect to such issuance, (a) the L/C Obligations would exceed the L/C
Sublimit, (b)

 

50

--------------------------------------------------------------------------------


 

the Revolving Credit Outstandings would exceed the Revolving Credit Commitment
or (c) the aggregate principal amount of all outstanding Revolving Credit Loans
denominated in Alternative Currencies and Letters of Credit denominated in
Alternative L/C Currencies would exceed the Alternative Currency Sublimit.

 

(b)                                 Terms of Letters of Credit.  Each Letter of
Credit shall (i) be denominated in Dollars or one or more Alternative
Currencies, (ii) expire on a date no more than twelve (12) months after the date
of issuance or last renewal of such Letter of Credit (subject to automatic
renewal for additional one (1) year periods (but not to a date later than the
date set forth below) pursuant to the terms of the Letter of Credit Application
or other documentation acceptable to the applicable Issuing Lender), which date
shall be no later than the fifth (5th) Business Day prior to the Revolving
Credit Maturity Date and (iii) be subject to the ISP98 or the UCP as set forth
in the Letter of Credit Application and, as to matters not addressed thereby,
the laws of the State of New York.  No Issuing Lender shall at any time be
obligated to issue any Letter of Credit hereunder if (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuing Lender from issuing such Letter of Credit, or
any Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect as of the
Closing Date or known to such Issuing Lender and that such Issuing Lender in
good faith deems material to it, (B) the conditions set forth in Section 6.2 are
not satisfied, (C) the issuance of such Letter of Credit would violate one or
more policies of such Issuing Lender applicable to letters of credit generally
or (D) the beneficiary of such Letter of Credit is a Sanctioned Person. 
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. As of the Closing Date, each
of the Existing Letters of Credit shall constitute, for all purposes of this
Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder.

 

(c)                                  Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Agreement, Article III shall be
subject to the terms and conditions of Section 5.14 and Section 5.15.

 

SECTION 3.2                                             Procedure for Issuance
of Letters of Credit.  The Borrower may from time to time request that any
Issuing Lender issue, amend or renew a Letter of Credit by delivering to such
Issuing Lender at its applicable office a Letter of Credit Application therefor,
completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may request (which information shall include the applicable currency in which
such Letter of Credit shall be denominated).  Upon receipt of any Letter of
Credit Application, the applicable Issuing Lender shall process such Letter of
Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue, amend or renew the Letter of Credit requested thereby (but in no event
shall such Issuing Lender be required to issue, amend or renew any Letter of
Credit earlier than three (3) Business Days (or earlier than four (4) Business
Days, or five (5) Business Days, in the case of any Letter of Credit denominated
in a Special Notice Currency, in the case of any Letter of Credit denominated in
an Alternative Currency) after its receipt of the Letter of Credit Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by such Issuing Lender
and the Borrower.  The applicable Issuing Lender shall promptly furnish to the
Borrower and the Administrative Agent a copy of such Letter of Credit and the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
issuance and upon request by any Revolving Credit Lender, furnish

 

51

--------------------------------------------------------------------------------



 

to such Revolving Credit Lender a copy of such Letter of Credit and the amount
of such Revolving Credit Lender’s participation therein.

 

SECTION 3.3                                             Commissions and Other
Charges.

 

(a)                                 Letter of Credit Commissions.  Subject to
Section 5.15(a)(iii)(B), the Borrower shall pay to the Administrative Agent, for
the account of the applicable Issuing Lender and the L/C Participants, a letter
of credit commission with respect to each Letter of Credit in the amount equal
to the daily amount available to be drawn under such Letter of Credit times the
Applicable Margin with respect to Revolving Credit Loans that are Eurocurrency
Rate Loans (determined on a per annum basis).  Such commission shall be payable
quarterly in arrears within fifteen (15) days after the last day of each
calendar quarter, on the Revolving Credit Maturity Date and thereafter on demand
of the Administrative Agent.  The Administrative Agent shall, promptly following
its receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Revolving Credit Commitment Percentages.

 

(b)                                 Issuance Fee.  In addition to the foregoing
commission, the Borrower shall pay directly to the applicable Issuing Lender,
for its own account, an issuance fee with respect to each Letter of Credit
issued by such Issuing Lender in an amount equal to 0.125% per annum on the
daily maximum available amount available to be drawn under such Letter of Credit
issued by such Issuing Lender.  Such issuance fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Revolving Credit Maturity Date and thereafter on demand of the applicable
Issuing Lender.  For the avoidance of doubt, such issuance fee shall be
applicable to and paid upon each of the Existing Letters of Credit.

 

(c)                                  Other Fees, Costs, Charges and Expenses. 
In addition to the foregoing fees and commissions, the Borrower shall pay or
reimburse each Issuing Lender in Dollars for such normal and customary fees,
costs, charges and expenses as are incurred or charged by such Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit issued by it.

 

(d)                                 The commissions, fees, charges, costs and
expenses payable pursuant to this Section 3.3 shall be payable in the applicable
currency in which the applicable Letter of Credit is denominated.

 

SECTION 3.4                                             L/C Participations.

 

(a)                                 Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Commitment Percentage in each Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit issued by
it hereunder and the amount of each draft paid by such Issuing Lender
thereunder.  Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit issued
by such Issuing Lender for which such Issuing Lender is not reimbursed in full
by the Borrower through a Revolving Credit Loan or otherwise in accordance with
the terms of this Agreement, such L/C Participant shall pay to such Issuing
Lender, in the applicable currency in which such Letter of Credit is
denominated, upon demand at such Issuing Lender’s address for notices specified
herein an amount equal to such L/C Participant’s Revolving Credit Commitment
Percentage of the amount of such draft, or any part thereof, which is not so
reimbursed.

 

52

--------------------------------------------------------------------------------



 

(b)                                 Upon becoming aware of any amount required
to be paid by any L/C Participant to any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit, issued by it, such Issuing
Lender shall notify the Administrative Agent of such unreimbursed amount and the
Administrative Agent shall notify each L/C Participant (with a copy to the
applicable Issuing Lender) of the amount and due date of such required payment
and such L/C Participant shall pay to the Administrative Agent, in the
applicable currency in which such Letter of Credit is denominated, which, in
turn shall pay such Issuing Lender, the amount specified on the applicable due
date.  If any such amount is paid to such Issuing Lender after the date such
payment is due, such L/C Participant shall pay to such Issuing Lender, in the
applicable currency in which such Letter of Credit is denominated, on demand, in
addition to such amount, the product of (i) such amount, times (ii) the daily
average Overnight Rate as determined by the Administrative Agent during the
period from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360, plus any administrative, processing or similar
fees customarily charged by such Issuing Lender in connection with the
foregoing.  A certificate of such Issuing Lender with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error. 
With respect to payment to such Issuing Lender of the unreimbursed amounts
described in this Section, if the L/C Participants receive notice that any such
payment is due (A) prior to 1:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 1:00 p.m. on any Business Day, such payment
shall be due on the following Business Day.

 

(c)                                  Whenever, at any time after any Issuing
Lender has made payment under any Letter of Credit issued by it and has received
from any L/C Participant its Revolving Credit Commitment Percentage of such
payment in accordance with this Section, such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise), or any payment of interest on account thereof, such Issuing Lender
will distribute to such L/C Participant its pro rata share thereof; provided,
that in the event that any such payment received by such Issuing Lender shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to such Issuing Lender the portion thereof previously distributed by such
Issuing Lender to it.

 

(d)                                 Each L/C Participant’s obligation to make
the Revolving Credit Loans referred to in Section 3.4(b) and to purchase
participating interests pursuant to Section 3.4(a) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Credit Lender or the Borrower may have against the Issuing Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VI, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Credit Party or
any other Revolving Credit Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

SECTION 3.5                                             Reimbursement Obligation
of the Borrower.

 

(a)                                 Reimbursement Obligation of the Borrower.

 

(i)                                     In the event of any drawing under any
Letter of Credit, the Borrower agrees to reimburse (either with the proceeds of
a Revolving Credit Loan as provided for in this Section or with funds from other
sources), in Same Day Funds, the applicable Issuing Lender on each date on which
such Issuing Lender notifies the Borrower of the date and amount of a draft paid
by it under any Letter of Credit for the amount of (A) such draft so paid and
(B) any amounts referred to in Section 3.3(c) incurred by such Issuing Lender in
connection with such payment.

 

53

--------------------------------------------------------------------------------



 

(ii)                                  In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse such
Issuing Lender in such Alternative Currency, unless (A) such Issuing Lender (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such Issuing Lender
promptly following receipt of the notice of drawing that the Borrower will
reimburse such Issuing Lender in Dollars.  In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, such Issuing Lender shall notify the Borrower of the Dollar Equivalent
of the amount of the drawing promptly following the determination thereof.  Not
later than 11:00 a.m. on the date of any payment by such Issuing Lender under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by such Issuing Lender under a Letter of Credit to be reimbursed
in an Alternative Currency, the Borrower shall reimburse such Issuing Lender
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency.

 

(b)                                 Reimbursement by the Lenders.  Unless the
Borrower shall immediately notify such Issuing Lender that the Borrower intends
to reimburse such Issuing Lender for such drawing from other sources or funds,
the Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan funded in Dollars as a Base Rate Loan on the applicable
repayment date in the Dollar Equivalent of (i) such draft so paid and (ii) any
amounts referred to in Section 3.3(c) incurred by such Issuing Lender in
connection with such payment (including, without limitation, any and all costs,
fees and other expenses incurred by the Issuing Lender in effecting the payment
of any Letter of Credit denominated in an Alternative L/C Currency), and the
Revolving Credit Lenders shall make a Revolving Credit Loan funded in Dollars as
a Base Rate Loan in such amount, the proceeds of which shall be applied to
reimburse such Issuing Lender for the amount of the related drawing and such
fees and expenses.  Each Revolving Credit Lender acknowledges and agrees that
its obligation to fund a Revolving Credit Loan in accordance with this
Section to reimburse such Issuing Lender for any draft paid under a Letter of
Credit issued by it is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, non-satisfaction of
the conditions set forth in Section 2.3(a) or Article VI.  If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse such Issuing Lender as provided above, or if the amount
of such drawing is not fully refunded through a Base Rate Loan as provided
above, the unreimbursed amount of such drawing shall bear interest at the rate
which would be payable on any outstanding Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.

 

(c)                                  Exchange Indemnification and Increased
Costs.  The Borrower shall, upon demand from any Issuing Lender or L/C
Participant, pay to such Issuing Lender or L/C Participant, the amount of 
(i) any loss or cost or increased cost incurred by such Issuing Lender or L/C
Participant, (ii) any reduction in any amount payable to or in the effective
return on the capital to such Issuing Lender or L/C Participant, (iii) any
currency exchange loss, in each case that such Issuing Lender or L/C Participant
sustains as a result of the Borrower’s repayment in Dollars of any Letter of
Credit denominated in an Alternative L/C Currency.  A certificate of such
Issuing Lender setting forth in reasonable detail the basis for determining such
additional amount or amounts necessary to compensate such Issuing Lender shall
be conclusively presumed to be correct save for manifest error.

 

SECTION 3.6                                             Obligations Absolute. 
The Borrower’s obligations under this Article III (including, without
limitation, the Reimbursement Obligation) shall be absolute and unconditional
under any and all circumstances and irrespective of any set off, counterclaim or
defense to payment which the Borrower may have or have had against the
applicable Issuing Lender or any beneficiary of a Letter of Credit or any other
Person.  The Borrower also agrees that the applicable Issuing Lender and the L/C

 

54

--------------------------------------------------------------------------------



 

Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee or any adverse change in the relevant exchange
rates or in the availability of any applicable currency to the Borrower or any
applicable Subsidiary or in the relevant currency markets generally.  No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it, except for
errors or omissions caused by such Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit issued by it
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct shall be binding on the Borrower and shall not result in
any liability of such Issuing Lender or any L/C Participant to the Borrower. 
The responsibility of any Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued to it shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit.

 

SECTION 3.7                                             Effect of Letter of
Credit Application.  To the extent that any provision of any Letter of Credit
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.

 

SECTION 3.8                                             Resignation of Issuing
Lenders.

 

(a)                                 Any Lender may at any time resign from its
role as an Issuing Lender hereunder upon not less than thirty (30) days prior
notice to the Borrower and the Administrative Agent (or such shorter period of
time as may be acceptable to the Borrower and the Administrative Agent).

 

(b)                                 Any resigning Issuing Lender shall retain
all the rights, powers, privileges and duties of an Issuing Lender hereunder
with respect to all Letters of Credit issued by it that are outstanding as of
the effective date of its resignation as an Issuing Lender and all L/C
Obligations with respect thereto (including, without limitation, the right to
require the Lenders to take such actions as are required under Section 3.4). 
Without limiting the foregoing, upon the resignation of a Lender as an Issuing
Lender hereunder, the Borrower may, or at the request of such resigned Issuing
Lender the Borrower shall, use commercially reasonable efforts to, arrange for
one or more of the other Issuing Lenders to issue Letters of Credit hereunder in
substitution for the Letters of Credit, if any, issued by such resigned Issuing
Lender and outstanding at the time of such resignation, or make other
arrangements satisfactory to the resigned Issuing Lender to effectively cause
another Issuing Lender to assume the obligations of the resigned Issuing Lender
with respect to any such Letters of Credit.

 

SECTION 3.9                                             Reporting of Letter of
Credit Information and L/C Commitment.  At any time that there is an Issuing
Lender that is not also the financial institution acting as Administrative
Agent, then (a) on the last Business Day of each calendar month, (b) on each
date that a Letter of Credit is amended, terminated or otherwise expires, (c) on
each date that a Letter of Credit is issued or the expiry date of a Letter of
Credit is extended, and (d) upon the request of the Administrative Agent, each
Issuing Lender (or, in the case of clauses (b), (c) or (d) of this Section, the
applicable Issuing Lender) shall deliver to the Administrative Agent a report
setting forth in form and detail reasonably satisfactory to the Administrative
Agent information (including, without limitation, any reimbursement, Cash
Collateral, or termination in respect of Letters of Credit issued by such
Issuing Lender) with respect to each Letter of Credit issued by

 

55

--------------------------------------------------------------------------------



 

such Issuing Lender that is outstanding hereunder.  In addition, each Issuing
Lender shall provide notice to the Administrative Agent of its L/C Commitment,
or any change thereto, promptly upon it becoming an Issuing Lender or making any
change to its L/C Commitment.  No failure on the part of any Issuing Lender to
provide such information pursuant to this Section 3.9 shall limit the
obligations of the Borrower or any Revolving Credit Lender hereunder with
respect to its reimbursement and participation obligations hereunder.

 

SECTION 3.10                                      Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse, or to cause the
applicable Subsidiary to reimburse, the applicable Issuing Lender hereunder for
any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of any of
its Subsidiaries inures to the benefit of the Borrower and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

ARTICLE IV

 

TERM LOAN FACILITY

 

SECTION 4.1                                             Initial Term Loan. 
Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Term Loan Lender severally
agrees to make the Initial Term Loan to the Borrower in Dollars on the Closing
Date in a principal amount equal to such Lender’s Term Loan Commitment as of the
Closing Date. Notwithstanding the foregoing, if the total Term Loan Commitment
as of the Closing Date is not drawn on the Closing Date, the undrawn amount
shall automatically be cancelled.

 

SECTION 4.2                                             Procedure for Advance of
Term Loan.

 

(a)               Initial Term Loan.  The Borrower shall give the Administrative
Agent an irrevocable Notice of Borrowing prior to 11:00 a.m. on the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Base Rate
Loan on such date (provided that the Borrower may request, no later than three
(3) Business Days prior to the Closing Date, that the Lenders make the Initial
Term Loan as a Eurocurrency Rate Loan if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement).  Upon receipt of such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof.  Not later than 1:00 p.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for the account of the
Borrower, at the Administrative Agent’s Office in immediately available funds,
the amount of such Initial Term Loan to be made by such Term Loan Lender on the
Closing Date.  The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Initial Term Loan in immediately available
funds by wire transfer to such Person or Persons as may be designated by the
Borrower in writing.

 

(b)               Incremental Term Loans.  Any Incremental Term Loans shall be
borrowed pursuant to, and in accordance with Section 5.13.

 

SECTION 4.3                                             Repayment of Term Loans.

 

(a)               Initial Term Loan.  The Borrower shall repay the aggregate
outstanding principal amount of the Initial Term Loan in consecutive quarterly
installments on the last Business Day of each of March,

 

56

--------------------------------------------------------------------------------



 

June, September and December commencing December 31, 2018 as set forth below,
except as the amounts of individual installments may be adjusted pursuant to
Section 4.4 hereof:

 

PAYMENT DATE

 

PRINCIPAL
INSTALLMENT

 

December 31, 2018

 

$2,812,500.00

 

March 31, 2019

 

$2,812,500.00

 

June 30, 2019

 

$2,812,500.00

 

September 30, 2019

 

$2,812,500.00

 

December 31, 2019

 

$2,812,500.00

 

March 31, 2020

 

$2,812,500.00

 

June 30, 2020

 

$2,812,500.00

 

September 30, 2020

 

$2,812,500.00

 

December 31, 2020

 

$5,625,000.00

 

March 31, 2021

 

$5,625,000.00

 

June 30, 2021

 

$5,625,000.00

 

September 30, 2021

 

$5,625,000.00

 

December 31, 2021

 

$8,437,500.00

 

March 31, 2022

 

$8,437,500.00

 

June 30, 2022

 

$8,437,500.00

 

September 30, 2022

 

$8,437,500.00

 

December 31, 2022

 

$8,437,500.00

 

March 31, 2023

 

$8,437,500.00

 

June 30, 2023

 

$8,437,500.00

 

Term Loan Maturity Date

 

Remaining principal amount of the Initial Term Loan

 

 

If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date. Amounts repaid under
the Term Loan Facility pursuant to this Section 4.3(a) may not be reborrowed.

 

(b)               Incremental Term Loans.  The Borrower shall repay the
aggregate outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 5.13.

 

SECTION 4.4                                             Prepayments of Term
Loans.

 

(a)               Optional Prepayments.  The Borrower shall have the right at
any time and from time to time, without premium or penalty, to prepay the Term
Loans, in whole or in part, upon delivery to the Administrative Agent of a
Notice of Prepayment not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and (ii) at least three (3) Business Days before each
Eurocurrency Rate Loan, specifying the date and amount of repayment, whether the
repayment is of Eurocurrency Rate Loans or Base Rate Loans or a combination
thereof, and if a combination thereof, the amount allocable to each and whether
the repayment is of the Initial Term Loan, an Incremental Term Loan or a
combination thereof, and if a combination thereof, the amount allocable to
each.  Each optional prepayment of the Term Loans hereunder shall be in an
aggregate principal amount of at least $5,000,000 or any whole multiple of
$1,000,000 in excess thereof and shall be applied as directed by the Borrower
(or in the absence of such direction, in direct order of maturity) to the
outstanding principal installments of the Initial Term Loan and, if applicable,
any Incremental Term Loans as directed by the Borrower.  Each

 

57

--------------------------------------------------------------------------------



 

repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.  A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day.  The Administrative Agent shall
promptly notify the applicable Term Loan Lenders of each Notice of Prepayment. 
Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with any refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any other incurrence of Indebtedness or the occurrence of some
other identifiable event or condition, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence or occurrence
of such other identifiable event or condition and may be revoked by the Borrower
in the event such contingency is not met (provided that the delay or failure of
such contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9). Any optional prepayment of the Term Loans pursuant
to this Section 4.4(a) shall be applied to reduce the scheduled amortization
payments on the Term Loan Facility as directed by the Borrower (or in the
absence of such direction, in direct order of maturity).

 

(b)               Mandatory Prepayments.

 

(i)                                     Debt Issuances.  The Borrower shall make
mandatory principal prepayments of the Term Loans in the manner set forth in
clause (iv) below in an amount equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any incurrence of Indebtedness by the Borrower
or any of its Subsidiaries not otherwise permitted pursuant to Section 9.3. 
Such prepayment shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such incurrence of Indebtedness.

 

(ii)                                  Dispositions and Casualty Events.  The
Borrower shall make mandatory principal prepayments of the Term Loans in the
manner set forth in clause (iv) below in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from (A) any Disposition by the
Borrower or any of its Subsidiaries (other than any Disposition permitted
pursuant to, and in accordance with, Section 9.5 (excluding Section 9.5(g),
(i) and (o)) or (B) any Casualty Event.  Such prepayments shall be made within
three (3) Business Days after the date of receipt of the Net Cash Proceeds;
provided that the Borrower shall not be required to make any such prepayment in
connection with any Disposition or Casualty Event by a direct or indirect
Foreign Subsidiary of the Borrower or a Domestic Subsidiary of any Foreign
Subsidiary of the Borrower to the extent that and for so long as the application
of such proceeds would (i) be prohibited by Applicable Law (and the Borrower
hereby agrees to, and to cause the applicable Foreign Subsidiary or Domestic
Subsidiary to, promptly take all actions reasonably required by Applicable Law
to permit such application) or (ii) result in material adverse tax consequences
to the Borrower and its Subsidiaries, as determined in good faith by the
Borrower (taking into account any foreign tax credit or benefit that would be
actually realized in connection with the repatriation of such funds); provided
further that, so long as no Event of Default has occurred and is continuing, no
prepayment shall be required under this Section 4.4(b)(ii) with respect to
(x) such portion of such Net Cash Proceeds that the Borrower shall have, on or
prior to such date given written notice to the Administrative Agent of its
intent to reinvest in accordance with Section 4.4(b)(iii) and (y) Dispositions
with aggregate Net Cash Proceeds not to exceed $100,000,000 during the term of
this Agreement.

 

(iii)                               Reinvestment Option.  With respect to any
Net Cash Proceeds realized or received with respect to any Disposition or any
Casualty Event by the Borrower or any of its Subsidiaries (in each case, to the
extent not excluded pursuant to Section 4.4(b)(ii)), and so long as no Event of
Default shall have occurred and be continuing, at the option of the Borrower,
the Borrower or such Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in assets used or useful for the business of the Borrower or any of its
Subsidiaries within (x) twelve (12) months following receipt of such Net Cash
Proceeds or (y) if such Credit Party enters into a binding commitment to

 

58

--------------------------------------------------------------------------------



 

reinvest such Net Cash Proceeds within twelve (12) months following receipt
thereof, within six (6) months of the date of such binding commitment; provided
that if any Net Cash Proceeds are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, an
amount equal to any such Net Cash Proceeds shall be applied within three
(3) Business Days after the Borrower or such Subsidiary reasonably determines
that such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Loans as set forth in this Section 4.4(b);
provided further that any Net Cash Proceeds relating to a Credit Party shall be
reinvested in assets of a Credit Party.  Pending the final application of any
such Net Cash Proceeds, the Borrower or any such Subsidiary may invest an amount
equal to such Net Cash Proceeds in any manner that is not prohibited by this
Agreement.

 

(iv)                              Notice; Manner of Payment.  Upon the
occurrence of any event triggering the prepayment requirement under clauses
(i) and (ii) above, the Borrower shall promptly deliver a Notice of Prepayment
to the Administrative Agent and upon receipt of such notice, the Administrative
Agent shall promptly so notify the Lenders.  Each prepayment of the Term Loans
under this Section shall be applied on a pro rata basis among the Initial Term
Loan and each of the Incremental Term Loans (with each such prepayment to be
applied within each Class, first, to the next eight (8) scheduled principal
repayment installments thereof in direct order of maturity and, thereafter, to
the remaining scheduled principal payments on a pro rata basis).

 

(v)                                 Prepayment of Eurocurrency Rate Loans.  Each
prepayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9; provided that, so long as no Event of Default shall have occurred
and be continuing, if any prepayment of Eurocurrency Rate Loans is required to
be made under this Section 4.4(b) prior to the last day of the Interest Period
therefor, in lieu of making any payment pursuant to this Section 4.4(b) in
respect of any such Eurocurrency Rate Loan prior to the last day of the Interest
Period therefor, the Borrower may, in its sole discretion, deposit an amount
sufficient to make any such prepayment otherwise required to be made thereunder
together with accrued interest to the last day of such Interest Period into an
account held at, and subject to the sole control of, the Administrative Agent
until the last day of such Interest Period, at which time the Administrative
Agent shall be authorized (without any further action by or notice to or from
the Borrower or any other Credit Party) to apply such amount to the prepayment
of such Term Loans in accordance with this Section 4.4(b).  Upon the occurrence
and during the continuance of any Event of Default, the Administrative Agent
shall also be authorized (without any further action by or notice to or from the
Borrower or any other Credit Party) to apply such amount to the prepayment of
the outstanding Term Loans in accordance with the relevant provisions of this
Section 4.4(b).

 

(c)                                  No Reborrowings.  Amounts prepaid under the
Term Loan Facility pursuant to this Section 4.4 may not be reborrowed.

 

ARTICLE V

 

GENERAL LOAN PROVISIONS

 

SECTION 5.1                                             Interest.

 

(a)                                 Interest Rate Options.  Subject to the
provisions of this Section, at the election of the Borrower, (i) Revolving
Credit Loans denominated in Dollars and the Term Loans, shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the Eurocurrency Rate plus
the Applicable Margin; (ii) Revolving Credit Loans denominated in an Alternative
Currency shall bear interest at the Eurocurrency Rate plus the Applicable Margin
(provided that the Eurocurrency Rate shall not be available until three (3)

 

59

--------------------------------------------------------------------------------



 

Business Days after the Closing Date in the case of Eurocurrency Rate Loans
denominated in Dollars, four (4) Business Days (or five (5) Business Days in the
case of Special Notice Currencies) after the Closing Date in the case of
Eurocurrency Rate Loans denominated in an Alternative Currency, in each case
unless the Borrower has delivered to the Administrative Agent a letter in form
and substance reasonably satisfactory to the Administrative Agent indemnifying
the Lenders in the manner set forth in Section 5.9 of this Agreement) and
(iii) any Swingline Loan shall bear interest at the Base Rate plus the
Applicable Margin.  The Borrower shall select the rate of interest and Interest
Period, if any, applicable to any Revolving Credit Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2.

 

(b)                                 Default Rate.  If any amount of the
Obligations payable by the Borrower is not paid when due (subject to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to:  (i) in the case of Eurocurrency
Rate Loans, at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Eurocurrency Rate Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans and (ii) in the case of Base Rate Loans and other
Obligations, at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations.  Such accrued and unpaid interest shall be due and payable on
demand of the Administrative Agent.  Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law.

 

(c)                                  Interest Payment and Computation.  Interest
on each Base Rate Loan shall be due and payable in arrears on the last Business
Day of each calendar quarter commencing December 31, 2018; and interest on each
Eurocurrency Rate Loan shall be due and payable on the last day of each Interest
Period applicable thereto, and if such Interest Period extends over three
(3) months, at the end of each three (3) month interval during such Interest
Period.  All computations of interest for (i) Base Rate Loans when the Base Rate
is determined by the Prime Rate or (ii) Eurocurrency Rate Loans denominated in
Sterling shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
provided hereunder shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365/366-day year), or, in the case of interest in
respect of Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice. 
With respect to all Non-LIBOR Currencies, the calculation of the applicable
interest rate shall be determined in accordance with market practice.

 

(d)                                 Maximum Rate.  In no contingency or event
whatsoever shall the aggregate of all amounts deemed interest under this
Agreement charged or collected pursuant to the terms of this Agreement exceed
the highest rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Borrower any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations.  It is the intent hereof that the Borrower not pay
or contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by the Borrower under Applicable
Law.

 

SECTION 5.2                                             Notice and Manner of
Conversion or Continuation of Loans.  Provided that no Default or Event of
Default has occurred and is then continuing, the Borrower shall have the option
to

 

60

--------------------------------------------------------------------------------


 

(a) convert at any time all or any portion of any outstanding Base Rate Loans
(other than Swingline Loans) in a principal amount equal to $5,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more Eurocurrency
Rate Loans denominated in Dollars and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding Eurocurrency Rate Loans
denominated in Dollars in a principal amount equal to $3,000,000 or a whole
multiple of $1,000,000 in excess thereof into Base Rate Loans (other than
Swingline Loans) or (ii) continue its outstanding Eurocurrency Rate Loans
denominated in any applicable currency as Eurocurrency Rate Loans denominated in
the same applicable currency.  Whenever the Borrower desires to convert or
continue Revolving Credit Loans as provided above, the Borrower shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than (A) 11:00
a.m. three (3) Business Days in the case of Eurocurrency Rate Loans denominated
in Dollars or (B) four (4) Business Days (or five (5) Business Days in the case
of a Special Notice Currency) in the case of a Eurocurrency Rate Loan
denominated in Alternative Currencies before the day on which a proposed
conversion or continuation of such Loan is to be effective specifying (1) the
Revolving Credit Loans to be converted or continued, and, in the case of any
Eurocurrency Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (2) the effective date of such conversion or
continuation (which shall be a Business Day), (3) the principal amount of such
Revolving Credit Loans to be converted or continued, (4) the Interest Period to
be applicable to such converted or continued Eurocurrency Rate Loan and (5) the
currency in which such Revolving Credit Loan is denominated.  If the Borrower
fails to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any Eurocurrency Rate Loan denominated in Dollars, then the
applicable Eurocurrency Rate Loan shall be converted to a Base Rate Loan.  Any
such automatic conversion to a Base Rate Loan shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loan.  If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any
Eurocurrency Rate Loan denominated in an Alternative Currency, such Revolving
Credit Loans shall be continued as a Eurocurrency Rate Loan in its original
currency with an Interest Period of one month.  If the Borrower requests a
conversion to, or continuation of, Eurocurrency Rate Loans, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.  Notwithstanding anything to the contrary herein, no Revolving Credit
Loan may be converted or continued as a Revolving Credit Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Credit Loan and reborrowed in the other currency.  Notwithstanding
anything to the contrary herein, a Swingline Loan may not be converted to a
Eurocurrency Rate Loan.  The Administrative Agent shall promptly notify the
affected Lenders of such Notice of Conversion/Continuation.

 

SECTION 5.3                                             Fees.

 

(a)                                 Commitment Fee.  Commencing on the Closing
Date, subject to Section 5.15(a)(iii)(A), the Borrower shall pay to the
Administrative Agent, for the account of the Revolving Credit Lenders, a
non-refundable commitment fee (the “Commitment Fee”) in Dollars at a rate per
annum equal to the Applicable Margin on the average daily unused portion of the
Revolving Credit Commitment of the Revolving Credit Lenders (other than the
Defaulting Lenders, if any); provided, that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Credit Commitment for the
purpose of calculating the Commitment Fee.  The Commitment Fee shall be payable
in arrears within fifteen (15) days after the last day of each calendar quarter
during the term of this Agreement commencing December 31, 2018 and ending on the
date upon which all Obligations (other than contingent indemnification
obligations not then due) arising under the Revolving Credit Facility shall have
been indefeasibly and irrevocably paid and satisfied in full, all Letters of
Credit have been terminated or expired and the Revolving Credit Commitment has
been terminated.  The Commitment Fee shall be distributed by the Administrative
Agent to the Revolving Credit Lenders pro rata in accordance with such Revolving
Credit Lenders’ respective Revolving Credit Commitment Percentages.

 

61

--------------------------------------------------------------------------------



 

(b)                                 Other Fees.  The Borrower shall pay, without
duplication, to the Lead Arranger and the Administrative Agent for its own
respective accounts and to the Lead Arranger for the account of the Lenders fees
in the amounts and at the times specified in the Engagement Letter, in the Fee
Letter and in the Administrative Agent Fee Letter.

 

SECTION 5.4                                             Manner of Payment.

 

(a)                                 Sharing of Payments.

 

(i)                                     Each payment by the Borrower on account
of the principal of or interest on the Loans denominated in Dollars or any fee,
commission or other amounts (including the Reimbursement Obligation) denominated
in Dollars payable to the Lenders under this Agreement shall be made not later
than 1:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in Same Day Funds and shall be made
without any set-off, counterclaim or deduction whatsoever.  Any payment received
after such time but before 2:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 10.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day.  Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes.

 

(ii)                                  Each payment by the Borrower on account of
the principal of or interest on the Revolving Credit Loans denominated in an
Alternative Currency or any fee, commission or other amounts (including the
Reimbursement Obligation) denominated in an Alternative Currency or an
Alternative L/C Currency shall be made not later than the Applicable Time
specified by the Administrative Agent on the date specified for payment under
this Agreement to the Administrative Agent at the applicable Administrative
Agent’s Office for the account of the Lenders entitled to such payment in such
Alternative Currency or Alternative L/C Currency, in Same Day Funds and shall be
made without any set-off, counterclaim or deduction whatsoever.  Any payment
received after such time but before an hour after the Applicable Time specified
by the Administrative Agent on such day shall be deemed a payment on such date
for the purposes of Section 10.1, but for all other purposes shall be deemed to
have been made on the next succeeding Business Day.  Any payment received after
an hour after the Applicable Time specified by the Administrative Agent shall be
deemed to have been made on the next succeeding Business Day for all purposes.

 

(iii)                               Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States.  If, for any reason, the Borrower is
prohibited by any Applicable Law from making any required payment hereunder in
an Alternative Currency or an Alternative L/C Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency or
the Alternative L/C Currency payment amount.

 

(iv)                              Upon receipt by the Administrative Agent of
each such payment, the Administrative Agent shall distribute to each such Lender
in the applicable Class at its address for notices set forth herein its
applicable Commitment Percentage (or other applicable share as provided herein)
of such payment and shall wire advice of the amount of such credit to each
Lender.  Each payment to the Administrative Agent on account of the principal of
or interest on the Swingline Loans or of any fee, commission or other amounts
payable to the Swingline Lender shall be made in like manner, but for the
account of the Swingline Lender.  Each payment to the Administrative Agent of
any Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of such Issuing Lender or the L/C Participants, as
the case may

 

62

--------------------------------------------------------------------------------



 

be.  Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender. 
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

 

(b)                                 Defaulting Lenders.  Notwithstanding the
foregoing clause (a), if there exists a Defaulting Lender each payment by the
Borrower to such Defaulting Lender hereunder shall be applied in accordance with
Section 5.15(a)(ii).

 

SECTION 5.5                                             Evidence of
Indebtedness.

 

(a)                                 Extensions of Credit.  The Extensions of
Credit made by each Lender and each Issuing Lender shall be evidenced by one or
more accounts or records maintained by such Lender or such Issuing Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender or the applicable
Issuing Lender shall be conclusive absent manifest error of the amount of the
Extensions of Credit made by the Lenders or such Issuing Lender to the Borrower
and its Subsidiaries and the interest and payments thereon.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender or any Issuing Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to the Borrower made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Credit Note, a Term Loan Note and/or Swingline
Note, as applicable, which shall evidence such Lender’s Revolving Credit Loan,
Term Loans and/or Swingline Loans, as applicable, to the Borrower in addition to
such accounts or records.  Each Lender may attach schedules to its Notes and
endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.

 

(b)                                 Participations.  In addition to the accounts
and records referred to in subSection (a), each Revolving Credit Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Revolving Credit
Lender of participations in Letters of Credit and Swingline Loans.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Revolving Credit Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

SECTION 5.6                                             Sharing of Payments by
Lenders.  If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections 5.9,
5.10, 5.11 or 12.3) greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

 

63

--------------------------------------------------------------------------------



 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 5.14 or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Swingline Loans and Letters of Credit to any
assignee or participant, other than to the Borrower or any of its Subsidiaries
or Affiliates (as to which the provisions of this paragraph shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

SECTION 5.7                                             Administrative Agent’s
Clawback.

 

(a)                                 Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender (i) in the case of Base Rate Loans, not later than 12:00
noon on the date of any proposed borrowing and (ii) otherwise, prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 5.13 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(b)                                 Payments by the Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders, the Issuing Lender or the
Swingline Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the Issuing Lender or the Swingline Lender, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders, the Issuing Lender or the Swingline
Lender, as the case maybe, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, Issuing Lender or
the Swingline Lender, in Same Day Funds with interest thereon, for each day from
and including the date such

 

64

--------------------------------------------------------------------------------



 

amount is distributed to it to but excluding the date of payment to the
Administrative Agent, as the Overnight Rate.

 

(c)                                  Nature of Obligations of Lenders Regarding
Extensions of Credit.  The obligations of the Lenders under this Agreement to
make the Loans and issue or participate in Letters of Credit and to make
payments under this Section, Section 5.11(e), Section 12.3(c) or Section 12.7,
as applicable, are several and are not joint or joint and several.  The failure
of any Lender to make available its Revolving Credit Commitment Percentage of
any Loan requested by the Borrower shall not relieve it or any other Lender of
its obligation, if any, hereunder to make its Revolving Credit Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Revolving Credit
Commitment Percentage of such Loan available on the borrowing date.

 

SECTION 5.8                                             Changed Circumstances.

 

(a)                                 Circumstances Affecting Eurocurrency Rate
Availability.  Unless and until a Replacement Rate is implemented in accordance
with clause (c) below, in connection with any request for a Eurocurrency Rate
Loan or a conversion to or continuation thereof, if for any reason (i) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the Eurocurrency Rate for such
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or (iii) the Required Lenders
shall determine (which determination shall be conclusive and binding absent
manifest error) that the Eurocurrency Rate does not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans during such
Interest Period, then the Administrative Agent shall promptly give notice
thereof to the Borrower.  Thereafter, until the Administrative Agent notifies
the Borrower that such circumstances no longer exist, the obligation of the
Lenders to make Eurocurrency Rate Loans in the affected currency or currencies
and the right of the Borrower to convert any Loan to or continue any Loan as a
Eurocurrency Rate Loan in the affected currency or currencies shall be
suspended, and in the case of Eurocurrency Rate Loans, the Borrower shall either
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such Eurocurrency Rate Loan together with accrued interest
thereon (subject to Section 5.1(d)), on the last day of the then current
Interest Period applicable to such Eurocurrency Rate Loan; or (B) convert the
then outstanding principal amount of each such Eurocurrency Rate Loan to a Base
Rate Loan denominated in Dollars as of the last day of such Interest Period.

 

(b)                                 Laws Affecting Eurocurrency Rate
Availability.  If, after the date hereof, the introduction of, or any change in,
any Applicable Law or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Lending Offices)
to honor its obligations hereunder to make or maintain any Eurocurrency Rate
Loan (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders.  Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make Eurocurrency Rate Loans in the affected
currency or currencies, and the right of the

 

65

--------------------------------------------------------------------------------



 

Borrower to convert any Loan to a Eurocurrency Rate Loan or continue any Loan as
a Eurocurrency Rate Loan shall be suspended and thereafter the Borrower may
select only Base Rate Loans denominated in Dollars and (ii) if any of the
Lenders may not lawfully continue to maintain a Eurocurrency Rate Loan to the
end of the then current Interest Period applicable thereto, the applicable Loan
shall immediately be converted to a Base Rate Loan denominated in Dollars for
the remainder of such Interest Period.

 

(c)                                  Alternative Rate of Interest. 
Notwithstanding anything to the contrary in Section 5.8(a) above, if the
Administrative Agent has made determination (such determination to be conclusive
absent manifest error) that (i) the circumstances described in
Section 5.8(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the syndicated loan market
in the applicable currency, then the Administrative Agent and the Borrower shall
endeavor to establish a replacement interest rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time (the “Replacement Rate”), in
which case, the Replacement Rate shall, subject to the next two sentences,
replace such applicable interest rate for all purposes under the Loan Documents
unless and until (A) an event described in Section 5.8(a)(i), (a)(ii), (c)(i),
(c)(ii) or (c)(iii) occurs with respect to the Replacement Rate or (B) the
Required Lenders (either directly or through the Administrative Agent) notify
the Borrower that the Replacement Rate does not adequately and fairly reflect
the cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate.  In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Administrative Agent, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 5.8(c).  Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 12.2), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects).  To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (c), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent in consultation with the Borrower (it being understood that any such
modification pursuant to this clause (c) shall not require the consent of, or
consultation with, any of the Lenders).

 

SECTION 5.9                                             Indemnity for Losses. 
The Borrower hereby indemnifies each of the Lenders against any loss or expense
(including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain a Eurocurrency Rate Loan or from fees payable
to terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract, and any customary administrative
fees charged by such Lender in connection therewith, which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan) incurred by it as a
consequence of (a) any failure by the Borrower to make any payment when due of
any amount due hereunder in connection with a Eurocurrency Rate Loan, (b)  any
failure of the Borrower to borrow, continue or convert a Loan on a date
specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation, (c) any payment, prepayment, continuation or conversion
of any Eurocurrency Rate Loan on a date other than the last day of the Interest
Period therefor (whether

 

66

--------------------------------------------------------------------------------



 

voluntary, automatic, by reason of acceleration or otherwise), (d) any failure
of the Borrower to make payment of any Eurocurrency Rate Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency or (e) any assignment of a Eurocurrency
Rate Loan on the a day other than the last day of the Interest Period therefor
as a result of a request by the Borrower pursuant to Section 5.12(b).  The
amount of such loss or expense shall be determined, in the applicable Lender’s
sole discretion, based upon the assumption that such Lender funded its Revolving
Credit Commitment Percentage of the Eurocurrency Rate Loans in the offshore
interbank market for such currency and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical.  A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.  All of the obligations of the Credit
Parties under this Section 5.9 shall survive the resignation or replacement of
the Administrative Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Revolving Credit Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

SECTION 5.10                                      Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or advances,
loans or other credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Eurocurrency Rate) or any Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any Issuing Lender
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurocurrency Rate Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall pay to any
such Lender, such Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Lender
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
Issuing Lender determines that any Change in Law affecting such Lender or such
Issuing Lender or any Lending Office of such Lender or such Lender’s or such
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or such Issuing Lender’s capital or on the capital of such
Lender’s or such Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitment of such Lender or the Loans made
by, or participations in

 

67

--------------------------------------------------------------------------------



 

Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender or such
Issuing Lender the Borrower shall pay to such Lender or such Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender, or an Issuing Lender or such other Recipient setting
forth the amount or amounts necessary to compensate such Lender or such Issuing
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Lender or such other Recipient,
as the case may be, the amount shown as due on any such certificate within
thirty (30) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender, or any Issuing Lender or such other Recipient to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Lender’s or such other Recipient’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender or an Issuing Lender or any other Recipient pursuant to this Section for
any increased costs incurred or reductions suffered more than 180 days prior to
the date that such Lender or such Issuing Lender or such other Recipient, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or such Issuing Lender’s or
such other Recipient’s intention to claim compensation therefor (except that if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any
central banking or financial regulatory authority imposed in respect of the
maintenance of the Revolving Credit Commitment or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Revolving Credit Commitment or
Eurocurrency Rate Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Eurocurrency Rate Loan,
provided the Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional costs from such
Lender.  If a Lender fails to give notice ten (10) days prior to the relevant
payment date, such additional costs shall be due and payable ten (10) days from
receipt of such notice.

 

(f)                                   Survival.  All of the obligations of the
Credit Parties under this Section 5.10 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Revolving Credit Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

SECTION 5.11                                      Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 5.11, the term “Lender” includes any Issuing Lender and the term
“Applicable Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Credit Party under any Loan
Document shall be made without deduction or withholding for any Taxes,

 

68

--------------------------------------------------------------------------------



 

except as required by Applicable Law.  If any Applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Credit
Parties.  The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Credit Parties.  The
Credit Parties shall jointly and severally indemnify each Recipient, within
thirty (30) days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within thirty (30)
days after written demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.9(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority pursuant to this Section 5.11, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by

 

69

--------------------------------------------------------------------------------



 

applicable law or the taxing authorities of a jurisdiction pursuant to such
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               Any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from United States federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E; or

 

70

--------------------------------------------------------------------------------


 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.11 (including by the payment of additional amounts pursuant to this
Section 5.11), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which

 

71

--------------------------------------------------------------------------------



 

would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 5.11 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Credit Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

SECTION 5.12                                      Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 5.10, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.11,
then such Lender shall, at the request of the Borrower, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.10 or Section 5.11, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If (i) any Lender
requests compensation under Section 5.10, (b) the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, and, in each
case, such Lender has declined or is unable to designate a different Lending
Office in accordance with Section 5.12(a) or (c) if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.9), all of its interests, rights (other than its existing rights to
payments pursuant to Section 5.10 or Section 5.11) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 12.9;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and funded
participations in Letters of Credit and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.9) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 5.10 or payments required to be made
pursuant to Section 5.11, such assignment will result in a reduction in such
compensation or payments thereafter;

 

72

--------------------------------------------------------------------------------



 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting
from  a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(c)                                  Selection of Lending Office. Subject to
Section 5.12(a), each Lender may make any Loan to the Borrower through any
Lending Office, provided that the exercise of this option shall not affect the
obligations of the Borrower to repay the Loan in accordance with the terms of
this Agreement or otherwise alter the rights of the parties hereto.

 

SECTION 5.13                                      Incremental Loans.

 

(a)                                 At any time, on one or more occasions, the
Borrower may by written notice to the Administrative Agent elect to request the
establishment of:

 

(i)                                     one or more incremental term loan
commitments (any such incremental term loan commitment, an “Incremental Term
Loan Commitment”) to make one or more additional term loans, the principal
amount of which will be under a new tranche of Term Loans under this Agreement,
or a borrowing of an additional term loans the principal amount of which will be
added to the outstanding principal amount of the existing tranche of Term Loans
with the latest maturity date (any such additional term loan, an “Incremental
Term Loan”); or

 

(ii)                                  one or more increases in the Revolving
Credit Commitments (any such increase, an “Incremental Revolving Credit
Commitment” and, together with the Incremental Term Loan Commitments, the
“Incremental Loan Commitments”) to make revolving credit loans under the
Revolving Credit Facility (any such increase, an “Incremental Revolving Credit
Increase” and, together with the Incremental Term Loans, the “Incremental Loans
“);

 

provided that (1) the total initial principal amount (as of the date of
incurrence thereof) of such requested Incremental Loan Commitments and
Incremental Loans shall not exceed the Incremental Facilities Limit and (2) the
total aggregate amount for each Incremental Loan Commitment (and the Incremental
Loans made thereunder) shall not be less than a minimum principal amount of
$10,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (1).  Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that any Incremental
Loan Commitment shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to
Administrative Agent (or such shorter period as may be approved by the
Administrative Agent).  The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Loan Commitment (any such
Person, an “Incremental Lender”).  Any proposed Incremental Lender offered or
approached to provide all or a portion of any Incremental Loan Commitment may
elect or decline, in its sole discretion, to provide such Incremental Loan
Commitment or any portion thereof. Any proposed Incremental Lender not
responding by the Increased Amount Date shall be deemed to have declined to
provide an Incremental Loan Commitment or any portion thereof.  Each Incremental
Lender shall become a Lender or make its Incremental Loan Commitment under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement giving effect to the modifications permitted by this Section 5.13 and,
as appropriate, the other Loan Documents, executed by the Credit

 

73

--------------------------------------------------------------------------------



 

Parties, each Incremental Lender with respect to the Incremental Loan under the
Incremental Facility Amendment (to the extent applicable) and the Administrative
Agent (provided that, with the consent of each Incremental Lender with respect
to the Incremental Loan under the Incremental Facility Amendment, the
Administrative Agent may execute such Incremental Facility Amendment on behalf
of the applicable Incremental Lenders).  Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that each of the
following conditions has been satisfied or waived as of such Increased Amount
Date, which in the case of an Incremental Term Loan to be used to finance a
Limited Condition Acquisition, shall be subject to Section 1.14:

 

(A)                               no Default or Event of Default shall exist on
such Increased Amount Date immediately prior to or after giving effect to
(1) any Incremental Loan Commitment, (2) the making of any Incremental Loans
pursuant thereto and (3) any Permitted Acquisition consummated in connection
therewith;

 

(B)                               the Administrative Agent and the Lenders shall
have received from the Borrower a Compliance Certificate demonstrating, in form
and substance reasonably satisfactory to the Administrative Agent, that the
Borrower is in compliance with the financial covenants set forth in
Section 9.11, in each case based on the financial statements most recently
delivered pursuant to Section 8.1(a) or 8.1(b), as applicable, both before and
after giving effect (on a pro forma basis) to (x) any Incremental Loan
Commitment, (y) the making of any Incremental Loans pursuant thereto (with any
Incremental Loan Commitment being deemed to be fully funded) and (z) any
Permitted Acquisition consummated in connection therewith;

 

(C)                               each of the representations and warranties
contained in Article VII shall be true and correct in all material respects,
except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects,
on such Increased Amount Date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date);

 

(D)                               the proceeds of (1) any Incremental Loans
shall be used for general corporate purposes of the Borrower and its
Subsidiaries, including Permitted Acquisitions, and (2) any Incremental Term
Loans shall be used by the Borrower and its Subsidiaries for Permitted
Acquisitions;

 

(E)                                each Incremental Loan Commitment (and the
Incremental Loans made thereunder) shall constitute Obligations of the Borrower,
shall be guaranteed by the Guarantors (and no other Person) and shall be secured
by the Collateral (and no other Property) on a pari passu basis with the Secured
Obligations;

 

(F)                                 (1)                                 in the
case of each Incremental Term Loan (the terms of which shall be set forth in the
relevant Incremental Facility Amendment):

 

(y)                                 such Incremental Term Loan will bear
interest at a rate, and will mature and amortize in a manner, reasonably
acceptable to the Incremental Lenders making such Incremental Term Loan and the
Borrower, but will not in any event have a shorter Weighted Average Life to
Maturity than the remaining Weighted Average Life to Maturity of the then latest
maturing existing Term Loans or a maturity date earlier than the Term Loan
Maturity Date; and

 

74

--------------------------------------------------------------------------------



 

(z)                                  except as provided above, all other terms
and conditions applicable to any Incremental Term Loan, to the extent not
substantially consistent with the terms and conditions applicable to the Term
Loans, shall be reasonably satisfactory to the Administrative Agent and the
Borrower (provided that in no event shall such other terms and conditions be
more restrictive, taken as a whole, than those set forth in this Agreement and
the other Loan Documents);

 

(2)                              in the case of each Incremental Revolving
Credit Increase (the terms of which shall be set forth in the relevant
Incremental Facility Amendment):

 

(x)                                 such Incremental Revolving Credit Increase
shall mature on the Revolving Credit Maturity Date, shall bear interest and be
entitled to unused fees, in each case at the rate applicable to the Revolving
Credit Loans, and shall be subject to the same terms and conditions as the
Revolving Credit Loans;

 

(y)                                 the outstanding Revolving Credit Loans and
Revolving Credit Commitment Percentages of Swingline Loans and L/C Obligations
will be reallocated by the Administrative Agent on the applicable Increased
Amount Date among the Revolving Credit Lenders (including the Incremental
Lenders providing such Incremental Revolving Credit Increase) in accordance with
their revised Revolving Credit Commitment Percentages (and the Revolving Credit
Lenders (including the Incremental Lenders providing such Incremental Revolving
Credit Increase) agree to make all payments and adjustments necessary to effect
such reallocation and the Borrower shall pay any and all costs required pursuant
to Section 5.9 in connection with such reallocation as if such reallocation were
a repayment); and

 

(z)                                  except as provided above, all of the other
terms and conditions applicable to such Incremental Revolving Credit Increase
shall, except to the extent otherwise provided in this Section 5.13, be
identical to the terms and conditions applicable to the Revolving Credit
Facility;

 

(G)                               any Incremental Lender making any Incremental
Term Loan shall be entitled to the same voting rights as the existing Term Loan
Lenders under the Term Loan Facility and (unless otherwise agreed by the
applicable Incremental Lenders) each Incremental Term Loan shall receive
proceeds of prepayments on the same basis as the Initial Term Loan (such
prepayments to be shared pro rata on the basis of the original aggregate funded
amount thereof among the Initial Term Loan and the Incremental Term Loans);

 

(H)                              any Incremental Lender with an Incremental
Revolving Credit Increase shall be entitled to the same voting rights as the
existing Revolving Credit Lenders under the Revolving Credit Facility and any
Extensions of Credit made in connection with each Incremental Revolving Credit
Increase shall receive proceeds of prepayments on the same basis as the other
Revolving Credit Loans made hereunder;

 

(I)                                   such Incremental Loan Commitments shall be
effected pursuant to one or more Incremental Facility Amendments executed and
delivered by the Borrower, the Administrative Agent and the applicable
Incremental Lenders (which Incremental Facility Amendment may, without the
consent of any other Lenders, effect such amendments to

 

75

--------------------------------------------------------------------------------



 

this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 5.13); and

 

(J)                                   the Borrower shall deliver or cause to be
delivered any customary legal opinions or other documents (including, without
limitation, a resolution duly adopted by the board of directors (or equivalent
governing body) of each Credit Party authorizing such Incremental Loan and/or
Incremental Term Loan Commitment) reasonably requested by Administrative Agent
in connection with any such transaction.

 

(b)                                 The Incremental Lenders shall be included in
any determination of the Required Lenders, as applicable, and, unless otherwise
agreed, the Incremental Lenders will not constitute a separate voting Class for
any purposes under this Agreement.

 

(c)                                  (i)                                     On
any Increased Amount Date on which any Incremental Term Loan Commitment becomes
effective, subject to the foregoing terms and conditions, each Incremental
Lender with an Incremental Term Loan Commitment shall make, or be obligated to
make, an Incremental Term Loan to the Borrower in an amount equal to its
Incremental Term Loan Commitment and shall become a Term Loan Lender hereunder
with respect to such Incremental Term Loan Commitment and the Incremental Term
Loan made pursuant thereto.

 

(ii)                                  On any Increased Amount Date on which any
Incremental Revolving Credit Increase becomes effective, subject to the
foregoing terms and conditions, each Incremental Lender with an Incremental
Revolving Credit Commitment shall become a Revolving Credit Lender hereunder
with respect to such Incremental Revolving Credit Commitment.

 

SECTION 5.14                                      Cash Collateral.  At any time
that there shall exist a Defaulting Lender, within one Business Day following
the written request of the Administrative Agent or any Issuing Lender (with a
copy to the Administrative Agent), the Borrower shall Cash Collateralize the
Fronting Exposure of such Issuing Lender with respect to such Defaulting Lender
(determined after giving effect to Section 5.15(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.  In addition, if the Administrative Agent notifies the
Borrower at any time that the Dollar Equivalent amount of the aggregate
outstanding amount of all L/C Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then, within two (2) Business Days
after receipt of such notice, the Borrower shall provide Cash Collateral for the
amount by which the L/C Obligations exceeds the Letter of Credit Sublimit.

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of each Issuing
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations, to be applied pursuant to
subSection (b) below.  If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent and each Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement or any other Loan Document, Cash
Collateral provided under this Section 5.14 or Section 5.15 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest

 

76

--------------------------------------------------------------------------------



 

accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce the Fronting
Exposure of any Issuing Lender shall no longer be required to be held as Cash
Collateral pursuant to this Section 5.14 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders that there exists excess Cash
Collateral; provided that, subject to Section 5.15, the Person providing Cash
Collateral, the Issuing Lenders may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations; and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

SECTION 5.15                                      Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders and Section 12.2.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article X or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 12.4 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Lenders or
the Swingline Lender hereunder; third, to Cash Collateralize the Fronting
Exposure of the Issuing Lenders and the Swingline Lender with respect to such
Defaulting Lender in accordance with Section 5.14; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (A) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans and funded participations under this Agreement and
(B) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate

 

77

--------------------------------------------------------------------------------



 

share, and (2) such Loans were made or the related Letters of Credit or
Swingline Loans were issued at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments under the applicable Revolving Credit Facility without giving effect
to Section 5.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit commissions pursuant to Section 3.3 for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Credit Commitment Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 5.14.

 

(C)                               With respect to any Commitment Fee or letter
of credit commission not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (2) pay to each applicable Issuing Lender and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to
Section 12.22, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, repay Swingline Loans
in an

 

78

--------------------------------------------------------------------------------



 

amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 5.14.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Issuing Lenders and the Swingline Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase at par that portion of outstanding Revolving
Credit Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving Credit
Commitments (without giving effect to Section 5.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

ARTICLE VI

 

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 6.1                                             Conditions to Closing
and Initial Extensions of Credit.  The obligation of the Lenders to close this
Agreement and to make the initial Loans or issue or participate in the initial
Letter of Credit, if any, is subject to the satisfaction of each of the
following conditions:

 

(a)                                 Executed Loan Documents.  The Administrative
Agent (or its counsel) shall have received this Agreement duly executed and
delivered by the Borrower and each Lender party hereto, a Revolving Credit Note
duly executed and delivered by the Borrower in favor of each Revolving Credit
Lender requesting a Revolving Credit Note, a Term Loan Note duly executed and
delivered by the Borrower in favor of each Term Loan Lender requesting a Term
Loan Note, a Swingline Note duly executed and delivered by the Borrower in favor
of the Swingline Lender (in each case, if requested thereby), the Collateral
Agreement duly executed and delivered by the Borrower and each Guarantor and the
Guaranty Agreement duly executed and delivered by the Borrower and each
Guarantor.

 

(b)                                 Closing Certificates; Etc.  The
Administrative Agent shall have received each of the following in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)                                     Officer’s Certificate.  A certificate
from a Responsible Officer of the Borrower to the effect that (A) all Specified
Representations are true, correct and complete in all material respects (except
to the extent any such Specified Representation is qualified by materiality or
reference to Material Adverse Effect, in which case, such Specified
Representation shall be true, correct and complete in all respects); (B)  after
giving effect to the Transactions, no Default or Event of Default under any of
Sections 10.1(a) or 10.1(f) has occurred and is continuing; and (C)  each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Sections 6.1(f) and (g).

 

(ii)                                  Certificate of Secretary of each Credit
Party.  A certificate of a Responsible Officer of each Credit Party certifying
as to the incumbency and genuineness of the signature of each officer of such
Credit Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the Organizational
Documents of such Credit

 

79

--------------------------------------------------------------------------------



 

Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) resolutions duly
adopted by the board of directors (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (C) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

 

(iii)                               Certificates of Good Standing.  Certificates
as of a recent date of the good standing of each Credit Party under the laws of
its jurisdiction of incorporation, organization or formation (or equivalent), as
applicable.

 

(iv)                              Opinions of Counsel.  Opinions of counsel to
the Credit Parties addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties, the Loan Documents and such other matters as the
Administrative Agent shall request (which such opinions shall expressly permit
reliance by permitted successors and assigns of the Administrative Agent and the
Lenders, subject to customary qualifications).

 

(c)                                  Collateral.

 

(i)                                     Filings and Recordings.  The
Administrative Agent shall have received all filings and recordations that are
necessary to perfect the security interests of the Administrative Agent, on
behalf of the Secured Parties, in the Collateral (to the extent required under
the Collateral Agreement) and the Administrative Agent shall have received
evidence reasonably satisfactory to the Administrative Agent that upon such
filings and recordations such security interests constitute valid and perfected
first priority Liens thereon (subject to Permitted Liens).

 

(ii)                                  Lien Search.  The Administrative Agent
shall have received the results of a Lien search (including a search as to
judgments, pending litigation, bankruptcy, tax and intellectual property
matters), in form and substance reasonably satisfactory thereto, made against
the Credit Parties under the Uniform Commercial Code (or applicable judicial
docket) as in effect in each jurisdiction in which filings or recordations under
the Uniform Commercial Code should be made to evidence or perfect security
interests in all assets of such Credit Party, indicating among other things that
the assets of each such Credit Party are free and clear of any Lien after giving
effect to the payments pursuant to Section 6.1(f)(ii) (except for Permitted
Liens).

 

(d)                                 Financial Matters.

 

(i)                                     Solvency Certificate.  The Borrower
shall have delivered to the Administrative Agent a certificate, in the form
attached hereto as Exhibit J, and certified as accurate by the chief financial
officer of the Borrower.

 

(ii)                                  Financial Statements. The Administrative
Agent shall have received:

 

(A)                               unaudited consolidated balance sheets and
related consolidated statements of income of the Adapt Target and its
Subsidiaries in form and substance reasonably satisfactory to the Administrative
Agent and, in each case, prepared in accordance with IFRS;

 

(B)                               pro forma combined financial statements
reconciling revenue to earnings before interest, taxes, depreciation and
amortization of the Borrower, the Adapt Target and the PaxVax Target and their
subsidiaries on a combined basis for the fiscal year ended

 

80

--------------------------------------------------------------------------------


 

December 31, 2017 and the twelve month period ended June 30, 2018 in form and
substance reasonably satisfactory to the Administrative Agent (it being
understood that the Adapt Target’s financial statements are prepared in
accordance with IFRS; and

 

(C)                               projections prepared by management of cash and
debt balances, income statements and cash flow statements of the Borrower and
its subsidiaries, on an annual basis for each fiscal year after the Closing Date
through the term of the Credit Facility.

 

(iii)                               Payment at Closing.  The Borrower shall have
paid or made arrangements to pay contemporaneously with closing (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder, (B) all reasonable fees and out-of-pocket expenses of
McGuireWoods LLP, as counsel to the Administrative Agent, to the extent accrued
and unpaid prior to or on the Closing Date, plus such additional amounts of such
fees and expenses as shall constitute its reasonable estimate of such fees and
expenses incurred or to be incurred by it through the closing proceedings and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

 

(e)                                  Miscellaneous.

 

(i)                                     Notice of Account Designation.  The
Administrative Agent shall have received a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on or
after the Closing Date are to be disbursed.

 

(ii)                                  Existing Indebtedness.  All existing
Indebtedness (other than Indebtedness permitted pursuant to Section 9.3 and the
Adapt Purchase Agreement) of the Adapt Target and its Subsidiaries shall be
repaid in full, all commitments (if any) in respect thereof shall have been
terminated and all guarantees therefor and security therefor shall be released,
and the Administrative Agent shall have received pay-off letters in form and
substance reasonably satisfactory to it evidencing such repayment, termination
and release. On the Closing Date, after giving effect to the Transactions,
neither the Adapt Target nor any of its Subsidiaries shall have any outstanding
Indebtedness (other than the Obligations and Indebtedness permitted pursuant to
Section 9.3 and the Adapt Purchase Agreement).

 

(iii)                               PATRIOT Act, etc.

 

(A)                               The Borrower and each of the Guarantors shall
have provided to the Administrative Agent and the Lenders, at least five
(5) Business Days prior to the Closing Date, the documentation and other
information requested by the Administrative Agent or any Lender at least ten
(10) Business Days prior to the Closing Date in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations.

 

(B)                               Each Credit Party or Subsidiary thereof that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered to the Administrative Agent, and any Lender requesting the
same, a Beneficial Ownership Certification in relation to such Credit Party or
such Subsidiary, in each case at least ten (10) Business Days prior to the
Closing Date that has been requested by the Administrative Agent or any Lender
at least fifteen (15) Business Days prior to the Closing Date.

 

81

--------------------------------------------------------------------------------



 

(iv)                              Investment Policy.  The Administrative Agent
shall have received a copy of the Investment Policy.

 

(f)                                   No Adapt Material Adverse Effect.  Since
August 28, 2018, there shall not have been any fact, event or circumstance that
has occurred which, individually or in the aggregate, has had an Adapt Material
Adverse Effect.

 

(g)                                  Adapt Acquisition.

 

(i)                                     The Adapt Acquisition shall have been
consummated substantially concurrently with the funding of the Initial Term Loan
on the Closing Date in all material respects in accordance with the Adapt
Purchase Agreement without giving effect to any amendments, waivers,
modifications or consents thereunder that are materially adverse to the
interests of the Lenders or the Arrangers (as reasonably determined by the
Arrangers) unless such amendments, waivers, modifications or consents are
approved in writing by the Arrangers, such approval not to be unreasonably
withheld or delayed.

 

(ii)                                  Each of the representations made by the
Adapt Target, the Adapt Sellers or any of their respective Subsidiaries or
Affiliates or with respect to the Adapt Target or its Subsidiaries or its
business in the Adapt Purchase Agreement that are material to the interests of
the Lenders are true and correct, but only to the extent that in the event of an
inaccuracy with respect to, or a breach of, such representations the Borrower or
its Affiliates have the right to terminate their respective obligations under
the Adapt Purchase Agreement or otherwise decline to close the Adapt
Acquisition.

 

Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this
Section 6.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.

 

SECTION 6.2                                             Conditions to All
Extensions of Credit.  Subject to Section 1.14, the obligations of the Lenders
to make or participate in any Extensions of Credit (including the initial
Extension of Credit, other than the Initial Term Loan) and/or any Issuing Lender
to issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

 

(a)                                 Continuation of Representations and
Warranties.  The representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of such borrowing,
continuation, conversion, issuance or extension date with the same effect as if
made on and as of such date (except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects as of such
earlier date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects as of such earlier date).

 

(b)                                 No Existing Default.  No Default or Event of
Default shall have occurred and be continuing (i) on the borrowing, continuation
or conversion date with respect to such Loan or after giving effect to the

 

82

--------------------------------------------------------------------------------



 

Loans to be made, continued or converted on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

 

(c)                                  Notices.  The Administrative Agent or the
Swingline Lender, as applicable, shall have received a Notice of Borrowing or
Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.3(a) or Section 5.2, as applicable, or the applicable
Issuing Lender shall have received a Letter of Credit Application from the
Borrower in accordance with Section 3.2, as applicable.

 

(d)                                 New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

 

SECTION 7.1                                             Existence, Qualification
and Power.  Each Credit Party and each of its Subsidiaries (other than any
Immaterial Subsidiary) (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Applicable Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the transactions contemplated thereby, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Applicable Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. No Credit
Party nor any Subsidiary thereof is an EEA Financial Institution.

 

SECTION 7.2                                             Authorization; No
Contravention.  The execution, delivery and performance by each Credit Party of
each Loan Document to which such Person is or is to be a party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) result in the imposition or the creation of any Lien (other than
any Liens permitted pursuant to the terms of this Agreement) on any asset of any
Credit Party or any Subsidiary of a Credit Party , (c) conflict with or result
in any breach or contravention, in any material respect, of or require any
material payment to be made under (i) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Applicable Law in any material respect.

 

SECTION 7.3                                             Governmental
Authorization; Other Consents.  No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with (a) the execution,
delivery or performance by,

 

83

--------------------------------------------------------------------------------



 

or enforcement against, any Credit Party of this Agreement or any other Loan
Document (except for filings, notices or similar actions that may be required in
connection with enforcement of any security interest under Applicable Law and
any approvals, consents, authorizations, actions or notices or filings with
respect to the perfection of a security interest in property of any Credit Party
located outside of the United States), (b) the grant by any Credit Party of the
Liens granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance, in all material respects, of the Liens created under the Collateral
Documents (including the first priority nature thereof) (other than the filing
of financing statements and delivery of any possessory Collateral as
contemplated under the Loan Documents and which filings, registrations and
deliveries have either (x) been made on or prior to the Closing Date or (y) are
being (or, will be) made in accordance with the terms of the Loan Documents and
other than any approvals, consents, authorizations, actions or notices or
filings with respect to the perfection of a security interest in property of any
Credit Party located outside of the United States) or (d) the exercise, in all
material respects, by the Administrative Agent of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents (other than with respect to any Collateral located outside
of the United States and except for filings, notices or similar actions that may
be required in connection with enforcement of any security interest under
Applicable Law.

 

SECTION 7.4                                             Binding Effect.  This
Agreement has been, and each other Loan Document, when delivered hereunder, will
have been, duly executed and delivered by each Credit Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Credit
Party, enforceable against each Credit Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.

 

SECTION 7.5                                             Financial Statements; No
Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries, in all
material respects, as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(b)                                 The unaudited consolidated balance sheets of
the Borrower and its Subsidiaries dated March 31, 2018 and June 30, 2018, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries, in all
material respects, as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 The consolidated forecasted balance sheet
and statements of income and cash flows of the Borrower and its Subsidiaries,
delivered pursuant to Section 8.1(c) were prepared in good faith on the basis of
the assumptions stated therein, which assumptions were fair in light of the
conditions known to the Borrower to exist at the time of delivery of such
forecasts, and represented, at the time of delivery, the

 

84

--------------------------------------------------------------------------------



 

Borrower’s good faith estimate of its future financial condition and
performance, it being understood that such forecasts are not to be viewed as
facts, are subject to significant uncertainties and contingencies, that no
assurance can be given that any particular forecast will be realized and that
actual results may vary materially from such forecast.

 

SECTION 7.6                                             Litigation.  There are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of the Borrower, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document, or the
consummation of the transactions contemplated herby or thereby, or (b) either
individually or in the aggregate, if determined adversely, would reasonably be
expected to have a Material Adverse Effect.

 

SECTION 7.7                                             No Default.  No Default
or Event of Default has occurred and is continuing.

 

SECTION 7.8                                             Ownership of Property;
Liens; Investments.

 

(a)                                 Each Credit Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Notwithstanding the foregoing or any other provision or
representation contained in the Loan Documents to the contrary, the parties
hereto agree that certain assets and property located on, and improvements to,
certain real property necessary or used in the ordinary conduct of the business
of the Borrower and its Subsidiaries may be from time to time provided by
certain Governmental Authorities of the United States (such assets and other
property, “Government Furnished Property”) in connection with the BioThrax
Contract, the NuThrax Contract and other Contractual Obligations of such Credit
Parties and/or Subsidiaries with such Governmental Authorities.  In some
instances, such Governmental Authorities of the United States may retain an
ownership interest in such Government Furnished Property.  The Borrower and each
other Credit Party represents and warrants to the Administrative Agent and the
Lenders that such retained ownership by the Governmental Authorities of the
United States in such Government Furnished Property, if any, does not in any
case materially interfere with the ordinary conduct of the business of the
applicable Credit Party or Subsidiary of a Credit Party thereon.

 

(b)                                 Schedule 7.8(b) sets forth, as of the
Closing Date, a complete and accurate list of all Liens (other than Liens
permitted under Sections 9.1(a) and (c) through (n)) on the property or assets
of each Credit Party and each of its Subsidiaries, showing as of the date hereof
the lienholder thereof and the property or assets of such Credit Party or such
Subsidiary subject thereto.  The property of each Credit Party and each of its
Subsidiaries is subject to no Liens, other than Liens set forth on Schedule
7.8(b), and Permitted Liens.

 

(c)                                  Schedule 7.8(c) (as the same may be updated
from time to time pursuant to Section 8.2(k)), sets forth a complete and
accurate list of all real property owned by each Credit Party and each of its
Subsidiaries, showing as of the date hereof (or such later date as such Schedule
is updated (or required to be updated) pursuant to Section 8.2(k)) the street
address, county or other relevant jurisdiction, state and record owner thereof. 
Each Credit Party and each of its Subsidiaries has good, marketable and
insurable fee simple title to the real property owned by such Credit Party or
such Subsidiary, free and clear of all Liens, other than Liens created or
permitted by the Loan Documents.

 

(d)                                 Schedule 7.8(d) (as the same may be updated
from time to time pursuant to Section 8.2(k)) sets forth a complete and accurate
list of all Investments (other than Investments permitted under Sections
9.2(a) through (e) and (g) through (i)) held by any Credit Party or any
Subsidiary of a Credit Party on the

 

85

--------------------------------------------------------------------------------



 

date hereof (or such later date as such Schedule is updated (or required to be
updated) pursuant to Section 8.2(k)), showing as of the date hereof the amount,
obligor or issuer and maturity, if any, thereof.

 

SECTION 7.9                                             Environmental
Compliance.

 

(a)                                 Borrower and its Subsidiaries have, in the
ordinary course of business, reviewed the effect of existing Environmental Laws
and any claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that liability
under such Environmental Laws and any claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as otherwise set forth in Schedule
7.9, to the knowledge of the  Borrower and its Subsidiaries, none of the
properties currently or formerly owned or operated by the Borrower and its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
there are no and, to the knowledge of the Borrower and its Subsidiaries, never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by the Borrower and its Subsidiaries or, to the knowledge of
the Borrower and its Subsidiaries, on any property formerly owned or operated by
the Borrower and its Subsidiaries, except insofar as any of the foregoing have
been closed or removed in compliance with Environmental Laws; to the knowledge
of the Borrower and its Subsidiaries, there is no asbestos above regulated
levels or asbestos-containing material as that term is defined under
Environmental Laws on any property currently owned or operated by the Borrower
and its Subsidiaries; and Hazardous Materials have not been released, discharged
or disposed of in a manner which would require remediation or otherwise impose
liability under Environmental Laws on any property currently or, to the
knowledge of the Borrower and its Subsidiaries, formerly owned or operated by
the Borrower and its Subsidiaries.

 

(c)                                  Except as otherwise set forth on Schedule
7.9, neither the Borrower nor its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action
resulting from any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, except for such actions which have been concluded in
compliance with Environmental Laws; and all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or, to the knowledge of the Borrower and its Subsidiaries, formerly owned or
operated by the Borrower and its Subsidiaries have been disposed of in a manner
not reasonably expected to result in material liability to the Borrower and its
Subsidiaries, taken as a whole.

 

SECTION 7.10                                      Insurance.  The properties of
the Borrower and its Subsidiaries are insured with companies having an A.M. Best
Rating of at least A- not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are necessary to ensure that Uninsured
Liabilities of the Borrower and/or any Subsidiary are not reasonably likely to
result in a Material Adverse Effect.

 

SECTION 7.11                                      Taxes.  The Borrower and its
Subsidiaries have filed all Federal, and all material state and other tax
returns and reports required to be filed, and have paid all Federal, and all
material state and Other Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.  There is no proposed
Tax assessment against the Borrower or any Subsidiary that would, if made, have
a Material Adverse Effect.

 

86

--------------------------------------------------------------------------------



 

SECTION 7.12                                      ERISA Compliance.

 

(a)                                 Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state laws, except
where any failure to comply would not reasonably be expected to have a Material
Adverse Effect.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination, opinion or
advisory letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code.  To the knowledge of the Borrower, nothing
has occurred that would prevent or cause the loss of, such tax-qualified status.

 

(b)                                 There are no pending or, to the knowledge of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Except as would not reasonably be expected
to have a Material Adverse Effect: (i) No ERISA Event has occurred, and neither
the Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)                                 With respect to each scheme or arrangement
mandated by a government other than the United States (a “Foreign Government
Scheme or Arrangement”) and with respect to each Employee Benefit Plan
maintained or contributed to by any Credit Party or any Subsidiary of any Credit
Party that is not subject to United States law (a “Foreign Plan”):

 

(i)                                     any employer and employee contributions
required by law or by the terms of any Foreign Government Scheme or Arrangement
or any Foreign Plan have been made, or, if applicable, accrued, in accordance
with normal accounting practices, except as would not reasonably be expected to
have a Material Adverse Effect;

 

(ii)                                  the fair market value of the assets of
each funded Foreign Plan, the liability of each insurer for any Foreign Plan
funded through insurance or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles, except as
would not reasonably be expected to have a Material Adverse Effect; and

 

87

--------------------------------------------------------------------------------



 

(iii)                               each Foreign Plan required to be registered
has been registered and has been maintained in good standing with applicable
regulatory authorities, except as would not reasonably be expected to have a
Material Adverse Effect.

 

(e)                                  Neither the Borrower nor any ERISA
Affiliate maintains or contributes to, or has any unsatisfied obligation to
contribute to, or liability under, any active or terminated Pension Plan that
would reasonably be expected to have a Material Adverse Effect.

 

(f)                                   As of the Closing Date the Borrower is not
nor will be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments.

 

SECTION 7.13                                      Subsidiaries; Equity
Interests; Credit Parties.  As of the Closing Date, no Credit Party has any
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
7.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable (to the extent such concepts
apply in such Subsidiary’s jurisdiction of incorporation) and are owned by a
Credit Party in the amounts specified on Part (a) of Schedule 7.13 free and
clear of all Liens, except those created under the Collateral Documents.  As of
the Closing Date, no Credit Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 7.13.  All of the outstanding Equity Interests in the Borrower have
been validly issued, are fully paid and non-assessable.  Set forth on
Part (c) of Schedule 7.13 is a complete and accurate list of all Credit Parties,
as of the Closing Date, showing as of the Closing Date (as to each Credit Party)
the jurisdiction of its incorporation, the address of its principal place of
business and its true and correct U.S. taxpayer identification number or, in the
case of any non-U.S. Credit Party that does not have a U.S. taxpayer
identification number, its true and correct unique identification number issued
to it by the jurisdiction of its incorporation or formation.  The copy of the
charter of each Credit Party and each amendment thereto provided pursuant to
Section 6.1(b)(ii) is a true and correct copy of each such document, as of the
Closing Date, each of which is valid and in full force and effect.

 

SECTION 7.14                                      Margin Regulations; Investment
Company Act.

 

(a)                                 No Credit Party or Subsidiary is engaged nor
will it engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock in violation of Applicable Law.  Following
the application of the proceeds of each Borrowing or drawing under each Letter
of Credit, not more than twenty-five percent (25%) of the value of the assets of
the Borrower and its Subsidiaries on a consolidated basis subject to the
provisions of Section 9.1 or Section 9.5 or subject to any restriction contained
in any agreement or instrument between the Borrower and any Lender or any
Affiliate of any Lender relating to Indebtedness and within the scope of
Section 10.1(e) will be margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

SECTION 7.15                                      Disclosure.  Each Credit Party
has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other
information furnished (in writing) by or on behalf of any Credit Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement and any other Loan Document (taken as a whole with any other
information so furnished) contains any material misstatement of fact or omits to

 

88

--------------------------------------------------------------------------------



 

state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information or forecasts, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being understood that such
projected financial information and forecasts are not to be viewed as facts, are
subject to significant uncertainties and contingencies, that no assurance can be
given that any particular projected financial information or forecast will be
realized and that actual results may vary materially from such projection or
forecast. As of the Closing Date, to the extent applicable, all of the
information included in the Beneficial Ownership Certification is true and
correct.

 

SECTION 7.16                                      Compliance with Laws.

 

(a)                                 Each Credit Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Applicable Laws and all orders, writs, injunctions and decrees applicable to it
or to its properties, except in such instances in which (a) such requirement of
Applicable Law or order, writ, injunction or decree is being contested in good
faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

 

(b)                                 To the knowledge of the Borrower, no
circumstance exists and no event has occurred that (with or without notice or
lapse of time) may give rise to any obligation on the part of any Credit Party
to undertake, or to bear all or any portion of the cost of, any remedial
corrective action of any nature with respect to any product developed, produced,
manufactured, tested, packaged, labeled, marketed, sold, and/or distributed by a
Credit Party or any of its Subsidiaries, which obligations if incurred would
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Each product that is developed, produced,
manufactured, tested, packaged, labeled, marketed, sold, and/or distributed by a
Credit Party or any of its Subsidiaries that is subject to the Federal Food,
Drug and Cosmetic Act (the “FFDCA”), the FDA regulations promulgated thereunder,
or similar Applicable Law, is being developed, produced, tested, packaged,
labeled, marketed, sold, and/or distributed in compliance in all material
respects with all Applicable Laws under the FFDCA or similar Applicable Laws,
including those relating to the importation of FDA-regulated products, current
good manufacturing practices (cGMPs), and corresponding facility registration,
recall, recordkeeping, and reporting obligations, and is not adulterated or
misbranded within the meaning of the FFDCA.

 

(d)                                 No Credit Party, no Subsidiary of any Credit
Party nor, to any Credit Party’s knowledge, any officer or employee of any of
them currently is, or has been, convicted of any crime or engaged in any conduct
for which debarment is mandated by 21 U.S.C. § 335a(a) or any similar Applicable
Law or authorized by 21 U.S.C. § 335a(b) or has been charged with or convicted
under any Applicable Law relating to the development or approval of products
subject to regulation by the FDA (or similar or analogous foreign, state or
local Governmental Authority), or otherwise relating to the regulation of any
product that is developed, produced, manufactured, tested, packaged, labeled,
marketed, sold, and/or distributed by a Credit Party or any of its Subsidiaries.

 

(e)                                  No product that is developed, produced,
manufactured, tested, packaged, labeled, marketed, sold, and/or distributed by a
Credit Party or any of its Subsidiaries has been recalled directly or indirectly
by a Credit Party or any of its Subsidiaries or any Governmental Authority or
involuntarily withdrawn, suspended, or discontinued, except to the extent that
any such recall, withdrawal, suspension or discontinuance would not reasonably
be expected to have a Material Adverse Effect.  No Credit Party has been
notified in writing of any action, arbitration, non-routine audit, hearing,
investigation, litigation, suit (whether civil, criminal, administrative,
investigative, or informal) or claim commenced, brought,

 

89

--------------------------------------------------------------------------------



 

conducted, or heard by or before, or otherwise involving, any Governmental
Authority (whether completed or pending) seeking the voluntary or other recall,
withdrawal, suspension, or seizure of any such product that is developed,
produced, manufactured, tested, packaged, labeled, marketed, sold, and/or
distributed by a Credit Party or any of its Subsidiaries that (x) in the case of
the BioThrax Contract and the NuThrax Contract, would reasonably be expected to
result in a Default pursuant to Section 10.1(m) and (y) in each other case,
would reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Neither the Borrower nor any of its
Subsidiaries has received (a) any so called “Warning Letters” or “Untitled
Letters” from the FDA (or similar or analogous foreign, state or local
Governmental Authority) for which the Borrower or such Subsidiary has not
provided a response  or which has not otherwise been satisfied to Borrower’s
knowledge, or (b) any (i) citation, suspension, revocation, limitation, warning,
audit finding, request or communication issued by a Governmental Authority that
has not been resolved to the applicable Governmental Authority’s satisfaction to
Borrower’s knowledge or (ii) notification in writing from any Governmental
Authority regarding (x) any actual, alleged, possible, or potential violation
of, or failure to comply with, any Applicable Law, or (y) any actual, alleged,
possible, or potential obligation on the part of any such Person to undertake,
or to bear all or any portion of the cost of, any remedial action of any nature,
in each case of any citation, notification, limitation, warning, audit finding,
request or communication received under this clause (b), which would reasonably
be expected to have a Material Adverse Effect.

 

(g)                                  Each Credit Party and each of its
Subsidiaries have filed all material reports, documents, applications, notices
and copies of any contracts required by any Applicable Laws to be filed or
furnished to any Governmental Authority.  All such reports, documents,
applications, notices and contracts were complete and correct in all material
respects on the date filed (or were corrected in or supplemented by a subsequent
filing such that no material liability exists in respect of the Borrower and its
Subsidiaries with respect to such filings).

 

(h)                                 Neither any Credit Party nor any Subsidiary
of any Credit Party nor any Principal (as defined in Federal Acquisition
Regulation 52.209-5) presently is suspended or debarred from bidding on
contracts or subcontracts for or with any Governmental Authority.  No Credit
Party has received written notification of any suspension or debarment actions
with respect to any government contract currently have been commenced or
threatened in writing against any Credit Party or any Subsidiary of any Credit
Party or any of their respective Related Parties.

 

(i)                                     Each Credit Party and each Subsidiary of
any Credit Party, in each case, that is party to a contract with the Federal
Government of the United States has an ethics and compliance program that
complies with the requirements of Federal Acquisition Regulation Subpart 3.10
and FAR 52. 203-13.

 

SECTION 7.17                                      Intellectual Property;
Licenses, Etc.  Each Credit Party and each of its Subsidiaries own, or possess
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict in any material
respects with the rights of any other Person.  To the knowledge of the Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material employed by any Credit Party or any of its Subsidiaries
infringes in any material respect upon any rights held by any other Person.  No
claim or litigation regarding any of the foregoing is pending or threatened in
writing, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

90

--------------------------------------------------------------------------------


 

SECTION 7.18                                      Anti-Corruption Laws;
Anti-Money Laundering Laws and Sanctions.

 

(a)                                 None of (i) the Borrower, any Subsidiary or,
to the knowledge of the Borrower or such Subsidiary, any of their respective
directors, officers, employees or Affiliates, or (ii) to the knowledge of the
Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the Credit Facility
established hereby, (A) is a Sanctioned Person or currently the subject or
target of any Sanctions, (B) has its assets located in a Sanctioned Country,
except to the extent licensed or otherwise approved or not prohibited by the
applicable authority imposing such Sanctions, (C) is under administrative, civil
or criminal investigation for an alleged material violation of, or received
notice from or made a voluntary disclosure to any governmental entity regarding
a possible material violation of, Anti-Corruption Laws, Anti-Money Laundering
Laws or Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws, or (D) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons, except to the extent licensed or otherwise approved or not
prohibited by the applicable authority imposing such Sanctions.

 

(b)                                 Each of the Borrower and its Subsidiaries
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower and its Subsidiaries and their respective
directors, officers, employees, agents and Affiliates with all Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions.

 

(c)                                  Each of the Borrower and its Subsidiaries,
each director, officer and to the knowledge of Borrower, each employee, agent
and Affiliate of the Borrower and each such Subsidiary, is in compliance with
all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions in
all material respects.

 

(d)                                 No proceeds of any Extension of Credit have
been or will be used, directly or indirectly, by the Borrower, any of its
Subsidiaries or any of its or their respective directors, officers, employees
and agents in violation of Section 9.16.

 

SECTION 7.19                                      Solvency.  The Borrower and
its Subsidiaries, on a Consolidated basis, are Solvent.

 

SECTION 7.20                                      Casualty, Etc.  Neither the
businesses nor the properties of any Credit Party or any of its Subsidiaries are
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance) that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

SECTION 7.21                                      Collateral Documents.  The
provisions of the Collateral Documents are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Permitted Liens) on all right, title
and interest of the respective Credit Parties in the Collateral described
therein.  Except for filings completed prior to the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

 

SECTION 7.22                                      Material Contracts.

 

(a)                                 To the best of the knowledge of the Borrower
and the other Credit Parties that are party to a Material Contract, each
Material Contract is in full force and effect in all material respects.

 

(b)                                 No Credit Party nor any of its Subsidiaries
has, directly or indirectly, paid or delivered any material fee, commission or
other sum of money or remuneration, however characterized, to any

 

91

--------------------------------------------------------------------------------



 

Governmental Authority or any other Person which in any manner is related to any
Material Contract of any Credit Party or any of its Subsidiaries and which is
illegal under any Applicable Law.

 

(c)                                  (i) No termination for convenience,
termination for default, notice of non-renewal, notice of material
non-compliance or default, cure notice or show cause notice has been issued to
any Credit Party or any Subsidiary of any Credit Party or any predecessor of any
of the foregoing and remains unresolved and (ii) no Credit Party nor any of its
Subsidiaries aware of any failure by such Person to comply with any term or
provision of any Material Contract that would be the basis for a termination for
default, notice of material non-compliance or default, cure notice or show cause
notice, in each case, would reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 No material amount due to any Credit Party
or any Subsidiary of any Credit Party or any predecessor of any of the foregoing
has been withheld or set off by or on behalf of a Governmental Authority, or
prime contractor or subcontractor (at any tier) in each case with respect to any
Material Contract.

 

(e)                                  No Credit Party nor any Subsidiary of any
Credit Party nor any Related Parties of any of the foregoing (i) is under any
administrative, civil or criminal investigation or indictment by any
Governmental Authority, nor subject to any non-routine audit, whether pending,
completed or threatened, relating to the performance or administration of any
Material Contract by a Credit Party nor a Subsidiary of a Credit Party or
(ii) has made, nor has been required to make, any disclosure to any Governmental
Authority with respect to any material alleged irregularity, misstatement or
omission under or relating to any Material Contract (or bid with respect
thereto).

 

(f)                                   With respect to any Material Contract to
which any Governmental Authority is a counterparty:

 

(i)                                     such Material Contract was legally
awarded and no Credit Party nor any Subsidiary of any Credit Party has received
any notice in writing that any Material Contract (or any bid in respect thereof)
is the subject of any pending bid or award protest proceedings;

 

(ii)                                  each Credit Party and each Subsidiary is
in material compliance with all applicable statutory and regulatory requirements
pertaining to each of its Material Contracts and bids related thereto, including
to the extent applicable, (a) the Procurement Integrity Act (41 U.S.C. §§
2101-2107) and its implementing regulations including Federal Acquisition
Regulation 3.104; (b) the Anti-Kickback Act (41 U.S.C. §§ 8701-8707) and
implementing regulations including the associated regulations set forth in
Federal Acquisition Regulation 3.502; (c) the Federal Health Care Anti-Kickback
Statute, 42 U.S.C. § 1320a-7b(b); (d) the prohibitions on bribery and gratuities
set forth in 18 U.S.C. § 201 and the associated regulations at Federal
Acquisition Regulation Subpart 3.2 and Federal Acquisition Regulation 52.203-3;
(e) the Truth in Negotiations Act, 41 U.S.C. §§ 3501-3509; (f) the independent
pricing requirements at Federal Acquisition Regulation 3.103; and (g) the
limitations on the payments of funds to influence federal transactions, as set
forth in 31 U.S.C. § 1352 and the associated regulations at Federal Acquisition
Regulation Subpart 3.8 and Federal Acquisition Regulation 52.203-11; and

 

(iii)                               no Credit Party nor any Subsidiary of any
Credit Party has made any mandatory disclosure under Federal Acquisition
Regulation 52.203-13(b)(3)(i) or any voluntary disclosure to any Governmental
Authority with respect to any alleged unlawful conduct, misstatement,
significant overpayment under a Material Contract, or omission arising under or
related to any Material Contract (or bid in respect thereof), and there are no
facts that would require mandatory disclosure under Federal Acquisition
Regulation 52.203-13(b)(3)(i).

 

92

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitments terminated, each Credit Party will, and will cause
each of its Subsidiaries to:

 

SECTION 8.1                                             Financial Statements and
Budgets.  Deliver to the Administrative Agent, in form and detail reasonably
satisfactory to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary practice):

 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event within ninety (90) days after the end of each fiscal
year of the Borrower (commencing with the fiscal year ended December 31, 2018),
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report of an independent certified public
accountant of nationally recognized standing, which report shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2019), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter or for the portion of the Borrower’s fiscal year then ended, and
the related consolidated statements of cash flows for the portion of the
Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
as fairly presenting the financial condition, results of operations, and cash
flows of the Borrower and its Subsidiaries, on a Consolidated basis, in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

(c)                                  Annual Business Plan and Budget.  As soon
as available, but in any event within forty-five (45) days after the beginning
of each fiscal year of the Borrower, an annual business plan and budget of the
Borrower and its Subsidiaries on a consolidated basis for such fiscal year
prepared by management, in form reasonably satisfactory to the Administrative
Agent.

 

(d)                                 Additional Financial Statements.  As soon as
available, but in any event within forty-five (45) days after the end of the
fiscal quarter ended September 30, 2018, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter or for
the portion of the Borrower’s fiscal year then ended, and the related
consolidated statements of cash flows for the portion of the Borrower’s fiscal
year then ended, in each case setting forth in comparative form, as applicable,
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer,
assistant treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, and cash flows of the

 

93

--------------------------------------------------------------------------------



 

Borrower and its Subsidiaries, on a Consolidated basis, in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

SECTION 8.2                                             Certificates; Other
Reports.  Deliver to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary practice):

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 8.1(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer, assistant treasurer or controller of the Borrower (which
delivery may, unless the Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes
thereof), that, among other things, (i) states that no Default or Event of
Default is continuing as of the date of delivery of such Compliance Certificate
or, if a Default or Event of Default is continuing, states the nature thereof
and the action that the Borrower proposes to take with respect thereto,
(ii) demonstrates compliance with the financial covenants set forth in
Section 9.11 as of the last day of the applicable Measurement Period ending on
the last day of the Measurement Period covered by such financial statements,
(iii) demonstrates the calculation of Immaterial Subsidiaries and compliance
with Section 8.12(b) and (iv) in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 9.11, a statement of reconciliation conforming such financial
statements to GAAP to the extent required by Section 1.3(b);

 

(b)                                 promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports, final
management letters submitted to the board of directors (or the audit committee
of the board of directors) of any Credit Party by independent accountants in
connection with the accounts or books of any Credit Party or any of its
Subsidiaries, or any audit of any of them;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the stockholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
(other than amendments to any registration statement (to the extent such
registration statement, in the form it becomes effective, is delivered to the
Administrative Agent)) which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934;

 

(d)                                 promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of publicly-issued
debt securities (other than the Obligations) of any Credit Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 8.2;

 

(e)                                  as soon as available, but in any event
within sixty (60) days after the end of each fiscal year of the Borrower, a
report summarizing the insurance coverage (specifying type, amount and carrier)
in effect for each Credit Party and its Subsidiaries and containing such
additional information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

 

(f)                                   promptly, and in any event within five
(5) Business Days after receipt thereof by any Credit Party or any Subsidiary
thereof, copies each notice of a non-routine nature received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Credit Party or any
Subsidiary thereof;

 

94

--------------------------------------------------------------------------------



 

(g)                                  promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Credit Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that would reasonably be expected to have a Material
Adverse Effect;

 

(h)                                 promptly after occurrence thereof or after
the Borrower or applicable Subsidiary’s receipt thereof, as applicable, copies
of any notice of default, notice of termination or termination, non-routine
audit or investigation under any Material Contract;

 

(i)                                     promptly after the same are available,
copies of each new or replacement BioThrax Contract and replacement NuThrax
Contract and each material amendment or material modification thereto (as
determined by the Borrower in good faith) entered into after the Closing Date;

 

(j)                                    promptly after occurrence thereof, copies
of any material amendment or material modification to the Borrower’s Investment
Policy (as determined by the Borrower in good faith);

 

(k)                                 as soon as available, but in any event
within sixty (60) days after the end of each fiscal year of the Borrower, (i) a
report supplementing Schedules 7.8(c) and 7.8(d), including an identification of
all owned and leased real property disposed of by any Credit Party or any
Subsidiary thereof during such fiscal year, a list and description (including
the street address, county or other relevant jurisdiction, state, record owner
and, in the case of leases of property, lessor, lessee, and lease expiration
date) of all real property acquired or leased during such fiscal year and a
description of such other changes in the information included in such Schedules
as may be necessary for such Schedules to be accurate and complete as of the
last day of the applicable fiscal year; and (ii) a report supplementing Schedule
7.13 containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete as
of the date the last day of the applicable fiscal year, each such report to be
signed by a Responsible Officer of the Borrower and to be in a form reasonably
satisfactory to the Administrative Agent;

 

(l)                                     promptly upon the request thereof, such
other information and documentation required by bank regulatory authorities
under applicable Anti-Money Laundering Laws (including, without limitation, any
applicable “know your customer” rules and regulations and the PATRIOT Act), as
from time to time reasonably requested by the Administrative Agent or any
Lender; and

 

(m)                             promptly, such additional information regarding
the business, financial, legal or corporate affairs of any Credit Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 8.1(a), (b) or (d) or
Section 8.2(c) or (d) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed in Section 12.1; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).  Notwithstanding anything to the contrary herein, any
financial statements, annual reports, proxy statements, documents or other
information required to be delivered pursuant to Section 8.1(a), (b) or (d) or
Section 8.2(c) or (d) shall be satisfied if such financial statements, annual
reports, proxy statements, documents or other information are made publicly
available on the SEC’s EDGAR website and shall be deemed to have been delivered
on the date of filing on the SEC’s EDGAR website.  The Administrative Agent
shall have no obligation to request the delivery or, except for such Compliance
Certificates, to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the

 

95

--------------------------------------------------------------------------------



 

Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC”.

 

SECTION 8.3                                             Notice of Litigation and
Other Matters.  Promptly (but in no event later than ten (10) days after any
Responsible Officer of any Credit Party obtains knowledge thereof) notify the
Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 (i) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority that has resulted or would reasonably be expected to
result in a Material Adverse Effect, (ii) any other matter that has resulted or
would reasonably be expected to result in a Material Adverse Effect, or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws, in each case under this clause (iii), that has
resulted or would reasonably be expected to result in final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments or
orders) exceeding the Threshold Amount;

 

(c)                                  the occurrence of any ERISA Event that
would reasonably be expected to exceed the Threshold Amount;

 

(d)                                 the receipt by any Credit Party or any of
its Subsidiaries of (i) any so called “Warning Letter”, or similar notification,
(ii) any notification of a mandated or requested recall affecting the products
manufactured, sold or distributed by such Credit Party or such Subsidiary, or
(iii) any other material correspondence which may be adverse, in any material
respect, to the interest of the Borrower and its Subsidiaries (as determined in
good faith by such applicable Borrower or such Subsidiary), in each case, from
the FDA (or analogous foreign, state or local Governmental Authority);

 

96

--------------------------------------------------------------------------------



 

(e)                                  the occurrence of any event or the
existence of any other matter that has resulted or could reasonably be expected
to result in Environmental Liability to the Borrower or any Subsidiary in excess
of the Threshold Amount;

 

(f)                                   the occurrence of any event or the
existence of any other matter that has resulted or would reasonably be expected
to result in a recall affecting (x) BioThrax, NuThrax or any other product which
is sold or distributed by a Credit Party under a Material Government Contract or
(y) other products manufactured, sold or distributed by a Credit Party or a
Subsidiary of a Credit Party with a fair market value in the case of this clause
(y) in excess of the Threshold Amount; and

 

(g)                                  of any material change in accounting
policies or financial reporting practices by any Credit Party or any Subsidiary
thereof.

 

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 8.3(a) shall
describe the provisions of this Agreement and any other Loan Document that have
been breached.  Each notice pursuant to Section 8.3(d) shall be accompanied by
the applicable “Warning Letter”, notification or correspondence received by the
Borrower or such Subsidiary.

 

SECTION 8.4                                             Payment of Taxes.  Pay
and discharge as the same shall become due and payable all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.

 

SECTION 8.5                                             Preservation of
Existence, Etc.  (a) Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Applicable Laws of the jurisdiction
of its organization except in a transaction permitted by Section 9.4 or 9.5;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 8.6                                             Maintenance of
Properties.  Except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect, (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear, casualty and
condemnation excepted; and (b) use the standard of care typical in the industry
in the operation and maintenance of its facilities.

 

SECTION 8.7                                             Maintenance of
Insurance.  Maintain with companies having an A.M. Best Rating of at least A-
not Affiliates of the Borrower, insurance in such amounts, with such deductibles
and covering such risks as are necessary to ensure that Uninsured Liabilities of
the Borrower and/or any Subsidiary are not reasonably likely to result in a
Material Adverse Effect.  All such insurance shall, (a) provide that no
cancellation or material modification thereof shall be effective until at least
30 days after receipt by the Administrative Agent of written notice thereof,
(b) name the Administrative Agent as an additional insured party thereunder and
(c) in the case of each casualty insurance policy, name the Administrative Agent
as lender’s loss payee or mortgagee, as applicable.

 

SECTION 8.8                                             Compliance with Laws. 
Comply in all material respects with the requirements of all Applicable Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except (to the extent not constituting a breach of any
representation or warranty made pursuant to

 

97

--------------------------------------------------------------------------------



 

Section 7.16) in such instances in which (a) such requirement of Applicable Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.9                                             Books and Records. 
(a) Maintain proper books of record and account, in which full, true and correct
in all material respects entries in conformity with GAAP consistently applied
shall be made of all financial transactions and material matters involving the
assets and business of the Borrower or such Subsidiary (subject to year-end
audit adjustments and the absence of footnotes), as the case may be;
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be;
(c) maintain systems of internal controls (including but not limited to, cost
accounting systems, estimating systems, purchasing systems, proposal systems,
billing systems and management systems) that are in compliance in all material
respects with the requirements of its Material Contracts, and (d) without
limiting the foregoing, maintain practices and procedures in estimating costs
and pricing proposals and accumulating, recording, segregating, reporting and
invoicing costs in compliance in all material respects with all applicable
provisions of Part 31 (Cost Principles) of the Federal Acquisition Regulations
and Federal Acquisition Regulation Part 99 (Cost Accounting Standards).

 

SECTION 8.10                                      Inspection Rights.  Permit
representatives and independent contractors of the Administrative Agent (and any
Lenders that accompany the representatives or independent contractors of the
Administrative Agent ) to visit and inspect  any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, in each case, at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that
(a) absent an Event of Default, the Borrower shall only be required to pay for
one such visit and/or inspection in any twelve month period , (b) when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice and (c) with respect to any discussion with the
Borrower’s or any Subsidiary’s independent public accountants, the Borrower or
its Subsidiary may, at their option, have one or more employees or
representatives present at such discussion.  Notwithstanding the foregoing, none
of the Borrower or its Subsidiaries will be required to permit examinations or
copies or abstracts of any records in respect to which the disclosure of such
records is prohibited by Applicable Law or binding agreement or subject to
attorney-client privilege or constitutes attorney-work product.

 

SECTION 8.11                                      Use of Proceeds.  Use the
proceeds of (a) the Initial Term Loans on the Closing Date to (i) finance the
Transactions and (ii) pay or reimburse fees, commissions and expenses in
connection with the Transactions and (b) the Revolving Credit Facility to
(i) finance the Transactions, (ii) provide ongoing working capital,
(iii) finance Permitted Acquisitions, (iv) finance Capital Expenditures and
(v) for other general corporate purposes and, in each case, in a manner not in
contravention of any Loan Document.

 

SECTION 8.12                                      Covenant to Guarantee Secured
Obligations and Give Security.

 

(a)                                 Additional Domestic Subsidiaries.  Promptly
notify the Administrative Agent of the creation or acquisition (including by
statutory division) of a Person that becomes a Domestic Subsidiary (other than
an Excluded Subsidiary) and, within thirty (30) days after such creation,
acquisition or event (as such time period may be extended by the Administrative
Agent in its sole discretion), cause such Domestic Subsidiary to (i) become a
Guarantor by delivering to the Administrative Agent a duly executed supplement
to the Guaranty Agreement in the form attached thereto as Exhibit A or such
other document as the Administrative Agent shall deem reasonably acceptable for
such purpose, (ii) grant a security interest in all Collateral (subject to the
exclusions and exceptions specified in the Collateral Agreement) owned by

 

98

--------------------------------------------------------------------------------



 

such Domestic Subsidiary by delivering to the Administrative Agent a duly
executed supplement to the Collateral Agreement in the form attached thereto as
Exhibit A or such other document as the Administrative Agent shall deem
reasonably acceptable for such purpose and comply with the terms of the
Collateral Agreement, (iii) deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (iv) if such Equity Interests are
certificated, deliver to the Administrative Agent such original certificated
Equity Interests or other certificates and stock or other transfer powers
evidencing the Equity Interests of such Person, (v) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as reasonably
requested by the Administrative Agent with respect to such Domestic Subsidiary
and (vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent; provided that no Credit
Party shall be required to make any assignment of, or provide any mortgage over,
any interest in any real property.

 

(b)                                 Additional Guarantors.  If either (i) the
total assets of all Domestic Subsidiaries that are not Guarantors, taken as a
whole, as of the last day of the fiscal quarter set forth in the most recent
financial statements delivered pursuant to Section 8.1(a), (b) or (d), is
greater than ten percent (10%) of the consolidated total assets the Borrower and
its Domestic Subsidiaries on such date or (ii) the total revenue of all Domestic
Subsidiaries that are not Guarantors, taken as a whole, for the period of four
(4) consecutive fiscal quarters ending on the last day of the most recent fiscal
quarter covered by such financial statements is greater than ten percent (10%)
of the consolidated total revenue of the Borrower and its Domestic Subsidiaries
for such period (an “Additional Guarantor Trigger Event”), then the Borrower
shall, within forty-five (45) days after the delivery of a respective Compliance
Certificate indicating that an Additional Guarantor Trigger Event has occurred,
cause one or more Domestic Subsidiaries to become Guarantors and comply with the
requirements of this Section 8.12 (notwithstanding that such Domestic Subsidiary
is an Immaterial Subsidiary) as necessary for the total assets and total revenue
of all Domestic Subsidiaries that are not Guarantors, taken as a whole, to
constitute less than ten percent (10%) of Consolidated total assets and ten
percent (10%) of the Consolidated total revenue of the Borrower and its Domestic
Subsidiaries at such time.

 

(c)                                  Release of Immaterial Subsidiary as
Guarantor.  The Borrower may send a written notice to the Administrative Agent,
in substantially the form attached hereto as Exhibit I, from time to time to
remove an Immaterial Subsidiary as a Guarantor if both before and giving effect
to such removal no Additional Guarantor Trigger Event shall exist and, upon
receipt of such written notice by the Administrative Agent, the Immaterial
Subsidiary specified in such written notice shall be released from all of its
obligations as a Guarantor; provided that (i) immediately before and after such
release, no Default or Event of Default shall have occurred and be continuing
and (ii) all outstanding Investments made by the Borrower and its Subsidiaries
in such Immaterial Subsidiary as of such date of release shall be deemed to have
been made under Section 9.2(c)(iv).

 

(d)                                 Additional Collateral.  Upon the acquisition
(including any acquisition by statutory division) by any Credit Party of any
Property of the type constituting Collateral, the applicable Credit Parties
shall comply with the requirements set forth in the Collateral Documents with
respect thereto.

 

(e)                                  Federal Assignment of Claims Act.  The
Credit Parties shall execute and deliver such assignments, and take such other
action as may be necessary in the reasonable opinion of the Administrative
Agent, to comply with the Federal Assignment of Claims Act of 1940 with respect
to the BioThrax Contract (it being acknowledged and agreed that each Credit
Party shall use commercially reasonable efforts to cause the BioThrax Contract
to be free of any restriction on assignment)).  In addition, if and within
thirty (30) days (or such longer period as agreed to by the Administrative
Agent) after such time that the NuThrax Contract has obtained either (i) full
FDA approval or (ii) FDA emergency use authorization pursuant to Section 564 of
the FFDCA, the Borrower shall take such action as may be necessary in the
reasonable

 

99

--------------------------------------------------------------------------------



 

opinion of the Administrative Agent to comply with the Federal Assignment of
Claims Act of 1940, with respect to the NuThrax Contract.  For the avoidance of
doubt, the Credit Parties shall not be required to comply with the Federal
Assignment of Claims Act of 1940 with respect to any contract with a
Governmental Authority, including any Material Government Contract, other than
the BioThrax Contract and, subject to this clause (e), the NuThrax Contract.

 

SECTION 8.13                                      Compliance With Environmental
Laws.  Comply, and use commercially reasonable efforts to cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, to the extent
required under Environmental Laws; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

 

SECTION 8.14                                      Compliance with
Anti-Corruption Laws; Beneficial Ownership Regulation, Anti-Money Laundering
Laws and Sanctions.  The Borrower will (a) maintain in effect and enforce
policies and procedures designed to promote and endeavor to achieve compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions, (b) notify the Administrative Agent and each Lender
that previously received a Beneficial Ownership Certification of any change in
the information provided in the Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified therein and
(c) promptly upon the reasonable request of the Administrative Agent or any
Lender, provide the Administrative Agent or such Lender, as the case may be, any
information or documentation requested by it for purposes of complying with the
Beneficial Ownership Regulation.

 

SECTION 8.15                                      Further Assurances.  Promptly
upon request by the Administrative Agent, or any Lender through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder.

 

SECTION 8.16                                      Compliance with Terms of
Material Contracts.  Perform and observe in all material respects the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract, as amended, restated, modified, supplemented or
otherwise modified from time to time, in full force and effect (other than any
such Material Contract that expires in accordance with its terms not due to a
default by the Borrower or any of its Subsidiaries), use commercially reasonable
efforts to enforce in all material respects each such Material Contract in
accordance with its terms.

 

SECTION 8.17                                      Cash Management.

 

(a)                                 BioThrax Receivables Account.  Maintain the
BioThrax Receivables Account with (i) a Lender or (ii) another depository bank
that is not a Lender, subject to a customary Account Control Agreement in favor
of the Administrative Agent.

 

(b)                                 NuThrax Receivables Account.  Once NuThrax
has obtained either (i) full FDA approval or (ii) FDA emergency use
authorization pursuant to Section 564 of the FFDCA, maintain each NuThrax

 

100

--------------------------------------------------------------------------------


 

Receivables Account with (A) a Lender or (B) another depository bank that is not
a Lender, subject to a customary Account Control Agreement in favor of the
Administrative Agent.

 

Notwithstanding anything to the contrary contained herein, no Credit Party shall
take any action with respect to the BioThrax Receivables Account or the NuThrax
Receivables Account which could impair, in any manner, any assignment of
payments made under the Federal Assignment of Claims Act of 1940 in favor of the
Administrative Agent, for the benefit of the Secured Parties, with respect to
the BioThrax Contract or the NuThrax Contract.

 

SECTION 8.18                                      Post-Closing Matters.  Execute
and deliver the documents, take the actions and complete the tasks set forth on
Schedule 8.18, in each case within the applicable corresponding time limits
specified on such schedule.

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitments terminated, the Credit Parties will not, and will
not permit any of their respective Subsidiaries to.

 

SECTION 9.1                                             Liens.  Create, incur,
assume or suffer to exist any Lien upon any of its property, assets (including,
without limitation, any IP Rights or owned real property) or revenues, whether
now owned or hereafter acquired, or sign or file or suffer to exist under the
Uniform Commercial Code of any jurisdiction a financing statement that names the
Borrower or any of its Subsidiaries as debtor (other than precautionary lease
filings in respect of operating leases covering only the property subject to any
such lease and, which shall in no event secure any Indebtedness), or assign any
accounts or other right to receive income, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.8(b) and any renewals or extensions thereof; provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 9.3(c), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 9.3(c);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

101

--------------------------------------------------------------------------------



 

(f)                                   deposits or letters of credit or bank
guarantees permitted under Section 9.3(p) to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds, performance or bid bonds and other obligations of a
like nature incurred in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments or orders for the
payment of money not constituting an Event of Default under Section 10.1(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 9.3(f); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(j)                                    solely to the extent junior to the Liens
on the Collateral securing the Secured Obligations, Liens securing obligations
in respect of Indebtedness under any economic development incentive program from
any State or any subdivision (including any city or county) permitted under
Section 9.3(g); provided that such Liens (i) do not at any time encumber any
property other than any property located in such State or subdivision giving
rise to the Borrower’s business development activities and such incentive
program and (ii) to the extent encumbering any Collateral, shall at all times be
subject to an intercreditor agreement, in form and substance reasonably
satisfactory to the Administrative Agent;

 

(k)                                 any interest or title of (i) a lessor,
licensor or sublessor under any lease, license or sublease entered into by any
Credit Party or any Subsidiary thereof in the ordinary course of business and
covering only the assets so leased, licensed or subleased or (ii) a lessee,
licensee, sublessee under any lease, license, sublease or sublicense by the
Borrower or any Subsidiary permitted under Section 9.5;

 

(l)                                     Liens existing on property acquired by
the Borrower or any Subsidiary at the time such property is acquired or existing
on the property of any Person at the time such Person becomes a Subsidiary after
the Closing Date; provided that (i) such Liens exists at the time such Person
becomes a Subsidiary and are not created in contemplation of or in connection
with such Person becoming a Subsidiary, (ii) such Liens do not attach to any
Property of the Borrower or any of its Subsidiaries other than those of the
Subsidiary acquired or the property or assets so acquired (and property or
assets affixed or appurtenant thereto) and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be;

 

(m)                             (i) Liens of a collecting bank arising in the
ordinary course of business under Section 4-210 of the Uniform Commercial Code
in effect in the relevant jurisdiction and (ii) Liens of any depositary bank or
securities account in connection with statutory, common law and contractual
rights of setoff and recoupment with respect to any deposit account or
securities account of the Borrower or any Subsidiary thereof;

 

(n)                                 Liens in favor of customs and revenue
authorities arising as a matter of law and in the ordinary course of business to
secure payment of customs duties in connection with the importation of goods;

 

102

--------------------------------------------------------------------------------



 

(o)                                 Liens deemed to exist in connection with
Investments in repurchasing agreement under Section 9.2 and reasonable and
customary initial deposits and margin deposits and similar Liens attached to
commodities trading accounts or other brokerage accounts in the ordinary course
of business and not for speculative purposes;

 

(p)                                 Liens solely on cash earnest money deposits
made by the Borrower or any Subsidiary in connection with any letter of intent
or purchase agreement relating to an Investment permitted under Section 9.2;

 

(q)                                 Liens on deposits and other amounts held in
escrow to secure contractual payments (continent or otherwise) payable by the
Borrower or any Subsidiary to a seller after the consummation of a Permitted
Acquisition;

 

(r)                                    Liens in respect to unearned premiums on
insurance policies and the proceeds thereof securing the financing of premiums
with respect thereto permitted under Section 9.3(n)(i);

 

(s)                                   Liens on deposits to secure any
Indebtedness permitted under Section 9.3(p); and

 

(t)                                    other Liens securing Indebtedness
outstanding in an aggregate principal amount not to exceed $25,000,000; provided
that no such Lien shall extend to or cover any IP Rights or real property owned
by the Borrower or any Subsidiary.

 

Notwithstanding the foregoing, in no event shall this Section permit any
consensual Liens on real property or IP Rights owned by the Borrower or any
Subsidiary, other than Liens under clauses (a), (g), (k) and (l).

 

SECTION 9.2                                             Investments.  Make any
Investment, except:

 

(a)                                 Investments held by the Borrower and its
Subsidiaries in the form of Cash Equivalents and other Investments permitted by
the Investment Policy;

 

(b)                                 advances to officers, directors and
employees of the Borrower and Subsidiaries (i) in an aggregate amount not to
exceed $500,000 at any time outstanding, for travel, entertainment, relocation
and analogous ordinary business purposes and (ii) in an aggregate amount not to
exceed $500,000 at any time outstanding, in connection with such Person’s
purchase of Equity Interests of the Borrower;

 

(c)                                  (i) Investments by the Borrower and its
Subsidiaries in their respective Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Borrower and its Subsidiaries in Credit
Parties, (iii) additional Investments by Non-Guarantor Subsidiaries in other
Non-Guarantor Subsidiaries and (iv) investments in Non-Guarantor Subsidiaries,
together with any Investments made pursuant to Section 9.2(h), in an aggregate
outstanding amount with respect to such investments under this clause (iv) not
to exceed the greater of $100,000,000 and 10.0% of Consolidated Tangible Assets
as of the most recently ended Measurement Period for which financial statements
have been delivered pursuant to Section 8.1(a), (b) or (d);

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 9.3 and
Restricted Payments permitted by Section 9.6;

 

103

--------------------------------------------------------------------------------



 

(f)                                   Investments existing on the date hereof
(other than those referred to in Section 9.2(c)(i)) and set forth on Schedule
7.8(d) and any extensions, renewals or reinvestments thereof, so long as the
amount of any Investment made pursuant to this clause (f) is not increased at
any time above the amount of such Investment set forth on Schedule 7.8(d);

 

(g)                                  Acquisitions which meet the following
requirements (each a “Permitted Acquisition”) which, in the case of a Permitted
Acquisition that is a Limited Condition Acquisition, shall be subject to
Section 1.14;

 

(i)                                     the lines of business of the Person to
be (or the property of which is to be) so purchased or otherwise acquired shall
be substantially the same lines of business as one or more of the principal
businesses of the Borrower and its Subsidiaries in the ordinary course or
another business reasonably related thereto;

 

(ii)                                  in the case of any Acquisition of all or
substantially all of the Equity Interest in a Person, such Acquisition shall
have been approved by the board of directors (or other equivalent governing
body) of such Person;

 

(iii)                               immediately before and immediately after
giving pro forma effect to any such Acquisition, no Default or Event of Default
shall have occurred and be continuing;

 

(iv)                              (A) the Borrower shall be in compliance with
the covenants set forth in Section 9.11 as of the last day of the most recently
ended Measurement Period for which financial statements have been delivered
pursuant to Section 8.1(a), (b) or (d) on a pro forma basis (after giving effect
to such Acquisition, including any Credit Extensions to be made to fund any such
Acquisition) as though such Acquisition had been consummated as of the first day
of such Measurement Period, and (B) in the case of any Acquisition having
aggregate consideration (including cash, Cash Equivalents and other deferred
payment obligations) in excess of $75,000,000, the Borrower shall have provided
to the Administrative Agent not less than five (5) Business Days (or such
shorter period as agreed to by the Administrative Agent in its sole discretion)
prior to the consummation of such Acquisition a Compliance Certificate
demonstrating such compliance;

 

(v)                                 the Borrower shall have delivered to the
Administrative Agent (which the Administrative Agent shall make available to
each Lender), at least five (5) Business Days (or such shorter period as agreed
to by the Administrative Agent in its sole discretion) prior to the date on
which any such Acquisition is to be consummated, a description of such
Acquisition with a reasonably detailed summary of all earnouts, milestones and
other contingent payment obligations in connection with such Acquisition; and

 

(vi)                              the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer certifying that all
of the requirements set forth above have been satisfied or will be satisfied on
or prior to the consummation of such Acquisition;

 

(h)                                 other Investments not exceeding $25,000,000
at any time outstanding;

 

(i)                                     other Investments not otherwise
permitted pursuant to this Section; provided that, as of the date of such
Investment, immediately before and immediately after giving pro forma effect to
the making of any such Investment and any Indebtedness incurred in connection
therewith (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Consolidated Net Leverage Ratio is less than

 

104

--------------------------------------------------------------------------------



 

2.25 to 1.00 as of the last day of the most recently ended Measurement Period
for which financial statements have been delivered pursuant to Section 8.1(a),
(b) or (d);

 

(j)                                    Investments consisting of Hedge
Agreements permitted under Section 9.3(e);

 

(k)                                 Investments in the Equity Interest of the
Borrower which is held by the Borrower as treasury stock;

 

(l)                                     Investments constituting non-cash
proceeds of Dispositions of assets to the extent permitted by Section 9.5;

 

(m)                             the Adapt Acquisition and the Adapt Acquisition
Investment;

 

(n)                                 the Adapt US/Canada Integration; and

 

(o)                                 the PaxVax US Integration.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.2, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

SECTION 9.3                                             Indebtedness.  Create,
incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness of a Subsidiary of the Borrower
owed to the Borrower or Subsidiary of the Borrower, which Indebtedness shall
(i) in the case of Indebtedness owed to a Credit Party, constitute “Collateral”
under the Collateral Agreement, (ii) in the case of Indebtedness owed by a
Credit Party to a Non-Guarantor Subsidiary shall be unsecured and if such
Indebtedness is evidenced by a note or other written agreement, shall be
subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent and (iii) be otherwise permitted under the provisions of
Section 9.2(c), (h) or (i);

 

(c)                                  Indebtedness outstanding on the date hereof
and listed on Schedule 9.3 and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased (unless otherwise permitted under this Section 9.3) at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the direct or any
contingent obligor with respect thereto is not changed as a result of or in
connection with such refinancing, refunding, renewal or extension, (iii) the
final maturity date and weighted average life to maturity of such refinancing,
refunding, renewal or extension shall not be prior to or shorter than that
applicable to the Indebtedness prior to such refinancing, refunding, renewal or
extension and (iv) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Credit Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such

 

105

--------------------------------------------------------------------------------



 

refinancing, refunding, renewing or extending Indebtedness does not exceed the
then-applicable market interest rate;

 

(d)                                 (i) Guarantees by a Credit Party in respect
of Indebtedness otherwise permitted hereunder of the Borrower or any other
Credit Party, (ii) Guarantees by a Non-Guarantor Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Subsidiary, (iii) Guarantees by a Credit Party in respect of Indebtedness of
Non-Guarantor Subsidiaries to the extent constituting an Investment in respect
thereof permitted under Section 9.2, (iv) Guarantees by the Borrower of
obligations under Hedge Agreements of any Foreign Subsidiary permitted pursuant
to Section 9.3(e) owing to any Lender and (v) Guarantees by the Borrower or any
Subsidiary of any Cash Management Agreement with a Lender or an Affiliated of a
Lender to which the Borrower or any Subsidiary is a party permitted under
Section 9.3(o);

 

(e)                                  obligations (contingent or otherwise) of
the Borrower or any Subsidiary existing or arising under any Hedge Agreements;
provided that (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Hedge Agreement does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(f)                                   Indebtedness in respect of Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations for fixed or
capital assets; provided that the aggregate amount of all such Indebtedness,
together with an Indebtedness incurred pursuant to Section 9.3(l), at any one
time outstanding shall not exceed the greater of $50,000,000 and 5% of
Consolidated Tangible Assets;

 

(g)                                  Indebtedness of the Borrower or any other
Credit Party arising in connection with any economic development incentive
program or grant from any State or any subdivision thereof (including any city
or county) in connection with the Borrower’s or such Credit Party’s business
development activities in such State or subdivision; provided that the aggregate
principal amount of such Indebtedness outstanding at any time shall not exceed
$15,000,000;

 

(h)                                 unsecured Indebtedness or Subordinated
Indebtedness (including earn-out obligations) of the Borrower and its
Subsidiaries; provided that (i) if the proceeds of such Indebtedness are used to
fund all or a portion of a Permitted Acquisition, the Borrower is in compliance,
as of the date of incurrence (if not a Limited Condition Acquisition or, if a
Limited Condition Acquisition and the Borrower has elected to test on such date)
or as of the date of entering into a definitive agreement for such Permitted
Acquisition (if a Limited Condition Acquisition and the Borrower elects to test
on such date), as applicable, on a pro forma basis after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof with
Section 9.11 as of the last day of the most recently ended Measurement Period
for which financial statements have been delivered pursuant to Section 8.1(a),
(b) or (d), (ii) if the proceeds of such Indebtedness are not to fund all or a
portion of a Permitted Acquisition, the Borrower is in compliance, as of the
date of incurrence, on a pro forma basis after giving effect to the incurrence
of such Indebtedness with (A) a Consolidated Net Leverage Ratio 0.25 inside of
the applicable level required pursuant to Section 9.11(b) (calculated without
giving effect to any netting of the proceeds thereof from Consolidated Funded
Indebtedness) and (B) the other covenants set forth in Section 9.11, in each
case, as of the last day of the most recently ended Measurement Period for which
financial statements have been delivered pursuant to Section 8.1(a), (b) or (d),
(iii) no Default or Event of Default shall have occurred and be continuing or
would be caused by the incurrence of such Indebtedness, (iv) such Indebtedness
does not mature prior to the date that is 91 days after the then latest
Revolving Credit Maturity Date or maturity date of any Term Loan, as applicable,
at the time of the incurrence of such Indebtedness, (v) if guaranteed, such
Indebtedness

 

106

--------------------------------------------------------------------------------



 

is not guaranteed by any Subsidiary that is not a Credit Party, (vi) if such
Indebtedness is Subordinated Indebtedness, (x) it will not have mandatory
prepayment or mandatory amortization, redemption, sinking fund or similar
prepayments (other than asset sale and change of control mandatory offers to
repurchase customary for high-yield debt securities) prior to the date that is
91 days after the Revolving Credit Maturity Date or maturity date of any Term
Loan, as applicable, at the time of the incurrence of such Indebtedness and
(y) any guaranty of such Indebtedness by the Credit Parties shall be expressly
subordinated to the Obligations on terms materially not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness, and
(vii) the terms of such Indebtedness (other than pricing, fees, rate floors,
premiums and optional prepayment or redemption provisions (and, if applicable,
subordination terms)), taken as a whole, are not materially more restrictive (as
determined by the Borrower in good faith) on the Borrower and its Subsidiaries
than the terms and conditions of this Agreement, taken as a whole;

 

(i)                                     Indebtedness of the Credit Parties under
the Convertible Senior Notes in an aggregate outstanding principal amount not to
exceed $10,600,000 at any time and any refinancings, refundings, renewals or
extensions thereof, which may include an increase of such Indebtedness, to the
extent permitted under Section 9.3(h); provided that (i) no obligors, other than
any direct or any contingent obligor with respect to such Indebtedness, shall be
an obligor under such refinancing, refunding, renewal or extension, (ii) the
final maturity date of such refinancing, refunding, renewal or extension shall
not be prior to the date this 91 days after the then latest Revolving Credit
Maturity Date or maturity date of any Incremental Term Loan, as applicable, and
(iii) the material terms (other than fees, rate floors, premiums, optional
prepayment, redemption provisions and conversion price), taken as a whole, of
any such refinancing, refunding, renewing or extending Indebtedness are not more
restrictive (as determined by the Borrower in good faith) in any material
respect to the Credit Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then-applicable market
interest rate, as determined by the Borrower in good faith;

 

(j)                                    Indebtedness in respect of earnouts,
milestones and other contingent payment obligations incurred in connection with
(i) any Permitted Acquisition (including the Adapt Acquisition and the PaxVax
Acquisition) or (ii) other Acquisition to which the requisite Lenders have
consented;

 

(k)                                 unsecured Indebtedness consisting of
promissory notes issued to current or former officers, directors, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Borrower permitted by
Section 9.6(i);

 

(l)                                     Indebtedness of any Person that becomes
a Subsidiary after the date hereof and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof, except by an amount equal to any original issue discount, a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing; provided that (i) such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the aggregate amount of all such Indebtedness, together with
an Indebtedness incurred pursuant to Section 9.3(f), at any one time outstanding
shall not exceed the greater of $50,000,000 and 5% of Consolidated Tangible
Assets;

 

(m)                             unsecured Indebtedness consisting of obligations
of the Borrower or any Subsidiary under deferred compensation or other similar
arrangements incurred by such Person in connection with any Permitted
Acquisition or other Investment permitted hereunder;

 

(n)                                 Indebtedness consisting of (i) the financing
of insurance premiums payable on insurance policies maintained by the Borrower
or any Subsidiary thereof or (ii) take or pay obligations contained in any
supply arrangements, in each case, in the ordinary course of business;

 

107

--------------------------------------------------------------------------------



 

(o)                                 Indebtedness arising under, or in connection
with, any Cash Management Agreement to which the Borrower or any Subsidiary is a
party and entered into in the ordinary course of business;

 

(p)                                 obligations of the Borrower or any
Subsidiary under letters of credit, banker’s acceptances or bank guarantee
denominated in a currency other than Dollars issued for the account of the
Borrower or any of its Subsidiaries, provided that the aggregate amount of all
such obligations (including the maximum amount to be drawn under all such
letters of credit) shall not exceed $5,000,000 at any time outstanding;

 

(q)                                 surety bonds, performance or bid bonds and
other obligations of a like nature incurred by the Borrower or any Subsidiary in
the ordinary course of business in compliance with the terms of any government
contract;

 

(r)                                    Indebtedness arising from agreements of
the Borrower or any Subsidiary providing for indemnification, in each case,
entered into in connection with a Permitted Acquisition, other Investments
permitted hereunder or the Disposition of any business, assets or Equity
Interests permitted hereunder;

 

(s)                                   other Indebtedness of the Borrower or any
Subsidiary in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding;

 

(t)                                    any intercompany loan payable to the
Borrower by Emergent International permitted as part of the Adapt Acquisition
Investment (the “EI/Adapt Intercompany Loan”), which EI/Adapt Intercompany Loan
may be forgiven, reduced or cancelled upon the consummation of the Adapt
US/Canada Integration;

 

(u)                                 any intercompany loan payable to Emergent
International by Irish Newco Subsidiary permitted as part of the Adapt
Acquisition Investment (the “Irish Newco/Adapt Intercompany Loan”); provided
that the Irish Newco/Adapt Intercompany Loan is evidenced by a promissory note
in the initial principal amount of not less than the initial principal amount of
the Term Loan Facility and pledged as Collateral, the principal amount of which
Irish Newco/Adapt Intercompany Loan may be forgiven, cancelled or reduced by the
fair market value of Adapt US and Adapt Canada upon the assignment, transfer,
dividend or distribution of the Adapt US/Canada Shares, directly or indirectly,
to a Credit Party;

 

(v)                                 any intercompany loan payable to the
Borrower by Emergent International permitted as part of the PaxVax Acquisition
Investment (the “EI/PaxVax Intercompany Loan”), which EI/PaxVax Intercompany
Loan may be forgiven, reduced or cancelled upon the consummation of the PaxVax
US Integration; and

 

(w)                               any intercompany loan payable to Emergent
International by Panama Merger Sub permitted as part of the PaxVax Acquisition
Investment (the “PaxVax Intercompany Loan”), the principal amount of which
PaxVax Intercompany Loan may be forgiven, cancelled or reduced by the fair
market value of PaxVax US, upon the assignment, transfer, dividend or
distribution of the PaxVax US Shares, directly or indirectly, to a Credit Party.

 

In the event that an item of Indebtedness meets the criteria of more than one of
the categories of Indebtedness described in clauses (f), (g), (i), (l), (p) and
(s) above, the Borrower may select which such category shall apply to such
Indebtedness and may, in its sole discretion, divide and reallocate the
Indebtedness among multiple available categories pursuant to more than one of
the above clauses.

 

SECTION 9.4                                             Fundamental Changes. 
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially

 

108

--------------------------------------------------------------------------------



 

all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person (including, in each case, pursuant to statutory division), except
that:

 

(a)                                 any Subsidiary may merge or amalgamate with
(i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that when
any Credit Party (other than the Borrower) is merging or amalgamating with
another Subsidiary, such Credit Party shall be the continuing or surviving
Person;

 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Credit Party;

 

(c)                                  any Non-Guarantor Subsidiary may dispose of
all or substantially all its assets (including any Disposition that is in the
nature of a liquidation) to (i) a Non-Guarantor Subsidiary that is a
Wholly-Owned Subsidiary, (ii) solely in the case of any disposition by a
non-Wholly-Owned Subsidiary of its assets, such disposition may be made ratably
according to the respective holdings of each Person that owns the Equity
Interest in such Subsidiary, or (iii) to a Credit Party;

 

(d)                                 in connection with any Acquisition permitted
under Section 9.2, any Subsidiary of the Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided that (i) the Person surviving such merger shall be a
Subsidiary of the Borrower (with the Borrower owning, directly or indirectly,
the same proportionate share of the Person surviving such merger or
consolidation as the existing Subsidiary of the Borrower that is party to such
merger or consolidation) and (ii) in the case of any such merger to which any
Credit Party (other than the Borrower) is a party, such Credit Party is the
surviving Person;

 

(e)                                  so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, each of the Borrower
and any of its Subsidiaries may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
in each case, immediately after giving effect thereto (i) in the case of any
such merger to which the Borrower is a party, the Borrower is the survivor and
(ii) in the case of any such merger to which any Credit Party (other than the
Borrower) is a party, such Credit Party is the survivor;

 

(f)                                   any Subsidiary that has Disposed of all or
substantially all of its assets in accordance with Section 9.4(b) or (c) or has
substantially no assets may be dissolved;

 

(g)                                  any Immaterial Subsidiaries may merge,
amalgamate, dissolve, liquidate, consolidate with or into the Borrower or any
Domestic Subsidiary, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of the Borrower or any Domestic Subsidiary;

 

(h)                                 Dispositions permitted by Section 9.5 (other
than Section 9.5(e));

 

(i)                                     the Adapt US/Canada Integration; and

 

(j)                                    the PaxVax US Integration.

 

SECTION 9.5                                             Dispositions.  Make any
Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

109

--------------------------------------------------------------------------------



 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to a Wholly-Owned Subsidiary; provided that if the transferor
of such property is a Guarantor, the transferee thereof must either be the
Borrower or a Guarantor;

 

(e)                                  Dispositions permitted by Section 9.4
(other than Section 9.4(h)) and any Disposition constituting a Restricted
Payment permitted under Section 9.6;

 

(f)                                   non-exclusive licenses of IP Rights (other
than any IP Rights related to BioThrax or NuThrax) on customary terms consistent
with the ordinary course of business in the biotechnology industry;

 

(g)                                  Dispositions (including, without
limitation, Dispositions of IP Rights, other than IP Rights related to BioThrax)
by the Borrower and its Subsidiaries; provided that (i) at the time of such
Disposition, no Default or Event of Default shall exist or would result from
such Disposition and (ii) the aggregate fair market value of all property
Disposed of in reliance on this clause (g) in any fiscal year shall not exceed
the greater of $50,000,000 and 5% of Consolidated Tangible Assets;

 

(h)                                 Dispositions of Investments in joint
ventures (regardless of the form of legal entity) to the extent required by, or
made pursuant to, customary buy/sell arrangements (including, without
limitation, any puts, calls or deadlock buyouts) between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 

(i)                                     Dispositions that gives rise to the
receipt by the Borrower or any of its Subsidiaries of any casualty insurance
proceeds or condemnation awards or that gives rise to a taking by a Governmental
Authority in respect of any equipment, fixed assets or real property (including
any improvements thereon) to replace, restore or repair, or compensate for the
loss of, such equipment, fixed assets or real property;

 

(j)                                    the issuance or sale of any Equity
Interests of a Subsidiary of the Borrower to qualified directors if required by
Applicable Law;

 

(k)                                 the abandonment or other Disposition of
Intellectual Property that is, in the reasonable judgment of the Borrower, no
longer economically practical to maintain and not material to the conduct of the
business of the Borrower or its Subsidiaries, taken as a whole;

 

(l)                                     Dispositions of accounts receivable
(other than any account receivable arising under a Material Contract) in
connection with the collection, compromise or settlement thereof in the ordinary
course of business and not as part of a financing transaction;

 

(m)                             leases, subleases, licenses or sublicenses with
respect to any real or personal property (other than IP Rights) which do not
materially interfere with the business of the Borrower or any of its
Subsidiaries, taken as a whole, including leases of real property;

 

(n)                                 the unwinding of any Hedge Agreement;

 

110

--------------------------------------------------------------------------------


 

(o)                                 sale of non-core assets acquired in
connection with a Permitted Acquisition which, within six (6) months after the
date of such Permitted Acquisition, are designated in writing to the
Administrative Agent as being held for sale and not for the continued operation
of the Borrower or any of its Subsidiaries;

 

(p)                                 (i) the Borrower may assign all or part of
its rights and/or obligations as “Buyer” under the Adapt Purchase Agreement or
all or part of its rights or obligations under any Related Agreement (as defined
in the Adapt Purchase Agreement), in each case, to a direct or indirect
Wholly-Owned Domestic or Foreign Subsidiary of the Borrower and (ii) such
Wholly-Owned Subsidiary may further assign such rights and/or obligations as
“Buyer” under the Adapt Purchase Agreement or such rights or obligations under
any such Related Agreement, in each case, to another direct or indirect Domestic
or Foreign Wholly-Owned Subsidiary of the Borrower, in each case on or in
connection with the Closing Date;

 

(q)                                 the Adapt US/Canada Integration; and

 

(r)                                    the PaxVax US Integration;

 

provided, however, that any Disposition pursuant to this Section 9.5 (other than
pursuant to subSections (a), (d), (e), (h), (i), (j), (k), (l) and (n) above)
shall be for fair market value (in the Borrower’s good faith determination).

 

SECTION 9.6                                             Restricted Payments. 
Declare or make, directly or indirectly, any Restricted Payment, except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to the Borrower, the Guarantors and any other Person that owns an Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

 

(b)                                 the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other Qualified Equity Interests of such Person (including in
connection with any stock split, combination or reclassification of common stock
or other Qualified Equity Interests of such Person);

 

(c)                                  so long as no Default or Event of Default
shall occurred and be continuing or would result therefrom, the Borrower may
purchase, redeem or otherwise acquire its common Equity Interests issued by it
with the proceeds received from the substantially concurrent issue of new shares
of its common stock or other common Equity Interests;

 

(d)                                 so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make Restricted Payments (including, without limitation, any purchase,
redemption or other acquisition of the Borrower’s common Equity Interests
pursuant to stock purchase programs entered into by the Borrower from time to
time); provided that the aggregate amount of Restricted Payments made pursuant
to this Section 9.6(d) shall not exceed $100,000,000 per calendar year;

 

(e)                                  for the avoidance of doubt, the Borrower
may issue and sell its common Equity Interests or any warrants or options with
respect thereto pursuant to any executive compensation or stock option plan;

 

(f)                                   for the avoidance of doubt, the Borrower
may issue and sell its  Equity Interests to the extent constituting Qualified
Equity Interests;

 

111

--------------------------------------------------------------------------------



 

(g)                                  to the extent constituting a Restricted
Payment, the Borrower may make cash payments to any holder of the Convertible
Senior Notes in lieu of delivering fractional shares of Qualified Equity
Interests of the Borrower to such holder in connection with a conversion of the
Convertible Senior Notes into Equity Interests at the election of such holder
pursuant to the terms of the Convertible Senior Notes Indenture;

 

(h)                                 to the extent constituting a Restricted
Payment, the Borrower may make cash payments in lieu of delivering fractional
shares of stock of the Borrower in connection with (i) any dividend, split or
combination of its stock or stock equivalents or any Permitted Acquisition (or
similar permitted Investment) or (ii) the exercise of warrants, options or other
securities convertible into or exchangeable for the stock of the Borrower;

 

(i)                                     so long as no Event of Default has
occurred and is continuing or would result therefrom, the Borrower may
repurchase its stock or stock equivalents held by any present or former officer,
director or employee (or their respective Affiliates, estates or immediate
family members) of the Borrower and its Subsidiaries, so long as such repurchase
is pursuant to, and in accordance with the terms of, or pursuant to, management
and/or employee stock plans, stock subscription agreements or shareholder
agreements or any other management or employee benefit plans or agreements in an
aggregate amount not to exceed $2,500,000 in any Fiscal Year; provided that the
Borrower may carry-over any unused amounts in any Fiscal Year to succeeding
Fiscal Years; provided further, after giving effect to any such amounts carried
over, not than not more $5,000,000 of repurchases under this clause (i) may be
made in any Fiscal Year;

 

(j)                                    the Borrower may convert any Indebtedness
(including the Convertible Senior Notes) or other Equity Interests into common
stock of the Borrower from time to time;

 

(k)                                 the Borrower may make additional Restricted
Payments not otherwise permitted pursuant to this Section; provided that, as
determined on the date of declaration of any such Restricted Payment,
immediately before and immediately after giving pro forma effect to the making
of any such Restricted Payment and any Indebtedness incurred in connection
therewith (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Consolidated Net Leverage Ratio is less than 2.25 to
1.00 as of the last day of the most recently ended Measurement Period for which
financial statements have been delivered pursuant to Section 8.1(a), (b) or (d);
provided further that any such Restricted Payment is made within ninety (90)
days of the declaration thereof;

 

(l)                                     the Adapt US/Canada Integration; and

 

(m)                             the PaxVax US Integration.

 

SECTION 9.7                                             Change in Nature of
Business.  Engage in any material line of business substantially different from
those lines of business conducted by the Borrower and its Subsidiaries on the
date hereof or any business substantially related or incidental thereto.

 

SECTION 9.8                                             Transactions with
Affiliates.  Enter into any transaction of any kind with any Affiliate of the
Borrower, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to (a) transactions
between or among the Credit Parties, (b) employment and severance arrangements
between the Borrower or any Subsidiary and their respective officers and
employees in the ordinary course of business and transactions pursuant to any
management and/or employee stock plans, stock subscription agreements or
shareholder agreements or any other management or employee benefit plans or
agreements, (c) any transactions permitted under

 

112

--------------------------------------------------------------------------------



 

Sections 9.2, 9.3, 9.4, 9.5 and 9.6 of this Agreement, (d) any agreement between
any Person and an Affiliate of such Person existing at the time such Person is
acquired in connection with a Permitted Acquisition (including the Adapt
Acquisition and the PaxVax Acquisition); provided such agreement was not entered
into in connection with such Permitted Acquisition, (e) any payment of director,
officer and employee compensation and other benefits and indemnification
arrangements, (f) Adapt US/Canada Integration and (g) the PaxVax Integration.

 

SECTION 9.9                                             Burdensome Agreements. 
Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability of any
Subsidiary to make any dividend or other distribution with respect to its
capital stock or other Equity Interest or to make or pay loans or advances to
the Borrower or any Subsidiary, (b) limits the ability of any Domestic
Subsidiary to Guarantee the Secured Obligations, (c) limits the ability of the
Borrower or any Domestic Subsidiary to create, incur, assume or suffer to exist
Liens on property (including, without limitation, any IP Rights or real property
owned by the Borrower or any Domestic Subsidiary) of such Person to secure the
Secured Obligations or (d) requires the grant of a Lien to secure an obligation
of the Borrower or any of its Subsidiaries if a Lien is granted to secure the
Secured Obligations, in each case except for (i) any agreement in effect on the
date hereof and set forth on Schedule 9.9 (or any extensions or renewals of, or
any refinancings, replacements, amendments or modifications thereof that do not
expand the scope of the limitation in any material respect), (ii) any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under Section 9.3(f), solely the extent any such negative pledge relates to the
property financed by or subject of such Indebtedness, (iii) any agreement in
effect at the time any Subsidiary becomes a Subsidiary of the Borrower, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of the Borrower, (iv) any agreement relating to the sale
of a Subsidiary, which provides for customary restrictions or conditions pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (v) any
customary restrictions and conditions in any agreement relating to any
transaction or sale permitted under Section 9.4 or Section 9.5 pending the
consummation of such transaction or sale, (vi) customary provisions in leases,
licenses and other contracts restricting the assignment thereof, (vii) customary
provisions in any joint venture agreement or similar agreements applicable to
joint ventures to the extent permitted under this Agreement, (viii) restrictions
on cash and other deposits imposed by customers under contracts entered into in
the ordinary course of business or (ix) such limitations imposed by Applicable
Law.

 

SECTION 9.10                                      Use of Proceeds.  Use the
proceeds of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) in violation of Applicable Law
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose in
violation of Applicable Law.

 

SECTION 9.11                                      Financial Covenants.

 

(a)                                 Consolidated Debt Service Coverage Ratio. 
Permit the Consolidated Debt Service Coverage Ratio as of the last day of any
Measurement Period of the Borrower to be less than 2.50 to 1.00.

 

(b)                                 Consolidated Net Leverage Ratio. Permit the
Consolidated Net Leverage Ratio as of the last day of any Measurement Period of
the Borrower to be greater than the corresponding ratio set forth below:

 

113

--------------------------------------------------------------------------------



 

Period

 

Maximum Ratio

Closing Date through September 29, 2019

 

4.00 to 1.00

September 30, 2019 through September 29, 2020

 

3.75 to 1.00

September 30, 2020 and thereafter

 

3.50 to 1.00

 

Notwithstanding the foregoing, in connection with any Permitted Acquisition
after September 30, 2019 having aggregate consideration (including cash, Cash
Equivalents and other deferred payment obligations) in excess of $75,000,000,
the Borrower may, at its election, in connection with such Permitted Acquisition
and upon prior written notice to the Administrative Agent, increase the required
Consolidated Net Leverage Ratio pursuant to this Section by 0.50 (up to a
maximum Consolidated Net Leverage Ratio of 4.00 to 1.00), which such increase
shall be applicable (i) with respect to a Permitted Acquisition that is not a
Limited Condition Acquisition, for the fiscal quarter in which such Permitted
Acquisition is consummated and the three (3) consecutive quarterly test periods
thereafter or (ii) with respect to a Permitted Acquisition that is a Limited
Condition Acquisition, for purposes of determining pro forma compliance with
this Section 9.11(b) at the time definitive purchase agreement, merger agreement
or other acquisition agreement governing the Permitted Acquisition is executed,
for the fiscal quarter in which such Permitted Acquisition is consummated and
for the three (3) consecutive quarterly test periods after which such Permitted
Acquisition is consummated (each, a “Leverage Ratio Increase”); provided that
there shall be at least one full fiscal quarter following the cessation of each
such Leverage Ratio Increase during which no Leverage Ratio Increase shall then
be in effect.

 

SECTION 9.12                                      Amendments to Organizational
Documents and Adapt Purchase Agreement.  Amend (a) any of its Organization
Documents in a manner materially adverse to the interests of the Lenders or
(b) the Adapt Purchase Agreement, other than any such amendments that are not
materially adverse to the interests of the Administrative Agent or the Lenders.

 

SECTION 9.13                                      Accounting Changes.  Make any
change in (a) accounting policies or reporting practices, except as required or
permitted by GAAP or the SEC, or (b) fiscal year.

 

SECTION 9.14                                      Payments, Etc. of
Indebtedness.  Prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment in violation
of any subordination terms of, any Subordinated Indebtedness permitted under
Sections 9.3(h) or 9.3(d) (to the extent constituting Guarantees of Indebtedness
under Section 9.3(h)) or the Convertible Senior Notes (such Indebtedness,
“Subject Indebtedness”), except:

 

(a)                                 the Borrower may deliver Qualified Equity
Interests of the Borrower to any holder of the Convertible Senior Notes in
connection with a conversion of such Indebtedness into Equity Interests at the
election of such holder;

 

(b)                                 the Borrower may make payments permitted
under Section 9.6(g);

 

(c)                                  the Borrower may make payments,
redemptions, purchases or defeasances of the Convertible Senior Notes so long as
no Default or Event of Default shall have occurred and be continuing or would
result therefrom;

 

(d)                                 the Borrower and its Subsidiaries may make
scheduled payments of interest, expenses and indemnities in respect of
Subordinated Indebtedness to the extent not prohibited by any subordination
provisions applicable thereto;

 

(e)                                  the Borrower and any of its Subsidiaries
may make any payments of any Subject Indebtedness in connection with any
refinancing, refunding, renewals or extensions thereof permitted under
Section 9.3; and

 

114

--------------------------------------------------------------------------------



 

(f)                                   the Borrower may make payments,
redemptions, purchases or defeasances of any Subject Indebtedness so long as
(i) no Default or Event of Default shall then exist or will occur after giving
effect to any payment in respect of such payment, redemption, purchase or
defeasance and (ii) the Consolidated Net Leverage Ratio is less than 2.25 to
1.00 as of the last day of the most recently ended Measurement Period for which
financial statements have been delivered pursuant to Section 8.1(a), (b) or (d).

 

SECTION 9.15                                      Amendments, Etc. of
Indebtedness.  Amend, modify or change in any manner any term or condition of
any Subject Indebtedness in any manner materially adverse to the interest of the
Administrative Agent and the Lenders.

 

SECTION 9.16                                      Use of Proceeds.  Directly or
indirectly, use the proceeds of any Extension of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except, in each case, to the extent licensed or
otherwise approved or not prohibited by the applicable authority imposing such
Sanctions, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

ARTICLE X

 

DEFAULT AND REMEDIES

 

SECTION 10.1                                      Events of Default.  Each of
the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other
Credit Party fails to pay (i) when and as required to be paid herein, any amount
of principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) within five (5) Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
any fee due hereunder or any other amount payable hereunder or under any other
Loan Document (excluding any fee in an amount of less than $2,000); or

 

(b)                                 Specific Covenants.  The Borrower or any
other Credit Party fails to perform or observe any term, covenant or agreement
contained in any of Section 8.2(a), 8.3(a), 8.5(a) (with respect to the Credit
Parties only), 8.10, 8.11, 8.12 or 8.18 or Article IX; or

 

(c)                                  Other Defaults.  Any Credit Party fails to
perform or observe any other covenant or agreement (not specified in
subSection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues unremedied or unwaived for
thirty (30) days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Credit Party herein or in any other
Loan Document, or in any certificate furnished by it at any time under or in
connection herewith or therewith shall be incorrect or misleading in any
material respect (or in any respect if such representation and warranty is
qualified by materiality or Material Adverse Effect) on or as of the date made
or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Credit Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise), beyond any
applicable grace periods, in respect of any Indebtedness or Guarantee (other
than Indebtedness hereunder and Indebtedness under Hedge Agreements) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe

 

115

--------------------------------------------------------------------------------



 

or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided
that any such failure set forth in clauses (A) or clause (B) remains unremedied
and is not waived by the holders or required holders of such Indebtedness prior
to any termination of the Revolving Credit Commitments or acceleration of the
Loans pursuant to Section 10.2; or (ii) there occurs under any Hedge Agreement
an Early Termination Date (as defined in such Hedge Agreement) resulting from
(A) any event of default under such Hedge Agreement as to which a Credit Party
or any Subsidiary thereof is the Defaulting Party (as defined in such Hedge
Agreement) or (B) any Termination Event (as so defined) under such Hedge
Agreement as to which a Credit Party or any Subsidiary thereof is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Credit Party or such Subsidiary as a result thereof is greater than the
Threshold Amount and such occurrence remains unremedied or is not waived by the
counterparty to such Hedge Agreement prior to any termination of the Revolving
Credit Commitments or acceleration of the Loans pursuant to Section 10.2; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Credit
Party or any of its Subsidiaries (other than any Immaterial Subsidiary that is
not a Credit Party) institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Credit Party or any Subsidiary thereof (other than any Immaterial
Subsidiary that is not a Credit Party) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within forty-five (45) days after its
issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Credit Party or any Subsidiary thereof (other than an Immaterial Subsidiary that
is not a Credit Party) (i) one or more final judgments or orders for the payment
of money in an aggregate amount (as to all such judgments or orders) exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to such Pension Plan, such Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the

 

116

--------------------------------------------------------------------------------



 

expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations and the termination of the
Commitments, ceases to be in full force and effect; or any Credit Party
expressly contests the validity or enforceability of any provision of any Loan
Document; or any Credit Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 6.1 or 8.12 shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected first priority Lien (subject to Permitted Liens) on any material
portion of the Collateral purported to be covered thereby; or

 

(m)                             Product Recall.  Any mandatory product recall
shall be required pursuant to any order or directive of any Governmental
Authority affecting the products manufactured, sold or distributed by the
Borrower or any of its Subsidiaries, if the aggregate sales price of the
products so recalled shall, individually or together with all other similar
recalls of such products during any twelve consecutive month period, equal or
exceed $50,000,000; or

 

(n)                                 BioThrax/NuThrax.  The termination or
expiration of, or the receipt of any notice by the Borrower or any Subsidiary to
terminate, any Material Contract of the Borrower or any Subsidiary for the sale
of BioThrax or NuThrax to any Governmental Authority of the Federal Government
of the United States, to the extent a reasonably suitable replacement contract
(in the reasonable judgment of the Borrower in good faith) with a Governmental
Authority is not entered into by the Borrower or such Subsidiary within thirty
(30) days after such termination or expiration of, or receipt of notice to
terminate, such Material Contract or, if on the termination of such 30-day
period, the parties to such Material Contract are engaging in active
negotiations to extend or replace such Material Contract (as determined by the
Borrower in good faith), within ninety (90) days after such termination or
expiration of, or receipt of notice to terminate, such Material Contract;
provided that NuThrax shall be deemed to be a reasonably suitable replacement
for BioThrax to the extent that NuThrax has either obtained (x) full FDA
approval or (y) FDA emergency use authorization pursuant to Section 564 of the
FFDCA.

 

(o)                                 Subordination.  (i)  The subordination
provisions of the documents evidencing or governing any Subordinated
Indebtedness (the “Subordinated Provisions”) shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness; or
(ii) the Borrower or any other Credit Party shall expressly disavow or contest
in any manner (A) the effectiveness, validity or enforceability of any of the
Subordination Provisions, (B) that the Subordination Provisions exist for the
benefit of the Administrative Agent, the Lenders and the Issuer or (C) that all
payments of principal of or premium and interest on the applicable Subordinated
Indebtedness, or realized from the liquidation of any property of any Credit
Party, shall be subject to any of the Subordination Provisions; or

 

(p)                                 Receivables.  Greater than 50% of all
accounts receivable of the Credit Parties and their Subsidiaries arising from
the sale of BioThrax or NuThrax to Governmental Authorities of the Federal
Government of the United States under a Material Contract becomes more than
ninety (90) days past the

 

117

--------------------------------------------------------------------------------



 

original due date therefor (with such determination being made on the basis of
payment terms being substantially consistent with past practice), provided
however, that receivables (up to maximum amount equal to $50,000,000) that have
become more than 90 days (but less than one hundred twenty (120) days) past the
original due date therefor shall be excluded in determining the percentage set
forth above in this Section 10.1(p) solely to the extent, and by an amount equal
to the amount by which, Unrestricted Cash and Cash Equivalents exceeds
$50,000,000.

 

SECTION 10.2                                      Remedies.  Upon the occurrence
and during the continuance of an Event of Default, with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower:

 

(a)                                 Acceleration; Termination of Credit
Facility.  Terminate the Revolving Credit Commitment and declare the principal
of and interest on the Loans and the Reimbursement Obligations at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents (including,
without limitation, all L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrower to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 10.1(i) or (j), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

 

(b)                                 Letters of Credit.  With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to the preceding paragraph, the
Borrower shall at such time deposit in a Cash Collateral account opened by the
Administrative Agent an amount equal to the Minimum Collateral Amount of the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
held in such Cash Collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay the other Secured
Obligations in accordance with Section 10.4.  After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.

 

(c)                                  General Remedies.  Exercise on behalf of
the Secured Parties all of its other rights and remedies under this Agreement,
the other Loan Documents and Applicable Law, in order to satisfy all of the
Secured Obligations.

 

SECTION 10.3                                      Rights and Remedies
Cumulative; Non-Waiver; etc.

 

(a)                                 The enumeration of the rights and remedies
of the Administrative Agent and the Lenders set forth in this Agreement is not
intended to be exhaustive and the exercise by the Administrative Agent and the
Lenders of any right or remedy shall not preclude the exercise of any other
rights or remedies, all of which shall be cumulative, and shall be in addition
to any other right or remedy given hereunder or under the other Loan Documents
or that may now or hereafter exist at law or in equity or by suit or otherwise. 
No delay or failure to take action on the part of the Administrative Agent or
any Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any

 

118

--------------------------------------------------------------------------------



 

such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default.  No course of dealing between the Borrower,
the Administrative Agent and the Lenders or their respective agents or employees
shall be effective to change, modify or discharge any provision of this
Agreement or any of the other Loan Documents or to constitute a waiver of any
Event of Default.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Credit
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 10.2 for the benefit of all the Lenders and the Issuing Lenders;
provided that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Issuing Lender or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Lender or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 12.4 (subject to the terms of Section 5.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 5.6, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

SECTION 10.4                                      Crediting of Payments and
Proceeds.  In the event that the Obligations have been accelerated pursuant to
Section 10.2 or the Administrative Agent or any Lender has exercised any remedy
set forth in this Agreement or any other Loan Document, all payments received on
account of the Secured Obligations and all net proceeds from the enforcement of
the Secured Obligations shall, subject to the provisions of Sections 5.14 and
5.15, be applied by the Administrative Agent as follows:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees and Letter of Credit fees payable to the Revolving
Credit Lenders), indemnities and other amounts (other than principal and
interest) payable to the Lenders, the Issuing Lender and the Swingline Lender
under the Loan Documents, including attorney fees, ratably among the Lenders,
the Issuing Lender and the Swingline Lender in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Commitment Fees, Letter of Credit fees payable to the
Revolving Credit Lenders and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders, the Issuing Lender and the Swingline
Lender in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

 

119

--------------------------------------------------------------------------------



 

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 10.5                                      Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Credit Party) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Secured Obligations that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Issuing Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the Issuing Lenders and the Administrative Agent under Sections 3.3, 5.3 and
12.3) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.

 

SECTION 10.6                                      Credit Bidding.

 

(a)                                 The Administrative Agent, on behalf of
itself and the Secured Parties, shall have the right, exercisable at the
discretion of the Required Lenders, to credit bid and purchase for the benefit
of the Administrative Agent and the Secured Parties all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.  Such credit bid or purchase may be completed through one
or more acquisition vehicles

 

120

--------------------------------------------------------------------------------


 

formed by the Administrative Agent to make such credit bid or purchase and, in
connection therewith, the Administrative Agent is authorized, on behalf of
itself and the other Secured Parties, to adopt documents providing for the
governance of the acquisition vehicle or vehicles, and assign the applicable
Secured Obligations to any such acquisition vehicle in exchange for Equity
Interests and/or debt issued by the applicable acquisition vehicle (which shall
be deemed to be held for the ratable account of the applicable Secured Parties
on the basis of the Secured Obligations so assigned by each Secured Party);
provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof, shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in Section 12.2.

 

(b)                                 Each Lender hereby agrees, on behalf of
itself and each of its Affiliates that is a Secured Party, that, except as
otherwise provided in any Loan Document or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any of the Loan Documents, or exercise any
right that it might otherwise have under Applicable Law to credit bid at
foreclosure sales, UCC sales or other similar dispositions of Collateral.

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

SECTION 11.1                                      Appointment and Authority.

 

(a)                                 Each of the Lenders and each Issuing Lender
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacity as a potential Hedge Bank or Cash Management Bank)
and the Issuing Lenders hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties).  In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article XI for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent), shall be entitled to the benefits of all
provisions of Articles XI and XII (including Section 12.3, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

121

--------------------------------------------------------------------------------



 

SECTION 11.2                                      Rights as a Lender.  The
Person serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

SECTION 11.3                                      Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Subsidiaries or Affiliates that is communicated to or obtained by
the Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 12.2 and
Section 10.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower, a Lender or an Issuing Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith (including, without limitation, any report provided to it by an
Issuing Lender pursuant to Section 3.9), (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan

 

122

--------------------------------------------------------------------------------



 

Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).

 

SECTION 11.4                                      Reliance by the Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

SECTION 11.5                                      Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Credit Facility as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

SECTION 11.6                                      Resignation of Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law, by notice

 

123

--------------------------------------------------------------------------------



 

in writing to the Borrower and such Person, remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(d)                                 Any resignation by, or removal of, Wells
Fargo as Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuing Lender and Swingline Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender, if in its sole discretion it elects
to, and Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuing
Lender, if in its sole discretion it elects to, shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

SECTION 11.7                                      Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender and each Issuing Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

SECTION 11.8                                      No Other Duties, Etc. 
Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, arrangers or bookrunners listed on the cover

 

124

--------------------------------------------------------------------------------



 

page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

 

SECTION 11.9                                      Collateral and Guaranty
Matters.

 

(a)                                 Each of the Lenders (including in its or any
of its Affiliate’s capacities as a potential Hedge Bank or Cash Management Bank)
irrevocably authorize the Administrative Agent, at its option and in its
discretion:

 

(i)                                     to release any Lien on any Collateral
granted to or held by the Administrative Agent, for the ratable benefit of the
Secured Parties, under any Loan Document (A) upon the termination of the
Revolving Credit Commitment and payment in full of all Secured Obligations
(other than (1) contingent indemnification obligations and (2) obligations and
liabilities under Secured Cash Management Agreements or Secured Hedge Agreements
as to which arrangements satisfactory to the applicable Cash Management Bank or
Hedge Bank shall have been made) and the expiration or termination of all
Letters of Credit (or been Cash Collateralized or for which arrangements
satisfactory to the Issuing Lender shall have been made), (B) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other Disposition to a Person other than a Credit
Party permitted under the Loan Documents, or (C) if approved, authorized or
ratified in writing in accordance with Section 12.2;

 

(ii)                                  to subordinate any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien permitted pursuant to Section 9.1(i); and

 

(iii)                               to release any Guarantor from its
obligations under any Loan Documents if such Person (A) ceases to be a
Subsidiary as a result of a transaction permitted under the Loan Documents or
(B) is designated as, and qualifies to become, an Immaterial Subsidiary.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 11.9.  In each case as specified in this Section 11.9, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guaranty Agreement, in each case in accordance with the terms of the
Loan Documents and this Section 11.9.  In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting a
Disposition permitted pursuant to Section 9.5 to a Person other than a Credit
Party, the Liens created by any of the Collateral Documents on such property
shall be automatically released without need for further action by any person.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

SECTION 11.10                               Secured Hedge Agreements and Secured
Cash Management Agreements.  No Cash Management Bank or Hedge Bank that obtains
the benefits of Section 10.4 or any Collateral by virtue

 

125

--------------------------------------------------------------------------------



 

of the provisions hereof or of any Security Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article XI to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Secured Cash Management
Agreements and Secured Hedge Agreements, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.1                                      Notices.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

If to the Borrower:

 

Emergent BioSolutions Inc.

400 Professional Drive

Gaithersburg, Maryland 20879

Attention of:  General Counsel
Telephone No.: (240) 631-3500
Facsimile No.: (240) 631-3203
E-mail: sarana@ebsi.com

 

With copies to:

 

Emergent BioSolutions Inc.

400 Professional Drive

Gaithersburg, Maryland 20879

Attention of:  Chief Financial Officer
Telephone No.: (240) 631-3330
Facsimile No.: (240) 306 1867
E-mail: LindahlR@ebsi.com

 

and

 

DLA Piper LLP
The Marbury Building
6225 Smith Avenue

Baltimore, Maryland 21209

Attention of: Leeann K. Kelly-Judd
Telephone No.: (410) 580-4183
Facsimile No.: (410) 580-3183
E-mail: leeann.kelly-judd@dlapiper.com

 

126

--------------------------------------------------------------------------------



 

If to Wells Fargo as Administrative Agent, Swingline Lender or Issuing Lender

(for payments and requests for Extensions of Credit):

 

Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina  28262
Attention of:  Syndication Agency Services
Telephone No.:  (704) 590-2703
Facsimile No.:  (704) 715-0092

 

With copies to:

 

Wells Fargo Bank, National Association
301 South College Street, 14th Floor
MAC D1053-144
Charlotte, North Carolina 28202
Attention of: Kent Davis
Telephone No.:  (704) 715-1302

Facsimile No.:  (704) 715-1438
E-mail: kent.davis@wellsfargo.com

 

If to any Lender:

 

To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Lender pursuant to Article II or III if such Lender or
such Issuing Lender, as applicable, has notified the Administrative Agent that
is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

127

--------------------------------------------------------------------------------


 

(c)                                  Administrative Agent’s Office.  The
Administrative Agent hereby designates its office located at the address set
forth above, or any subsequent office which shall have been specified for such
purpose by written notice to the Borrower and Lenders, as the Administrative
Agent’s Office referred to herein, to which payments due are to be made and at
which Loans will be disbursed and Letters of Credit requested.

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, any Issuing Lender or the Swingline Lender
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.  Any Lender may change its
address or facsimile number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, each Issuing Lender and the
Swingline Lender.

 

(e)                                  Platform.

 

(i)                                     Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Borrower
Materials available to the Issuing Lenders and the other Lenders by posting the
Borrower Materials on the Platform.

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the accuracy or
completeness of the Borrower Materials or the adequacy of the Platform, and
expressly disclaim liability for errors or omissions in the Borrower Materials. 
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Borrower Materials or
the Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Credit
Party, any Lender or any other Person or entity for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Credit Party’s or the Administrative Agent’s transmission of
communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Credit Party, any Lender, the Issuing Lenders or any
other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).

 

(f)                                   Private Side Designation.  Each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities Applicable Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities Applicable Laws.

 

SECTION 12.2                                      Amendments, Waivers and
Consents.  Except as set forth below or as specifically provided in any Loan
Document, any term, covenant, agreement or condition of this Agreement or any of
the other Loan Documents may be amended or waived by the Lenders, and any
consent given by the Lenders, if, but only if, such amendment, waiver or consent
is in writing signed by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) and delivered to the

 

128

--------------------------------------------------------------------------------



 

Administrative Agent and, in the case of an amendment, signed by the Borrower;
provided, that no amendment, waiver or consent shall:

 

(a)                                 increase or extend the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 10.2) or
increase the amount of Loans of any Lender, in any case, without the written
consent of such Lender;

 

(b)                                 waive, extend or postpone any date fixed by
this Agreement or any other Loan Document for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or Reimbursement Obligation, or (subject
to clause (iv) of the proviso set forth in the paragraph below) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby; provided
that only the consent of the Required Lenders shall be necessary (i) to waive
any obligation of the Borrower to pay interest at the rate set forth in
Section 5.1(b) during the continuance of an Event of Default or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Obligation or to reduce any fee payable hereunder;

 

(d)                                 change Section 5.6 or Section 10.4 in a
manner that would alter the pro rata sharing of payments or order of application
required thereby without the written consent of each Lender directly and
adversely affected thereby;

 

(e)                                  except as otherwise permitted by this
Section 12.2 change any provision of this Section or reduce the percentages
specified in the definitions of “Required Lenders”, “Required Revolving Credit
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly and adversely affected thereby;

 

(f)                                   consent to the assignment or transfer by
any Credit Party of such Credit Party’s rights and obligations under any Loan
Document to which it is a party (except as permitted pursuant to Section 9.4),
in each case, without the written consent of each Lender;

 

(g)                                  release (i) all of the Guarantors or
(ii) Guarantors comprising substantially all of the credit support for the
Secured Obligations, in any case, from any Guaranty Agreement (other than as
authorized in Section 11.9), without the written consent of each Lender;

 

(h)                                 release all or substantially all of the
Collateral or release any Collateral Document (other than as authorized in
Section 11.9 or as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the written consent of
each Lender;

 

(i)                                     amend the definition of “Alternative
Currency”, the definition of “Alternative L/C Currency” or Section 1.13 without
the written consent of each Revolving Credit Lender and each Issuing Lender; or

 

(j)                                    (i) waive any condition precedent to any
Extension of Credit under the Revolving Credit Facility set forth in Section 6.2
or (ii) amend or otherwise modify Section 6.2, if the effect of such amendment
or modification is to require the Revolving Credit Lenders to make Revolving
Credit Loans, the Swingline Lender to make any Swingline Loans or any Issuing
Lender to issue any Letter of Credit (in

 

129

--------------------------------------------------------------------------------



 

each case, pursuant to a substantially concurrent request by the Borrower) when
the Revolving Credit Lenders, Swingline Lender or Issuing Lender would not
otherwise be required to do so, in each case, without the written consent of
Required Revolving Credit Lenders;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by such affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of each Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) the Engagement Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(v) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto; (vi) the Administrative Agent
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; (vii) each Letter of Credit
Application may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; provided that a copy of such
amended Letter of Credit Application shall be promptly delivered to the
Administrative Agent upon such amendment or waiver, shall be permitted to amend
any provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error, ambiguity, defect or inconsistency or omission of a
technical or immaterial nature in any such provision and (viii) the
Administrative Agent may, without the consent of any Lender, enter into
amendments or modifications to this Agreement or any of the other Loan Documents
or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 5.8(c) in accordance with the terms of
Section 5.8(c).  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (A) the Commitment of such Lender may not be
increased or extended without the consent of such Lender, and (B) any amendment,
waiver, or consent hereunder which requires the consent of all Lenders or each
affected Lender that by its terms disproportionately and adversely affects any
such Defaulting Lender relative to other affected Lenders shall require the
consent of such Defaulting Lender.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents
or (2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.

 

SECTION 12.3                                      Expenses; Indemnity.

 

(a)                                 Costs and Expenses.  The Borrower and each
other Credit Party, jointly and severally, shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates

 

130

--------------------------------------------------------------------------------



 

(including the reasonable fees, charges and disbursements of one primary counsel
for the Administrative Agent and, if reasonably necessary, a single local
counsel for the Administrative Agent in each relevant jurisdiction), in
connection with the syndication of the Credit Facility, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), subject to the terms and limitations in
the Engagement Letter, in the Fee Letter and in the Administrative Agent Fee
Letter, in each case, with respect to amounts incurred on or prior to the
Closing Date, (ii) all reasonable out of pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or any Issuing
Lender (including the fees, charges and disbursements of one primary counsel for
the Administrative Agent, any Lender or any Issuing Lender and, if reasonably
necessary, a single local counsel in each relevant jurisdiction (unless there is
an actual or perceived conflict of interest in which case each such Person may
retain its own counsel)), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims), penalties, damages, liabilities and related expenses
(including the fees, charges and disbursements of one primary counsel for all
Indemnitees and, if reasonably necessary, a single local counsel in each
relevant jurisdiction (unless there is an actual or perceived conflict of
interest in which case each such Indemnitee may retain its own counsel)),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Credit Party), other than such Indemnitee
and its Related Parties, arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, the Transactions), (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
out-of-pocket attorneys and consultant’s fees, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (A) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee,
(B) result from a claim brought by any Credit Party or any Subsidiary thereof
against an Indemnitee for material breach of such Indemnitee’s obligations
hereunder or under any other Loan

 

131

--------------------------------------------------------------------------------



 

Document, if such Credit Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (C) arise out of a dispute that is solely between
Lenders in their capacities as Lenders (and not in any Lender’s capacity as
Arranger, Administrative Agent, Swingline Lender or Issuing Lender) and not
arising out of any act or omission of any Credit Party or any Subsidiary or
Affiliate thereof.  This Section 12.3(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under clause (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), any Issuing Lender, the Swingline Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), such Issuing Lender, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time, or if the Total Credit Exposure has been reduced to zero,
then based on such Lender’s share of the Total Credit Exposure immediately prior
to such reduction) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender); provided that with respect to such
unpaid amounts owed to any Issuing Lender or the Swingline Lender solely in its
capacity as such, only the Revolving Credit Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Revolving Credit Lenders’ Revolving Credit Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought or, if the Revolving Credit Commitment has been reduced to zero as of
such time, determined immediately prior to such reduction); provided, further,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Lender or the Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 5.7.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, the Borrower and each other
Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

SECTION 12.4                                      Right of Setoff.   If an Event
of Default shall have occurred and be continuing, each Lender, each Issuing
Lender, the Swingline Lender and each of their respective Affiliates (with the
consent of or at the direction of the Required Lenders) is hereby authorized at
any time and from time to time, to the fullest extent permitted by Applicable
Law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations

 

132

--------------------------------------------------------------------------------



 

(in whatever currency) at any time owing by such Lender, such Issuing Lender,
the Swingline Lender or any such Affiliate to or for the credit or the account
of the Borrower or any other Credit Party against any and all of the obligations
of the Borrower or such Credit Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, such Issuing Lender or the
Swingline Lender or any of their respective Affiliates, irrespective of whether
or not such Lender, such Issuing Lender, the Swingline Lender or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender, the Swingline Lender or such Affiliate different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender or any
Affiliate thereof shall exercise any such right of setoff, (x) all amounts so
setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 10.4 and, pending such
payment, shall be segregated by such Defaulting Lender or Affiliate of a
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders, the Swingline Lender and the
Lenders, and (y) the Defaulting Lender or its Affiliate shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Secured Obligations owing to such Defaulting Lender or any of its Affiliates as
to which such right of setoff was exercised.  The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have.  Each Lender, such Issuing Lender and the
Swingline Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application. 
Notwithstanding the provisions of this Section, if at any time any Lender, any
Issuing Lender or any of their respective Affiliates maintains one or more
deposit accounts for the Borrower or any other Credit Party into which Medicare
or Medicaid receivables are deposited, such Person shall waive the right of
setoff set forth herein.

 

SECTION 12.5                                      Governing Law; Jurisdiction,
Etc.

 

(a)                                 Governing Law.  This Agreement and the other
Loan Documents and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

 

(b)                                 Submission to Jurisdiction.  The Borrower
and each other Credit Party irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Lender, the Swingline Lender,
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by Applicable Law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Administrative Agent,
any Lender, any Issuing Lender or the Swingline Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.

 

133

--------------------------------------------------------------------------------



 

(c)                                  Waiver of Venue.  The Borrower and each
other Credit Party irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 12.1.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

SECTION 12.6                                      Waiver of Jury Trial.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 12.7                                      Reversal of Payments.  To the
extent any Credit Party makes a payment or payments to the Administrative Agent
for the ratable benefit of any of the Secured Parties or to any Secured Party
directly or the Administrative Agent or any Secured Party receives any payment
or proceeds of the Collateral or any Secured Party exercises its right of
setoff, which payments or proceeds (including any proceeds of such setoff) or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any Debtor Relief Law, other Applicable Law or equitable
cause, then, to the extent of such payment or proceeds repaid, the Secured
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent, and each Lender and each Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
ratable share (without duplication) of any amount so recovered from or repaid by
the Administrative Agent plus interest thereon at a per annum rate equal to the
Federal Funds Rate from the date of such demand to the date such payment is made
to the Administrative Agent.

 

SECTION 12.8                                      Injunctive Relief.  The
Borrower recognizes that, in the event the Borrower fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement, any remedy
of law may prove to be inadequate relief to the Lenders. Therefore, the Borrower
agrees that the Lenders, at the Lenders’ option, shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

 

SECTION 12.9                                      Successors and Assigns;
Participations.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an

 

134

--------------------------------------------------------------------------------



 

assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it); provided that, in each
case with respect to any Credit Facility, any such assignment shall be subject
to the following conditions:

 

(i)                                     Minimum Amounts.  The aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000 or, if less, then the remaining amount of the assigning
Lender’s Revolving Credit Commitment or Term Loans, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent ten (10) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
tenth (10th) Business Day; provided further that in the case of an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need
be assigned;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph (b)(i) of
this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default under Section 10.1(a) or (f) has occurred and is continuing at the time
of such assignment or (y) such assignment is to a Lender or an Affiliate of a
Lender or an Approved Fund; provided, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and provided, further, that the Borrower’s consent
shall not be required during the primary syndication of the Credit Facility.

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) the Revolving Credit Facility or any unfunded Term
Loan Commitments if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment or a Term Loan Commitment, as applicable, an
Affiliate of such Lender or an Approved Fund with respect

 

135

--------------------------------------------------------------------------------



 

to such Lender or (ii) the Term Loans to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

(C)                               the consents of the Issuing Lenders and the
Swingline Lender (such consents not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of the Revolving Credit
Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment; provided that (A) only one such fee will be payable
in connection with simultaneous assignments to two or more related Approved
Funds by a Lender and (B) the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person), (B) the Borrower or any of the Borrower’s respective
Subsidiaries or Affiliates or (C) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (C).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested, but not funded by, the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the Issuing Lenders, the
Swingline Lender and each other Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Revolving Credit Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s

 

136

--------------------------------------------------------------------------------



 

having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person or the Borrower or any of the Borrower’s respective Subsidiaries or
Affiliates, which shall be null and void).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in Charlotte, North Carolina, a copy of each Assignment
and Assumption and each Incremental Facility Amendment delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of (and stated interest on) the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, the Administrative Agent,
any Issuing Lender or the Swingline Lender, sell participations to any Person
(other than a natural Person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person) or the
Borrower or any of the Borrower’s respective Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c),
(d) or (e) that directly and adversely affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.9,
5.10 and 5.11 (subject to the requirements and limitations therein, including
the requirements under Section 5.11(g) (it being understood that the
documentation required under Section 5.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.12 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.10 or
5.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.12(b) with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.6 and
Section 12.4 as though it were a Lender.

 

137

--------------------------------------------------------------------------------


 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)                                   Cashless Settlement.  Notwithstanding
anything to the contrary contained in this Agreement, any Lender may exchange,
continue or rollover all or a portion of its Loans in connection with any
refinancing, extension, loan modification or similar transaction permitted by
the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

 

SECTION 12.10                               Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent, the Lenders and the Issuing
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case, the Administrative
Agent, the Issuing Lender or such Lender, as applicable, shall use commercially
reasonable efforts to, except with respect to any audit or examination conducted
by bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority, promptly notify the Borrower, in advance,
to the extent practicable and otherwise permitted by Applicable Law), (c) as to
the extent required by Applicable Laws or regulations or in any legal, judicial,
administrative proceeding or other compulsory process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this
Agreement, under any other Loan Document or under any Secured Hedge Agreement or
Secured Cash Management Agreement, or any action or proceeding relating to this
Agreement, any other Loan Document or any Secured Hedge Agreement or Secured
Cash Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, and in each case, their respective financing sources or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and their respective obligations, this Agreement or payments
hereunder; (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Credit Facility or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility; (h) with the
consent of the Borrower,

 

138

--------------------------------------------------------------------------------



 

(i) deal terms and other information customarily reported to Thomson Reuters,
other bank market data collectors and similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of the Loan Documents, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates from a third party that
is not, to such Person’s knowledge, subject to confidentiality obligations to
the Borrower, or (k) to the extent that such information is independently
developed by such Person, or (l) for purposes of establishing a “due diligence”
defense.  In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.  For purposes of
this Section, “Information” means all information received from any Credit Party
or any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 12.11                               Performance of Duties.  Each of the
Credit Party’s obligations under this Agreement and each of the other Loan
Documents shall be performed by such Credit Party at its sole cost and expense.

 

SECTION 12.12                               All Powers Coupled with Interest. 
All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied, any of the
Commitments remain in effect or the Credit Facility has not been terminated.

 

SECTION 12.13                               Survival.

 

(a)                                 All representations and warranties set forth
in Article VII and all representations and warranties contained in any
certificate, or any of the Loan Documents (including, but not limited to, any
such representation or warranty made in or in connection with any amendment
thereto) shall constitute representations and warranties made under this
Agreement.  All representations and warranties made under this Agreement shall
be made or deemed to be made at and as of the Closing Date (except those that
are expressly made as of a specific date), shall survive the Closing Date and
shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lenders or any borrowing hereunder.

 

(b)                                 Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XII and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

 

139

--------------------------------------------------------------------------------



 

SECTION 12.14                               Titles and Captions.  Titles and
captions of Articles, Sections and subSections in, and the table of contents of,
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.

 

SECTION 12.15                               Severability of Provisions.  Any
provision of this Agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  In the event that any provision is held to be so prohibited or
unenforceable in any jurisdiction, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such provision to preserve the
original intent thereof in such jurisdiction (subject to the approval of the
Required Lenders).

 

SECTION 12.16                               Counterparts; Integration;
Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, the Issuing Lender, the Swingline
Lender and/or the Arranger, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 6.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 12.17                               Term of Agreement.  This Agreement
shall remain in effect from the Closing Date through and including the date upon
which all Obligations (other than contingent indemnification obligations not
then due) arising hereunder or under any other Loan Document shall have been
indefeasibly and irrevocably paid and satisfied in full, all Letters of Credit
have been terminated or expired (or been Cash Collateralized) or otherwise
satisfied in a manner acceptable to the Issuing Lender) and the Revolving Credit
Commitment has been terminated.  No termination of this Agreement shall affect
the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

 

SECTION 12.18                               USA PATRIOT Act; Anti-Money
Laundering Laws.  The Administrative Agent and each Lender hereby notifies the
Borrower that pursuant to the requirements of the PATRIOT Act or any other
Anti-Money Laundering Laws, each of them is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the PATRIOT Act or
such Anti-Money Laundering Laws.

 

140

--------------------------------------------------------------------------------



 

SECTION 12.19                               Independent Effect of Covenants. 
The Borrower expressly acknowledges and agrees that each covenant contained in
Articles VIII or IX hereof shall be given independent effect.  Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VIII or IX, before or after giving
effect to such transaction or act, the Borrower shall or would be in breach of
any other covenant contained in Articles VIII or IX.

 

SECTION 12.20                               No Advisory or Fiduciary
Responsibility.

 

(a)                                 In connection with all aspects of each
transaction contemplated hereby, each Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that (i) the facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof), (ii) in connection with the process leading to such
transaction, each of the Administrative Agent, the Arrangers and the Lenders is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person, (iii) none of the Administrative
Agent, the Arrangers or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Arranger or Lender has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and none of the Administrative Agent, the Arrangers or the Lenders has
any obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Administrative Agent, the Arrangers and the Lenders have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and the
Credit Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate.

 

(b)                                 Each Credit Party acknowledges and agrees
that each Lender, the Arrangers and any Affiliate thereof may lend money to,
invest in, and generally engage in any kind of business with, any of the
Borrower, any Affiliate thereof or any other person or entity that may do
business with or own securities of any of the foregoing, all as if such Lender,
Arranger or Affiliate thereof were not a Lender or Arranger or an Affiliate
thereof (or an agent or any other person with any similar role under the Credit
Facilities) and without any duty to account therefor to any other Lender, the
Arrangers, the Borrower or any Affiliate of the foregoing.  Each Lender, the
Arrangers and any Affiliate thereof may accept fees and other consideration from
the Borrower or any Affiliate thereof for services in connection with this
Agreement, the Credit Facilities or otherwise without having to account for the
same to any other Lender, the Arrangers, the Borrower or any Affiliate of the
foregoing.

 

SECTION 12.21                               Inconsistencies with Other
Documents.  In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Collateral Documents which imposes
additional burdens on the Borrower or any of its Subsidiaries or further
restricts the rights of the Borrower or any of its Subsidiaries

 

141

--------------------------------------------------------------------------------



 

or gives the Administrative Agent or Lenders additional rights shall not be
deemed to be in conflict or inconsistent with this Agreement and shall be given
full force and effect.

 

SECTION 12.22                               Judgment Currency.  If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Loan Document in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given.  The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

SECTION 12.23                               Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

SECTION 12.24                               Amendment and Restatement; No
Novation.  This Agreement constitutes an amendment and restatement of the
Existing Credit Agreement in its entirety, effective from and after the Closing
Date.  The execution and delivery of this Agreement shall not constitute a
novation of any

 

142

--------------------------------------------------------------------------------



 

indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Existing Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement.  On the Closing
Date, the credit facilities described in the Existing Credit Agreement, shall be
amended, supplemented, modified and restated in their entirety by the facilities
described herein, and (a) all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, (b) all Existing Letters of Credit which remain outstanding on
the Closing Date shall continue as Letters of Credit under this Agreement, and
(c) all Secured Hedge Agreement and Secured Cash Management Agreements existing
on the Closing Date shall continue as Secured Hedge Agreements and Secured Cash
Management Agreements under this Agreement, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the Closing Date, reflect the respective Revolving
Credit Commitment of the Lenders hereunder.  By execution of this Agreement,
each of the parties hereto who are parties to the Existing Credit Agreement
consents to the amendment and restatement of the Existing Credit Agreement
pursuant to the terms hereof.

 

SECTION 12.25                               Certain ERISA Matters.

 

(a)                               Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Credit Party, that at least
one of the following is and will be true:

 

(i)                                   such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit or the
Commitments;

 

(ii)                                the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

 

(iii)                             (A) such Lender is an investment fund managed
by a “Qualified Professional Asset Manager” (within the meaning of Part VI of
PTE 84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; or

 

143

--------------------------------------------------------------------------------



 

(iv)                            such other representation, warranty and covenant
as may be agreed in writing between the Administrative Agent, in its sole
discretion, and such Lender.

 

(b)                           In addition, unless either (1) sub-clause (i) in
the immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that none of the Administrative Agent, any
Arranger and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

[Signature pages to follow]

 

144

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

 

EMERGENT BIOSOLUTIONS INC., as Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Emergent BioSolutions Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

 

AGENTS AND LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Emergent BioSolutions Inc.

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------